Exhibit 10.18

-LEASE AGREEMENT BETWEEN

 

SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC,

a Delaware limited liability company


AS LANDLORD,

 

AND

ALLOGENE THERAPEUTICS, INC.

a Delaware corporation


AS TENANT

 

 

 

 

 

 

 

 

7400 Gateway Boulevard,

NEWARK, CALIFORNIA

 

 

 

1111154v7

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
(California Net Lease)

THIS LEASE AGREEMENT ("Lease") is dated as of February 19, 2019 (the "Effective
Date"), between SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC, a Delaware
limited liability company ("Landlord"), and ALLOGENE THERAPEUTICS, INC., a
Delaware corporation ("Tenant").

BASIC LEASE PROVISIONS

Premises:

Approximately 117,889 rentable square feet of space (inclusive of approximately
4,325 rentable square feet of mezzanine area) comprising the entire interior of
the Building (as hereinafter defined), as shown on Exhibit A attached hereto
(the "Premises").  

 

 

Project:

The Building, together with the other two (2) adjacent buildings (i.e. Building
2 and Building 3), together with the legal parcels on which the buildings are
situated, and the other improvements and common areas located on such legal
parcel as shown on Exhibit A-1 attached hereto (collectively, the "Project").

 

 

Building:

That certain building containing approximately 117,889 rentable square feet of
space (inclusive of approximately 4,325 rentable square feet of mezzanine area)
to be constructed within the Project and located at 7400 Gateway Boulevard,
Newark, California (the "Building").

 

 

 

Tenant's Proportionate Share of the Building:

100%

 

 

Tenant's Proportionate Share of the Project:

28.77% (based on approximately 117,889 square feet of the Premises divided by
approximately 409,782 square feet of the Project).

 

 

Lease Term:

Beginning on the Commencement Date (as defined below) and ending on the last day
of the one hundred eighty-eighth (188th) full calendar month thereafter.

 

 

Commencement Date:

The earlier of (a) the date Tenant occupies any portion of the Premises and
begins conducting business therein, or (b) one hundred thirty-five (135) days
(the "Buildout Period") following the date of "Substantial Completion" of the
"Landlord Work" in the Premises (as such terms are defined in Exhibit B attached
hereto), or such earlier date that Substantial Completion of the Landlord Work
would have occurred but for any "Tenant Delay" (as defined in Exhibit B attached
hereto) (the "Commencement Date").  Landlord estimates that the date of
Substantial Completion will occur on or before November 1, 2019, as the same may
be extended for Force Majeure and/or any Tenant Delays (the "Estimated Delivery
Date").  The Buildout Period shall be extended one (1) day for each day of
"Landlord Delay" (as defined in Exhibit B attached hereto) or event of "Force
Majeure" (as defined in Section 33 below) to the extent that any such Landlord
Delay or event of Force Majeure (as applicable) actually delays Tenant in
completing the Tenant Improvements by the expiration of the then applicable
Buildout Period; provided, however, notwithstanding the foregoing, in no event
shall Tenant be permitted to claim more than thirty (30) days of delay (in the
aggregate)  as a result of Force Majeure.

 

 

 

 

1111154v7

1

 

 

--------------------------------------------------------------------------------

 

Base Rent:

The Base Rent shall be as follows:

 

Month of Lease Term:

Base Rent:

1 – 12*

$159,150.15 per month

13 – 24

$163,924.65 per month

25 – 36

$168,842.39 per month

37 – 48

$173,907.67 per month

49 – 60

$179,124.90 per month

61 – 72

$184,498.64 per month

73 – 84

$190,033.60 per month

85 – 96

$195,734.61 per month

97 – 108

$201,606.65 per month

109 – 120

$207,654.85 per month

121 – 132

$213,884.49 per month

133 – 144

$220,301.03 per month

145 – 156

$226,910.06 per month

157 – 168

$233,717.36 per month

169 – 180

$240,728.88 per month

181 – 188

$247,950.75 per month

 

 

 

*Subject to the Base Rent Credit (as defined in Paragraph 4(b) below).

 

 

Initial Estimated Monthly Operating Expense Payments (estimate only and subject
to adjustment to actual costs and expenses according to the provisions of this
Lease):

$33,794.85 per month (does not include utilities, which are to be paid
separately in accordance with Paragraph 7 herein).

 

 

 

Prepaid Rent:

 

$192,945.00

 

Letter of Credit:

 

$3,000,000.00

 

Permitted Use:

 

Subject to compliance with all Legal Requirements and Private Restrictions (as
defined in Paragraph 3(b) below), and the terms and conditions contained in this
Lease, the Premises shall be used only for uses permitted under BTP Business
Technology Park Zoning Regulations, as the same may be updated from time-to-time
(the "Permitted Use").  

 

1111154v7

2

 

 

--------------------------------------------------------------------------------

 

Tenant's Notice Address:

Allogene Therapeutics, Inc.

Attn: General Counsel

210 East Grand Avenue

South San Francisco, CA 94080

notices@allogene.com

 

and

 

Advisors LLP
11911 San Vicente Boulevard
Suite 265


Los Angeles, California 90049
Attention: Jordan Fishman

Landlord's Notice Address:

c/o Clarion Partners

1717 McKinney Avenue, Suite 1900

Dallas, TX 75202

Attention:  Stacey Magee

 

with a copy to:

 

Elkins Kalt Weintraub Reuben Gartside LLP

2049 Century Park East, Suite 2700

Los Angeles, CA 90067

Attention: Keith D. Elkins

 

With a copy to:

Panattoni Development Company, Inc.

8775 Folsom Blvd Suite 200

Sacramento, CA  95826

Attention:  Timothy Schaedler

 

Broker(s):

Jones Lang LaSalle (Jason Ovadia) (representing Landlord)

Kidder Matthews and CBRE Inc. (representing Tenant).

 

Addenda:

Rules and Regulations; Exhibit A (Premises); Exhibit A-1 (Site Plan of the
Project); Exhibit B (Tenant Work Letter); Exhibit C (Environmental
Questionnaire); Exhibit D (Tenant's Signage); Exhibit E (Tenant's Exclusive
Parking Area); Exhibit F (Tenant Improvements Not Required To Be Removed).




 

1111154v7

3

 

 

--------------------------------------------------------------------------------

 

LEASE

1.Granting Clause; Lease Term.  

(a)In consideration of the obligation of Tenant to pay rent as herein provided
and in consideration of the other terms, covenants, and conditions hereof,
Landlord leases to Tenant, and Tenant leases from Landlord, the Premises, to
have and to hold for the Lease Term, subject to the terms, covenants and
conditions of this Lease.  After the Commencement Date, each of Landlord and
Tenant shall, within a reasonable period of time (not to exceed 30 days)
following the other party's written request therefor, execute and deliver to
each other a Confirmation of the Commencement Date in a form reasonably approved
by Landlord and Tenant; provided, however, that failure by either party to
execute such Confirmation of the Commencement Date shall not affect the actual
Commencement Date under this Lease.  The term of this Lease shall commence on
the "Commencement Date" specified in or established above, and except as
otherwise provided herein, shall continue in full force and effect through the
number of months as provided above in the Basic Lease Provisions (the "Lease
Term"); provided, however, that if the Commencement Date is a date other than
the first day of a calendar month, then the Lease Term shall consist of the
Commencement Date and the remainder of the calendar month including and
following the Commencement Date, plus said number of full calendar months in the
Lease Term.  Subject to compliance with Legal Requirements and Private
Restrictions, Tenant shall have the right to access the Premises twenty-four
(24) hours per day, seven (7) days per week throughout the Lease Term.  

(b)If Landlord cannot, for any reason, deliver the Premises to Tenant by the
Estimated Delivery Date set forth in the Basic Lease Provisions above, then this
Lease shall not be deemed void or voidable nor shall Landlord be deemed to be in
default hereunder, nor shall Landlord be liable for any loss or damage directly
or indirectly arising out of such delay.  Subject to extension for any delay
caused by Force Majeure (as defined in Paragraph 33 below) and/or any Tenant
Delays (as defined in Exhibit B attached hereto), if Substantial Completion of
the Landlord Work fails to occur by the date which is thirty (30) days following
the Estimated Delivery Date  (as extended by Force Majeure and/or any Tenant
Delays) (the "First Outside Date"), then, as Tenant's sole and exclusive remedy,
commencing on the day following the First Outside Date, Tenant shall receive a
day-for-day credit of Base Rent for each day following such Outside Date until
the earlier of (i) the Commencement Date, or (ii) the Second Outside Date (as
defined below), which credit shall be applicable to Base Rent first otherwise
coming due during the Lease Term after the application of the Base Rent Credit
(as defined in Paragraph 4(b) below), provided that Tenant shall remain liable
for the payment of any other charges under this Lease, including, without
limitation, Operating Expenses, as otherwise required under this Lease during
such period when Base Rent is abated pursuant hereto.  Tenant shall commence the
regular payment of Base Rent (at the then applicable rates), computed in the way
and manner as provided by this Lease, upon the Commencement Date, subject to
such credit right (and the Base Rent Credit, as defined in Paragraph 4(b) below)
in the event that Substantial Completion of the Landlord Work occurs after the
First Outside Date.  Notwithstanding any provision to the contrary contained
herein, but subject to extension for any delay caused by Force Majeure and/or
any Tenant Delays, if Substantial Completion of the Landlord Work has not
occurred by the date which is ninety (90) days following the First Outside Date
(as extended by Force Majeure and/or any Tenant Delay, the "Second Outside
Date"), then Tenant shall thereafter, prior to the Substantial Completion of the
Landlord Work, have the right (as Tenant's sole and exclusive remedy) to
terminate this Lease by delivery of written notice of such election to Landlord,
which notice must be given, if at all, within thirty (30) days following the
Second Outside Date, and this Lease shall terminate thirty (30) days after
receipt of such termination notice by Landlord; provided, however, that if
Substantial Completion of the Landlord Work occurs during the 30-day period
following receipt of Tenant's notice of termination, Tenant's termination notice
shall automatically be deemed null and void. In the event Tenant does not
terminate this Lease pursuant to this Paragraph 1(b), then this Lease shall
continue in full force and effect; provided, however, that no further credits
against Base Rent shall accrue hereunder from and after the Second Outside
Date.  If this Lease is terminated pursuant to the terms of this paragraph, then
Tenant shall remove any and all Tenant Improvements, furniture, fixtures and
equipment that were installed by Tenant (or on behalf of Tenant) prior to such
termination (whether in accordance with Paragraph 1(c) below or otherwise), and
repair any damage caused by such removal, and this Lease and the rights and
obligations of the parties pursuant to this Lease shall cease and terminate
following which neither party shall have any further rights or obligations
arising out of this Lease or the termination of this Lease, except those rights
and obligations expressly surviving expiration or earlier termination of this
Lease.  For avoidance of doubt, (a) Tenant shall no longer receive any credit
against Base Rent following the Second Outside Date, and (b) if Tenant elects to
terminate this Lease pursuant to this Paragraph, (I) Tenant shall not receive
any compensation from Landlord whatsoever except for a refund of the Prepaid
Rent (with

 

1111154v7

4

 

 

--------------------------------------------------------------------------------

 

Tenant agreeing and acknowledging that any credits accrued by Tenant shall only
be applicable if the Commencement Date actually occurs), and (II) Landlord may
require Tenant to remove, in Landlord's sole and absolute discretion, any and
all Tenant Improvements, furniture, fixtures and equipment that were installed
by Tenant (or on behalf of Tenant) prior to such termination (whether in
accordance with Paragraph 1(c) below or otherwise), and repair any damage caused
by such removal, which obligations shall expressly survive the termination of
the Lease.  The remedies of Tenant set forth in this Paragraph 1(b) shall be
Tenant's sole and exclusive remedies for failure of Landlord to timely cause
Substantial Completion of the Landlord Work.

(c)Subject to all Legal Requirements and Private Restrictions, Tenant may enter
the Premises approximately ninety (90) days prior to Substantial Completion of
the Landlord Work for the sole purposes of constructing the Tenant Improvements,
installing Tenant's furniture, fixtures and equipment in accordance with the
terms and conditions contained in Exhibit B attached hereto, and taking other
preparatory measures; provided, however, that Tenant shall not unreasonably
interfere with the completion of any of the Landlord Work and/or any Punchlist
Items (as defined in Exhibit B attached hereto).  Landlord and Tenant shall
reasonably cooperate (and shall cause their respective contractors,
subcontractors and agents to cooperate) with each other in good faith to
reasonably accommodate the construction scheduling of each party and in order
that the work being performed by each party may be completed without material
interference with the completion of the work being completed by the other party
and without increase in cost to the other party; provided, however,
notwithstanding the foregoing or anything herein to the contrary, Tenant
acknowledges and agrees that in the event there is any conflict between the
construction scheduling or activities for completion of Tenant's work and the
Landlord Work, the completion of the Landlord Work shall take priority over the
completion any Tenant's work and Tenant shall not interfere with (and Tenant
shall cause its contractors, subcontractor and agents to not interfere with) the
completion of the Landlord Work. In the interest of clarity, Tenant acknowledges
and agrees that the date of Substantial Completion may be deemed to have
occurred prior to the actual date of Substantial Completion due to the
occurrence of one or more Tenant Delays, which may result in Tenant not having
access to the Premises for the full duration of the Buildout Period. As a
condition to Tenant's right to such early entry, Tenant shall be required to
comply with all of the provisions of this Lease including, without limitation,
the insurance and indemnity provisions contained in this Lease and with the
provisions of this Lease governing the Tenant Improvements, but excluding only
the obligation to pay Base Rent and Operating Expenses. Notwithstanding the
foregoing, in no event shall Tenant access or enter into the Premises until such
time as Tenant has delivered to Landlord written evidence that Tenant has
fulfilled its obligation to provide insurance pursuant to the provisions of this
Lease. Such early entry in and of itself will not advance the Commencement
Date.  Tenant shall have no obligation to pay any Base Rent, utilities, or
Operating Expenses until the Commencement Date has occurred, whereupon, subject
to the Base Rent Credit, Base Rent, utilities, and Operating Expenses shall
immediately commence. During any such early entry, Landlord shall not be
responsible for any loss, including theft, damage or destruction to any work or
material installed or stored by Tenant at the Premises or for any injury to
Tenant or its agents, employees, contractors, subcontractors, representatives,
consultants, subtenants, assigns, licensees or invitees (each, a "Tenant Party"
and collectively, the "Tenant Parties"). Landlord shall have the right to post
appropriate notices of non-responsibility in connection with any early entry by
Tenant.

(d)All references in this Lease to "square feet" or "square footage" shall refer
to rentable square feet as measured in accordance with the American National
Standard Method of Measuring Floor Area in Industrial Buildings: Standard
Methods of Measurement (ANSI/BOMA Z65.2-2012) using drip line methodology
(Method B), modified, if necessary, to include any mezzanine areas in the
references to "square feet" and/or "square footage".  

 

2.Acceptance of Premises.  Subject to Landlord's obligations expressly set forth
in this Lease, including Exhibit B attached hereto (and Landlord's Construction
Warranty [as defined and described therein]), Tenant shall accept the Premises
in its "as-is" condition as of the date of Substantial Completion of the
Landlord Work.  EXCEPT FOR LANDLORD'S EXPRESS WARRANTIES SET FORTH IN THIS
LEASE, LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY AS TO THE SUITABILITY OF
THE PREMISES OR PROJECT FOR THE CONDUCT OF TENANT'S BUSINESS, AND TENANT WAIVES
ANY IMPLIED WARRANTY THAT THE PREMISES OR PROJECT ARE SUITABLE FOR TENANT'S
INTENDED PURPOSES.  

 

1111154v7

5

 

 

--------------------------------------------------------------------------------

 

3.Use; Compliance with Legal Requirements; Tenant Management Period.

(a)Subject to Tenant's compliance with all zoning ordinances and Legal
Requirements (as hereinafter defined) and Private Restrictions, the Premises
shall be used only for the Permitted Use.  Tenant hereby acknowledges and agrees
that warehouse distribution use under the current BTP Business Technology Park
Zoning Regulations is limited to no more than thirty-three percent (33%) of the
square footage of the Premises. Notwithstanding the foregoing, Landlord
acknowledges and agrees that Tenant may seek one or more conditional use
permits, variances or other authorizations from the applicable Governmental
Authorities to increase the amount of square footage of the Premises that can be
used for warehouse distribution, or, subject to receipt of Landlord's prior
written approval, to allow for different and/or additional uses than those
currently permitted under the BTP Business Technology Park Zoning Regulations in
the Premises. Without limiting the foregoing, Landlord may object to (and
prohibit Tenant from proceeding with obtaining) any proposed conditional use
permit, variance or other authorization if the same would materially and
unreasonably impact any other premises in the Project and/or the use, occupancy
or enjoyment of any other occupant or potential occupant of other premises in
the Project, or the same would violate any Private Restrictions. Tenant shall
not conduct or give notice of any auction, liquidation, or going out of business
sale on the Premises or Project.  Tenant will use the Premises in a careful,
safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises.  Tenant shall not permit any unreasonably objectionable or unpleasant
odors, smoke, dust, gas, noise, or vibrations to emanate from the Premises, or
take any other action that would constitute a nuisance or would unreasonably
disturb, interfere with, or endanger Landlord or any tenants of the
Project.  Notwithstanding anything to the contrary contained in this Lease,
promptly following receipt of written notice from Landlord that another tenant
or occupant of the Project or any neighboring property is experiencing in their
premises an unreasonable or excessive infiltration of objectionable or
unpleasant odors, smoke, dust, gas, noise, or vibrations from the Premises,
Landlord may investigate same.  Following such investigation, to the extent it
is determined that reasonably objectionable odors, smoke, dust, gas, noise, or
vibrations have been found to be infiltrating such other tenant's premises as a
result of Tenant's use of (or operations in) the Premises, Tenant shall use all
commercially reasonable, good faith efforts to remediate and/or minimize the
ability of such odors, smoke, dust, gas, noise, or vibrations from having the
ability to enter the adjacent premises.  In addition, Tenant agrees to take all
commercially reasonable measures, at Tenant's sole cost and expense, in
accordance with plans and specifications reviewed and approved in advance by
Landlord, including, without limitation, installing alterations and/or
additional equipment at the Premises to remediate the subject issues to the
reasonable satisfaction of Landlord.  Except as otherwise expressly permitted by
this Lease, outside storage, including without limitation, storage of products,
inventory or other personal property (other than the parking of operable trucks,
vehicles, and trailers in compliance with Legal Requirements and the Private
Restrictions) is prohibited without Landlord's prior written consent.

(b)Subject to Paragraphs 15 and 16 of this Lease and Landlord's express
obligations under this Lease, including, without limitation, (i) Landlord's
Construction Warranty, (ii) Landlord's obligations expressly set forth in
Paragraph 10 below, and (iii) Landlord's obligations under the Work Letter
attached hereto as Exhibit B, Tenant, at its sole expense, shall comply with (A)
all laws, including, without limitation, the Americans With Disabilities Act
(and any similar statute), orders, judgments, ordinances, regulations, codes,
directives, permits, licenses (collectively, "Legal Requirements") and Tenant
shall, at its expense, make any alterations or modifications within the Premises
that are required by any Legal Requirements as a result of Tenant's specific use
of the Premises [i.e., other than Legal Requirements that apply generally to
warehouse projects in the area] or any alterations [including, without
limitation, any Tenant-Made Alterations], improvements [including, without
limitation, the Tenant Improvements] or other work performed by or on behalf of
Tenant [exclusive of the Landlord Work], and (B) all declarations, covenants and
restrictions (including, without limitation, [I] that certain Declaration of
Easements, Covenants, Conditions and Restrictions recorded on June 10, 1997, as
Instrument No. 97141983 in the Official Records of Alameda County, and [II] that
certain Gateway Technology Centre Declaration of Covenants, Conditions and
Restrictions recorded on June 10, 1997, as Instrument No. 97141984 in the
Official Records of Alameda County, as either of the foregoing may be modified,
amended, and/or supplemented from time-to-time in accordance herewith), plats,
and other matters of record applicable to the Premises (collectively, the
"Private Restrictions"). Tenant will not use or permit any of the Tenant Parties
to use the Premises for any purpose or in any manner that would void Tenant's or
Landlord's insurance, increase the insurance risk, or cause the disallowance of
any sprinkler credits.  If any increase in the cost of any insurance on the
Premises or the Project is caused by Tenant's use or occupation of the Premises,
or because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord.  

 

1111154v7

6

 

 

--------------------------------------------------------------------------------

 

(c)Landlord hereby discloses to Tenant, in accordance with California Civil Code
Section 1938, and Tenant hereby acknowledges that the Premises have not
undergone an inspection by a Certified Access Specialist (CASp) to determine
whether the Premises meet all applicable construction-related accessibility
standards pursuant to California Civil Code §55.51 et seq.  As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as
follows:  "A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."  In furtherance of the foregoing,
and notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant hereby agree as follows: (i) any CASp inspection requested by Tenant
shall be conducted, at Tenant's sole cost and expense, by a CASp approved in
advance by Landlord, subject to Landlord's rules and requirements; and (ii)
Landlord shall have no obligation to perform any work or repairs identified in
any such CASp inspection.  

(d)Tenant and its employees and invitees shall have the non-exclusive right to
use, in common with others, those areas outside of the Building within the
Project that are intended for the use and enjoyment of all tenants and occupants
of the Project (the "Common Areas"), subject to modification from time-to-time
and subject to such reasonable rules and regulations as Landlord may promulgate
from time to time upon receipt of written notice of the same from Landlord, so
long as all such rules and regulations are enforced in a non-discriminatory
manner.  Subject to compliance with Legal Requirements, Tenant and the Tenant
Party's shall have non-exclusive access to the Common Areas on a twenty-four
(24) hour, seven (7) day per week basis throughout the Lease Term; provided,
however, Landlord shall at all times during the Lease Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy of
the Common Areas and/or may temporarily close any portion of the Common Areas
for repairs, remodeling and/or alterations, to prevent a public dedication or
the accrual of prescriptive rights, or for any other reasonable
purpose.  Landlord may also change the shape and size of the Common Areas, add,
eliminate or change the location of improvements to the Common Areas, including,
without limitation, buildings, parking areas, roadways and curb cuts.  Landlord
shall maintain and operate the Common Areas in a manner consistent other
institutional quality research and development projects in the market area.

4.Base Rent.  

(a)Commencing on the Commencement Date, but subject to the Base Rent Credit (as
defined in Paragraph 4(b) below), and any credit under Paragraph 1(b) above,
Tenant shall pay Base Rent in the amounts set forth in the Basic Lease
Provisions, in advance, without demand, deduction or set-off, except as
otherwise expressly set forth in this Lease, on or before the first day of each
calendar month.  The Prepaid Rent (as set forth in the Basic Lease Provisions
above) shall be due and payable on the date hereof (and shall be applied against
Base Rent and Operating Expenses first due under this Lease).  Payments of Base
Rent and Operating Expenses for any fractional calendar month shall be
prorated.  All payments required to be made by Tenant to Landlord hereunder
shall be payable at such address as Landlord may specify from time to time by
written notice delivered in accordance herewith.  The obligation of Tenant to
pay Base Rent and other sums to Landlord shall constitute rent and shall be
independent obligations from the obligations of Landlord under this
Lease.  Tenant shall have no right at any time to abate, reduce, or set-off any
rent due hereunder except where expressly provided to the contrary in this
Lease. Tenant acknowledges that late payment by Tenant to Landlord of any rent
due hereunder will cause Landlord to incur costs not contemplated by this Lease,
the exact amount of such costs being extremely difficult and impractical to
determine.  Therefore, if Tenant is delinquent in any monthly installment of
Base Rent or any monthly estimated Operating Expenses or any other sums due and
payable hereunder for more than five (5) business days after the date such
amount is due, Tenant shall pay to Landlord on demand a late charge equal to
five percent (5%) of such delinquent sum; provided, that for the first such
instance of delinquency in any calendar year, such late charge shall not be due
unless the same shall be delinquent for at least five (5) business days after
receipt by Tenant of written notice of delinquency from Landlord.  The parties
agree that such late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of such late payment by Tenant.  The
late charge shall be deemed to be rent, and the right to require it shall be in
addition to all of Landlord's other rights and remedies for a payment failure of
Tenant, including without limitation the right to charge interest on the past
due amount.  

 

1111154v7

7

 

 

--------------------------------------------------------------------------------

 

(b)Subject to the terms and conditions of this Paragraph 4(b), provided that no
Event of Default then exists under this Lease, Tenant shall be credited with the
payment of Base Rent with respect to the Premises for the second (2nd) through
ninth (9th) full calendar months of Lease Term only (collectively, the "Base
Rent Credit"), in each case as and when the same becomes due and payable, for a
total Base Rent Credit equal to One Million Two Hundred Seventy-Three Thousand
Two Hundred One and 20/100 Dollars ($1,273,201.20) in the aggregate.  Such Base
Rent Credit shall not reduce or limit any other amounts which are otherwise
payable by Tenant under this Lease (including, without limitation, Operating
Expenses).  If an Event of Default then exists under this Lease at the time
Tenant would otherwise be entitled to the Base Rent Credit, then the Base Rent
Credit shall be suspended during such period when the Event of Default is
occurring (the aggregate amount of such suspended Base Rent Credit is referred
to herein as the "Suspended Base Rent Credit"), but if Tenant subsequently cures
such Event of Default, then Landlord shall credit the aggregate amount of such
Suspended Base Rent Credit against the Base Rent next due and payable by Tenant
under this Lease after the date of such cure.

5.Letter of Credit.

(a)As security for the full and faithful payment of all sums due under this
Lease and the full and faithful performance of every covenant and condition of
this Lease to be performed by Tenant, concurrently with Tenant's execution of
this Lease, Tenant shall deliver to Landlord a letter of credit in the amount of
Three Million Dollars ($3,000,000.00) (the "LC Amount") in favor of Landlord and
effective immediately upon issuance (the "Letter of Credit").  The Letter of
Credit initially delivered pursuant to this paragraph and all substitutions,
replacements and renewals of it, must be consistent with and shall satisfy all
the following requirements: (i) the Letter of Credit shall be clean, irrevocable
and unconditional; (ii) the Letter of Credit must be issued by a national bank
which is a member of the New York Clearing House, which bank must be reasonably
satisfactory to Landlord; (iii) the Letter of Credit shall have an expiration
date no earlier than the first anniversary of the date of its issuance and shall
provide for its automatic renewal from year to year unless terminated by the
issuing bank by notice to Landlord given not less than sixty (60) days prior to
its expiration date by registered or certified mail (and the final expiration
date of the Letter of Credit and all renewals of it shall be no earlier than
sixty (60) days following the end of the Term); (iv) the Letter of Credit may be
drawn by facsimile, courier, or at the applicable banking office of the issuer
and must allow for draws to be made pursuant to a form of draw request which has
been approved by Landlord; (v) the Letter of Credit must allow for one draw in
the whole amount or multiple partial draws (and Landlord shall not, as a
condition to any draw, be required to deliver any certificate, affidavit or
other writing to the issuer expressing the basis for the draw; nor shall the
issuer have the right to inquire as to the basis for the draw or require
instruction or authorization from any party other than Landlord; nor shall
issuer be permitted to withhold a draw, when requested by Landlord, as a result
of any instruction from any other party); (vi) the Letter of Credit shall be
freely transferable by Landlord; (vii) the Letter of Credit shall be governed by
(A) the International Standby Practices (SP 98 published by the International
Chamber of Commerce and (B) the United Nations Convention on Independent
Guarantees and Standby Letters of Credit; and (viii) the Letter of Credit shall
otherwise be in such form and shall be subject to such requirements as Landlord
may require.  Landlord hereby approves First Republic Bank as the issuer of the
Letter of Credit should Tenant select such issuer.  Without limiting the
generality of the foregoing, the Letter of Credit must be issued by a bank or
financial institution acceptable to Landlord (x) that is chartered under the
laws of the United States, any state thereof or the District of Columbia, and
which is insured by the Federal Deposit Insurance Corporation, and (y) whose
long-term debt ratings on bank level senior debt obligations are rated by Fitch
Ratings Ltd. ("Fitch"), Moody's Investors Service, Inc. ("Moody's") and Standard
& Poor's Ratings Services ("S&P") or their respective successors (the "Rating
Agencies") not less than A- from Fitch, Baa1 from Moody's or A- from S&P.

 

(b)Landlord may draw on the Letter of Credit, in whole or in part at Landlord's
election, without advance notice to Tenant at any time or from time to time on
or after (i) the occurrence of any Event of Default, or (ii) if Tenant, or
anyone in possession of the Premises (or any portion thereof) through Tenant,
holds over after the expiration or earlier termination of this Lease, or (iii)
Landlord is given notice by the issuer of the Letter of Credit that it is
terminating the Letter of Credit and Tenant has not provided a replacement
Letter of Credit that satisfies the requirements of this Lease at least thirty
(30) days prior to such termination, or (iv) the Letter of Credit expires on a
specified date by its terms and is not renewed or replaced at least thirty (30)
days in advance of its expiration date, or (iv) to the extent permitted by law,
in the event any bankruptcy, insolvency, reorganization or any other debtor
creditor proceeding is instituted by or against Tenant.  Tenant hereby waives
the provisions of any law, now or hereafter in effect, which limits the manner
in which Landlord may apply sums drawn from the Letter of Credit, it being
agreed that Landlord may apply such amounts towards any sums reasonably
necessary to compensate Landlord

 

1111154v7

8

 

 

--------------------------------------------------------------------------------

 

for any other loss or damage, foreseeable or unforeseeable, caused by the acts
or omissions of Tenant or any officer, employee, agent, contractor or invitee of
Tenant. Tenant agrees and acknowledges that: (i) the Letter of Credit
constitutes a separate and independent contract between Landlord and the issuing
bank; (ii) Tenant is not a third party beneficiary of such contract; and (iii)
Tenant has no property interest whatsoever in the Letter of Credit or the
proceeds thereof and that, if Tenant becomes a debtor under any chapter of the
Federal Bankruptcy Code, neither Tenant, any trustee, nor Tenant's bankruptcy
estate shall have any right to restrict or limit Landlord's claim and/or rights
to the Letter of Credit and/or the proceeds thereof by application of Section
502(b)(6) of the Federal Bankruptcy Code.

 

(c)In addition, if at any time the bank or financial institution that issues the
Letter of Credit is declared insolvent, or is placed into receivership by the
Federal Deposit Insurance Corporation or any other governmental or
quasi-governmental institution, or if there is a material adverse change in the
financial or business condition of the bank or financial institution from the
date of this Lease, as reasonably determined by Landlord, then following written
notice from Landlord, Tenant shall have ten (10) days to replace the Letter of
Credit with a new letter of credit from a bank or financial institution
reasonably acceptable to Landlord.  If Tenant does not replace the Letter of
Credit with a new letter of credit from a bank or financial institution
reasonably acceptable to Landlord within such ten (10) day period, then
notwithstanding anything to the contrary herein, Landlord may treat the same as
Event of Default after the expiration of the applicable notice and cure period
provided in this Lease, and Landlord shall have the right to draw upon the
Letter of Credit for the full amount of the Letter of Credit, and such amount
shall be held by Landlord for application, at Landlord's election, to future
sums owing to Landlord under the Lease, in such order and priority as Landlord
elects in its absolute discretion.

 

(d)Landlord may apply any sum drawn on the Letter of Credit to amounts owing to
Landlord under this Lease in such order and priority as Landlord elects in its
absolute discretion.  If any of the proceeds drawn on the Letter of Credit are
not applied immediately to sums owing to Landlord under this Lease, Landlord may
retain any such excess proceeds for application, at Landlord's election, to
future sums owing to Landlord under this Lease, in such order and priority as
Landlord elects in its absolute discretion.  Any unused proceeds need not be
segregated from Landlord's other assets.  Tenant shall, within ten (10) days
after Landlord's demand, restore the amount of the Letter of Credit drawn so
that the Letter of Credit is restored to the original amount of the Letter of
Credit.  If Tenant does not restore the Letter of Credit to its original amount
within the required time period, such non-restoration shall be considered an
Event of Default.  If Tenant restores the Letter of Credit to its original
amount in accordance with the terms and conditions contained herein, then
Landlord shall promptly return to Tenant the amounts previously drawn and not
yet applied by Landlord.

 

(e)Additionally, Landlord's draw and application of all or any portion of the
proceeds of the Letter of Credit shall not impair any other rights or remedies
provided under this Lease or under applicable law and shall not be construed as
a payment of liquidated damages.  If no Event of Default exists under this
Lease, the Letter of Credit shall be returned to Tenant or, if Landlord has
drawn on the Letter of Credit, the remaining proceeds of the Letter of Credit
which are in excess of sums due the Landlord shall be repaid to Tenant, without
interest, within thirty (30) days after the expiration or termination of the
Lease Term, delivery of possession of the Premises by Tenant to Landlord in
accordance with this Lease, and the satisfaction by Tenant of all of its
obligations under the Lease.  On any request by Landlord made during the Lease
Term, Tenant shall cooperate in accomplishing any reasonable modification of the
Letter of Credit requested by Landlord, at Landlord's cost.  If the Letter of
Credit should be lost, mutilated, stolen or destroyed, Tenant shall cooperate in
obtaining the issuance of a replacement.

 

(f)Notwithstanding anything to the contrary contained herein, Landlord and
Tenant acknowledge and agree that in no event or circumstance shall the Letter
of Credit or any renewal thereof or any proceeds thereof be (i) deemed to be or
treated as a "security deposit" within the meaning of California Civil Code
Section 1950.7, (ii) subject to the terms of such Section 1950.7, or (iii)
intended to serve as a "security deposit" within the meaning of such Section
1950.7.  The parties hereto (A) recite that the Letter of Credit is not intended
to serve as a security deposit and such Section 1950.7 and any and all other
laws, rules and regulations applicable to security deposits in the commercial
context ("Security Deposit Laws") shall have no applicability or relevancy
thereto, and (B) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.

 

 

1111154v7

9

 

 

--------------------------------------------------------------------------------

 

(g)Tenant shall not assign or grant any security interest in the Letter of
Credit and any attempt to do so shall be void and of no effect.

 

(h)In the event of a sale or transfer of Landlord's estate or interest in the
Premises, Landlord shall have the right to transfer the Letter of Credit to the
vendee or the transferee, Landlord shall be responsible for paying the first
$5,000.00 of any transfer fees charged by the issuing bank, and Tenant shall pay
any transfer fees charged by the issuing bank in excess of $5,000.00, and upon
the transferee's receipt of the Letter of Credit Landlord shall thereafter be
considered released by Tenant from all liability for the return of the Letter of
Credit.  Tenant shall cooperate in effecting such transfer.

 

(i)No mortgagee or purchaser of any or all of the Premises at any foreclosure
proceeding brought under the provisions of any mortgage shall (regardless of
whether the Lease is at the time in question subordinated to the lien of any
mortgage) be liable to Tenant or any other person for any or all amounts drawn
against the Letter of Credit or any other payment made by Tenant under the
provisions of this Lease), unless Landlord has actually delivered it in cash to
such mortgagee or purchaser, as the case may be.

 

(j)Notwithstanding anything to the contrary contained in this Lease, provided
that (i) no Event of Default occurs or exists, and (ii) Tenant is able to
adequately prove to Landlord that Tenant’s operations for the calendar year
prior to the applicable “Reduction Date” (as specified below) have yielded at
least Seventy-Five Million Dollars ($75,000,000.00) in cash, as reported in
Tenant’s 10-K, or if a 10-K is not available, financial statements prepared in
accordance with generally accepted accounting principles and certified by a
responsible officer of Tenant (collectively, the "Reduction Conditions"), then
the LC Amount shall be reduced in accordance with the following schedule (which
reductions shall not be effectuated, and shall not be effective, unless and
until Landlord has confirmed in writing that the Reduction Conditions have been
satisfied, which confirmation shall not be unreasonably withheld, conditioned or
delayed).  Any reduction of the LC Amount may be effectuated either via an
amendment to the existing Letter of Credit or a replacement Letter of Credit.  

 

Reduction Date

Reduction Amount

LC Amount after Reduction

Last day of the 24th full calendar month of the initial Lease Term

$200,000.00

$2,800,000.00

Last day of the 36th full calendar month of the initial Lease Term

$200,000.00

$2,600,000.00

Last day of the 48th full calendar month of the initial Lease Term

$200,000.00

$2,400,000.00

Last day of the 60th full calendar month of the initial Lease Term

$200,000.00

$2,200,000.00

Last day of the 72nd full calendar month of the initial Lease Term

$200,000.00

$2,000,000.00

Last day of the 84th full calendar month of the initial Lease Term

$200,000.00

$1,800,000.00

Last day of the 96th full calendar month of the initial Lease Term

$200,000.00

$1,600,000.00

Last day of the 108th full calendar month of the initial Lease Term

$200,000.00

$1,400,000.00

Last day of the 120th full calendar month of the initial Lease Term

$200,000.00

$1,200,000.00

Last day of the 132nd full calendar month of the initial Lease Term

$200,000.00

$1,000,000.00

 

Tenant agrees and acknowledges that the foregoing LC Amount reduction schedule
is conditioned upon the Reduction Conditions being satisfied as of each
applicable Reduction Date.  If the Reduction Conditions are not satisfied as of
a particular Reduction Date, then the LC Amount shall not be reduced on such
Reduction Date; provided, however, Tenant shall have the ability to “catch-up”
on the LC Amount reduction schedule during the Lease Term provided the Reduction
Conditions are satisfied on the subsequent Reduction Date.  By way of example
and not of limitation, if at the end of the thirty-sixth (36th) full calendar
month of the initial Lease Term the Reduction Conditions are not

 

1111154v7

10

 

 

--------------------------------------------------------------------------------

 

satisfied, then, without limiting any of Landlord's other rights and remedies
under this Lease and/or at law and/or in equity in connection with same, the LC
Amount shall not be reduced and shall remain at $2,800,000.00.  However, if at
the end of the forty-eighth (48th) full calendar month of the initial Lease
Term, the Reduction Conditions are satisfied, then the LC Amount shall be
reduced to $2,400,000.00 in accordance with the above schedule.  The LC Amount
shall continue to be reduced in accordance with the foregoing schedule until the
LC Amount equals $1,000,000.00, at which point the LC Amount shall no longer be
reduced and shall remain at such amount until the expiration or earlier
termination of the Lease Term. Tenant further agrees and acknowledges that no
reduction of the LC Amount shall be effective until Landlord has confirmed in
writing that the Reduction Conditions have been satisfied as of the applicable
Reduction Date, which confirmation Landlord shall not be unreasonably withhold,
condition or delay.   If the LC Amount gets reduced in accordance with the terms
and conditions contained herein and the reduction schedule above, it shall not
be subject to increase thereafter.  Tenant shall not be entitled to reduce the
LC Amount except as expressly set forth in this Paragraph 5(j).

 

Notwithstanding the foregoing to the contrary, provide no Event of Default
exists, in the event that Tenant maintains a reasonably verifiable tangible net
worth exceeding One Billion Dollars ($1,000,000,000.00) (the "Net Worth
Requirement"), then Tenant may reduce the LC Amount to $247,950.75 not earlier
than the thirtieth (30th) day following delivery of written notice to Landlord
that Tenant has satisfied the Net Worth Requirement together with financial
statements evidencing the fact that such Net Worth Requirement has been
satisfied. If Tenant is a corporation with publicly traded securities or is
otherwise required to file financial statements with the Securities and Exchange
Commission, the public filing of such financial statements shall be deemed to
satisfy the requirement to provide evidence of Tenant’s net
worth.  Alternatively, Tenant shall provide Landlord with a copy of Tenant’s
most current quarterly and annual financial reports, certified by an officer of
the company. Tenant agrees and acknowledges that no reduction of the LC Amount
pursuant to this paragraph shall be effective until Landlord has confirmed in
writing that the Net Worth Requirement has been satisfied, which confirmation
Landlord shall not be unreasonably withhold, condition or delay. Landlord shall
have the right to disallow Tenant's option to reduce the LC Amount as permitted
in this subparagraph, and to require Tenant to increase the LC Amount to the
applicable amounts required by the schedule above if, at any time during the
Lease Term, Tenant cannot reasonably demonstrate that it satisfies the Net Worth
Requirement.

 

6.Operating Expense Payments.

(a)Commencing on the Commencement Date, during each month of the Lease Term, on
the same date that Base Rent is due (and on the first day of each month during
the Base Rent Credit period), Tenant shall pay Landlord an amount equal to
1/12th of the annual cost, as estimated by Landlord from time-to-time, of
Tenant's Proportionate Share (as defined in the Basic Lease Provisions) of the
amount of Operating Expenses for the Premises and/or the Project. Payments
thereof for any fractional calendar month shall be prorated.  Subject to the
terms of this Lease, Tenant's obligation to pay for Operating Expenses arising
or pertaining to periods during the Lease Term shall survive the expiration or
earlier termination of the Lease.

(b)The term "Operating Expenses" means all costs and expenses incurred by
Landlord in connection with the ownership, maintenance, and/or operation of the
Premises and/or the Project, including, but not limited to costs of: utilities
(other than those paid for directly to utility providers by Tenant or by other
tenants of the Project); maintenance repair and replacement of all portions of
the Premises and/or the Project, including without limitation, paving and
parking areas, roads, roofs (excluding the portions comprising the Building
Structural Elements, as defined in Paragraph 10 below), roof membranes, alleys,
and driveways; mowing, snow removal, landscaping, and exterior painting; the
cost of maintaining utility lines and equipment, fire sprinklers and fire
protection systems, exterior lighting and mechanical and building systems
serving the Building or Project; amounts paid to contractors and subcontractors
for work or services performed in connection with any of the foregoing; the cost
of any insurance premium and deductible for insurance maintained by Landlord
with respect to the Premises and Project, which deductibles shall be
commercially reasonable based on the deductibles of institutional owners of
commercial properties similar to the Project in the market in which the Project
is located, Tenant's Proportionate Share of which shall not exceed $50,000.00
per occurrence in "Current Dollars" (as defined in Paragraph 37(p) below)
(provided, however, such $50,000.00 cap shall not apply to any deductible for
earthquake insurance [which is addressed separately in Paragraph 6(c) below]);
charges or assessments of any association to which the Premises and/or the
Project is subject; costs incurred in connection with any declarations,
covenants, conditions or restrictions affecting

 

1111154v7

11

 

 

--------------------------------------------------------------------------------

 

the Project; fees payable to tax consultants and attorneys for consultation and
contesting taxes (not to exceed the amount of tax benefit Landlord reasonably
expected to achieve in connection with any such contest); environmental audits;
property management and accounting fees payable to a property manager, including
any affiliate of Landlord, provided that Tenant's Proportionate Share of the
property management fees shall equal one and fifty one hundredths percent
(1.50%) of the gross revenue of the Premises (which gross revenues shall include
Base Rent [without regard to any credit or abatement of Base Rent, including,
without limitation, the Base Rent Credit, as if Base Rent was payable during
such period] and all Operating Expenses); security services, if any; trash
collection, sweeping and removal; and Includable Capital Expenditures (as
defined below), provided that the cost of such Includable Capital Expenditures
that are required to be capitalized for federal income tax purposes shall be
amortized on a straight line basis over the useful life thereof (as determined
in accordance with customary and/or generally accepted real estate management
accounting practices and principles), together with interest thereon, and the
amortized portion of the costs shall be included in Operating Expenses only to
the extent of the amortized amount applicable to the respective calendar
year.  In addition, Operating Expenses shall include (1) Taxes (hereinafter
defined) assessed or pertaining to each calendar year (or portion thereof)
during the Lease Term, and (2) the cost of insurance maintained by Landlord for
the Premises and/or the Project for each calendar year during the Lease
Term.  If less than one hundred percent (100%) of the net rentable area of the
Project is occupied by tenants at all times during any calendar year, then
Operating Expenses that vary with occupancy or use for such year shall include
all additional costs and expenses that Landlord reasonably determines would have
been incurred had one hundred percent (100%) of the Project been occupied at all
times during such year by tenants.  For purposes of this Lease, "Includable
Capital Expenditures" means the costs of capital repairs, replacements,
alterations, improvements to the extent such expenses are: (a) reasonably
intended to effect economies in the operation or maintenance of the Building
and/or the Project, and/or are anticipated to reduce current or future Operating
Expenses, in each case to the extent of reasonably anticipated by Landlord; (b)
required to comply with Legal Requirements or Private Restrictions that are
first enacted after the date of Substantial Completion of the Landlord Work or
to comply with existing Legal Requirements or Private Restrictions that are
modified, amended, or subject to new or different interpretation(s) after the
date of Substantial Completion of the Landlord Work; and/or (c) commercially
reasonable in connection with Landlord's maintaining and repairing the Building
in accordance with the provisions of this Lease (subject to the terms and
conditions of Paragraph 10 below with respect to Building Structural Elements
which are to be maintained and repaired by Landlord) and/or the Common Areas of
the Project in a manner consistent with other institutional quality research and
development projects in the market area.

(c)Notwithstanding the foregoing, Operating Expenses shall not include: (1) debt
service (including interest, depreciation and principal payments) on any
indebtedness, any financing or refinancing costs, or ground rent under ground
leases; (2) costs of restoration and costs incurred in connection with any
casualty or condemnation action (provided, however, Tenant shall be responsible
for its Proportionate Share of any deductible under insurance policies
maintained by Landlord, which Proportionate Share of such deductible(s) shall
not exceed $50,000.00 per occurrence in Current Dollars; provided, however, such
$50,000.00 cap shall not apply to any deductible for earthquake insurance [which
is addressed separately below]), in each case to the extent Landlord is
reimbursed by insurance or condemnation proceeds (or to the extent Landlord
would have been reimbursed had Landlord carried the insurance required to be
carried by Landlord pursuant to this Lease); (3) leasing commissions,
advertising and promotional expenses, or the costs of renovating space, for
other tenants; (4) any "tenant allowances," "tenant concessions" and other costs
or expenses incurred in fixturing, furnishing, renovating or otherwise
improving, decorating or redecorating space for other tenants or other occupants
of the Project, except in connection with general maintenance and repairs to the
Project in general; (5) fines, penalties, and interest due to Landlord's failure
to make timely payments of its obligations (unless resulting from Tenant's
failure to timely perform any of its obligations under this Lease, in which case
Tenant shall be responsible for such fines, penalties and interest); (6) costs
associated with the operation of the business of the entity which constitutes
"Landlord" (as distinguished from the costs of operating, maintaining, repairing
and managing the Building and the Project) including, but not limited to,
Landlord's or Landlord's managing agent's general corporate overhead and general
administrative expense (including corporate organizational expenses and
accounting fees) and costs, including interest, of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Building and/or the Project; (7) overhead and profit paid to subsidiaries or
affiliates of Landlord for management or other services for supplies or other
materials to the extent the amounts incurred are in excess of those which would
have been reasonably incurred if such supplies or services were obtained from
unrelated third parties (but this provision does not prevent the payment of a
management fee as permitted in Paragraph 6(b) of the Lease); (8) costs to the
extent Landlord is reimbursed by Landlord's insurance carrier or any other
tenant's insurance carrier, by warranty proceeds, or from any third parties; (9)
reserves for future

 

1111154v7

12

 

 

--------------------------------------------------------------------------------

 

expenses beyond expenses anticipated for the then current year; (10) any bad
debt loss, rent loss, or reserves for bad debts or rent loss; (11) the wages and
benefits of any employee who does not devote substantially all of his or her
employed time to the Project unless such wages and benefits are prorated to
reflect time spent on operating and managing the Project vis-à-vis time spent on
matters unrelated to operating and managing the Project; (12) utilities for
which Tenant directly contracts with the local public service company to the
extent the same would result in a duplication in charges to Tenant; (13)
Landlord's political or charitable contributions; (14) costs incurred to remove
and/or remediate Pre-existing Hazardous Materials and/or Landlord Caused
Hazardous Materials (as defined in Paragraph 30 below) from the Premises,
Building or Project; (15) costs of repair, maintenance or replacement of the
"Building Structural Elements" (as defined in Paragraph 10 below) that are
expressly required in Paragraph 10 to be performed at Landlord's sole cost and
expense; (16) the expense of service provided to other tenants in the Project
for which Landlord is entitled to be reimbursed by such tenants as an additional
charge in excess of minimum rental other than reimbursement of such tenant's
share of Operating Expenses; and (17) the cost of any premiums or deductibles
for earthquake insurance coverage to the extent materially in excess of the cost
of premiums or deductibles for earthquake insurance coverage carried by other
institutional owners of commercial properties similar to the Project in the
market in which the Project is located.  

(d)By April 30th of each year (and as soon as reasonably practical after the
expiration or termination of this Lease), Landlord shall provide Tenant with a
reasonably detailed statement of actual Operating Expenses for the preceding
calendar year or part thereof (the "Actual Statement").  If Tenant's total
payments of estimated Operating Expenses for any year are less than Tenant's
Proportionate Share of actual Operating Expenses for such year, then Tenant
shall pay the difference to Landlord within thirty (30) days after written
demand, and if more, Landlord shall credit to Tenant the difference to Operating
Expenses next becoming due under this Lease, or if Tenant provides a written
notice to Landlord requesting same, refund the difference to Tenant within
thirty (30) days of such request.  For purposes of calculating Tenant's
Proportionate Share of Operating Expenses, a year shall mean a calendar year
except the first year, which shall begin on the Commencement Date, and the last
year, which shall end on the expiration of this Lease. Landlord shall not have
any obligation to credit or pay to Tenant any amounts under this subsection (d)
during any period that an Event of Default exists. Tenant's and Landlord's
payment obligations under this subparagraph (d) shall survive the expiration or
any termination of this Lease. Notwithstanding the immediately preceding
sentence, if Landlord fails to charge Tenant for any particular item of
Operating Expenses within two (2) years after the end of any calendar year for
which such Operating Expense is applicable, Landlord shall be deemed to have
forfeited the right to bill Tenant for such particular item of Operating Expense
with respect to such calendar year (except to the extent of any Operating
Expenses relate to supplemental taxes or assessments attributable to such
calendar year which were not reasonably known to Landlord during the calendar
year in question, for which no such limitation shall apply).

(e)With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant's "Proportionate Share" shall be the percentage set forth on the
first page of this Lease as Tenant's Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant's "Proportionate Share" shall be
the percentage set forth on the first page of this Lease as Tenant's
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the
Building.  Provided that Landlord does the same on a commercially reasonable
basis, Landlord may equitably increase Tenant's Proportionate Share for any item
of expense or cost reimbursable by Tenant that relates to a repair, replacement,
or service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use.  The
estimated Operating Expenses for the Project set forth on the first page of this
Lease are estimates only, and Landlord makes no guaranty or warranty that such
estimates will be accurate.

(f)Tenant may, within one hundred eighty (180) days after any Actual Statement
is delivered, request a copy of the relevant supporting data related to the
Operating Expenses and the Actual Statement. Landlord shall make all pertinent
books and records available for inspection that are reasonably necessary for
Tenant to conduct its review. Tenant shall have the right, not more than once
per each period covered by each Actual Statement, to cause a Qualified Person
(as defined below) to review and audit the relevant supporting data for any
portion of an Actual Statement delivered by Landlord, in accordance with the
following procedure:

 

1111154v7

13

 

 

--------------------------------------------------------------------------------

 

(1)Tenant shall, within one hundred eighty (180) days after any Actual Statement
is delivered, deliver a written notice to Landlord indicating that Tenant
desires to audit the Actual Statement. Tenant shall promptly provide to Landlord
a copy of its review. If Tenant's review determines that actual Operating
Expenses for the subject calendar year are less than reported, Landlord shall,
unless Landlord disagrees (in which case the process described in clause (3)
below shall be followed) provide to Tenant a credit against Operating Expenses
then coming due under this Lease (or refund such amount if Tenant provides a
written notice to Landlord requesting such a refund) the amount of the
overpayment by Tenant. Likewise, if Tenant's review determines that Operating
Expenses for the subject calendar year are greater than reported, Tenant shall
pay Landlord the amount of any underpayment within thirty (30) days after such
determination.  In no event shall Tenant be entitled to withhold, deduct, or
offset any monetary obligation of Tenant to Landlord under the Lease (including
without limitation, Tenant's obligation to make all payments of rent and all
payments of Tenant's Operating Expenses) pending the completion of and
regardless of the results of any review of records under this Paragraph. The
right of Tenant under this Paragraph may only be exercised once for any Actual
Statement, and if Tenant fails to meet any of the above conditions as a
prerequisite to the exercise of such right, the right of Tenant under this
Paragraph for a particular Actual Statement shall be deemed waived.  

(2)Any review of records under this Paragraph shall be at the sole expense of
Tenant (except as otherwise expressly provided herein) and shall be conducted by
a Qualified Person.  Tenant acknowledges and agrees that any records reviewed
under this Paragraph constitute confidential information of Landlord, which
shall not be disclosed to anyone other than the Qualified Person performing the
review, the principals of Tenant who receive the results of the review, and
Tenant's attorneys and accounting employees.  The disclosure of such information
to any other person, whether or not caused by the conduct of Tenant, shall
constitute a material breach of this Lease  

(3)Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by a Qualified
Person at Landlord's cost.  In the event of a disagreement between the two (2)
reviews, the two (2) Qualified Persons who conducted Landlord's and Tenant's
reviews shall jointly designate a third (3rd) Qualified Person, at Tenant's sole
cost and expense (except as otherwise indicated in this Lease), to conduct a
review of Landlord's records.  The review of such third (3rd) Qualified Person
shall be deemed correct and binding upon the parties.  In the event that the
final results of such review of Landlord's records reveal that Tenant has
overpaid by more than five percent (5%), then Landlord shall pay, up to a
maximum of $10,000.00 in the aggregate, the reasonable out-of-pocket cost of the
review of Landlord's records by Tenant's Qualified Person and the reasonable
out-of-pocket cost of the review of Landlord's records by the third (3rd)
Qualified Person. In the event that the final results of such review of
Landlord's records reveal that Tenant has overpaid by five percent (5%) or less,
then Tenant shall pay, up to a maximum of $10,000.00 in the aggregate, the
reasonable out-of-pocket cost of the review of Landlord's records by Landlord's
Qualified Person and the reasonable out-of-pocket cost of the review of
Landlord's records by the third (3rd) Qualified Person.  In the event that such
results show that Tenant has underpaid or overpaid its obligations for a
preceding period, the amount of such underpayment or overpayment shall be paid
by Tenant or Landlord, as applicable, as provided in Paragraph 6(f)(1) above.  A
"Qualified Person" means an accountant or other person (including, without
limitation, an employee of Tenant) experienced in accounting for income and
expenses of industrial projects engaged solely on terms which do not entail any
compensation based or measured in any way upon any savings in rent or reduction
in Operating Expenses achieved through the inspection process.

(g)Notwithstanding the foregoing, for purposes of determining Operating Expenses
payable by Tenant under this Lease during the Lease Term only, Controllable
Operating Expenses (defined below) for the second full calendar year of the
Lease Term, and each subsequent calendar year of the Lease Term shall not exceed
the Controllable Operating Expense Cap (defined below) for such calendar
year.  The term "Controllable Operating Expense Cap" shall mean, with respect to
the second full calendar year of the initial Lease Term, one hundred six percent
(106%) of the amount of Controllable Operating Expenses with respect to the
first full calendar year of the initial Lease Term, and with respect to each
subsequent calendar year during the initial Lease Term, the Controllable
Operating Expense Cap shall increase by six percent (6%) over the applicable
Controllable Operating Expense Cap for the immediately preceding calendar year
(irrespective of whether the actual Controllable Operating Expenses for

 

1111154v7

14

 

 

--------------------------------------------------------------------------------

 

the preceding calendar year was less than the amount of the applicable
Controllable Operating Expense Cap for such preceding calendar year), such
increase to be cumulative and compounded annually.  For illustrative purposes
only, if the amount of Controllable Operating Expenses during the first full
calendar year of the initial Lease Term was $100 per month, then the
Controllable Operating Expense Cap for the second full calendar year of the
initial Lease Term would be $106.00 per month, the Controllable Operating
Expense Cap for the third full calendar year of the initial Lease Term would be
$112.36 per month, and so on, and such increases in the Controllable Operating
Expense Cap shall occur irrespective of whether the actual Controllable
Operating Expenses in any calendar year are less than the Controllable Operating
Expense Cap.  For purposes of this Lease, "Controllable Operating Expenses"
shall mean and refer to all Operating Expenses set forth in this Paragraph 6,
except for the following: (i) Taxes; (ii) insurances costs and charges; (iii)
the cost of all charges for electricity, gas, water and other utilities; (iv)
snow and ice removal costs; (v) increased or additional costs resulting from
events of Force Majeure; (vi) charges or assessments of any association to which
the Premises is subject; and (vii) any costs resulting from the expiration of a
warranty; provided that, notwithstanding anything to the contrary contained
herein, the foregoing shall not limit Tenant's obligations to (I) pay to
Landlord the amortized payments of any capital expenditures and repairs made by
Landlord pursuant to this Lease, (II) reimburse Landlord for the costs incurred
by Landlord under any maintenance service contracts, if Landlord elects to
maintain and repair the HVAC systems and other mechanical and building systems
as set forth in Paragraph 11 of this Lease, or (III) reimburse Landlord for
costs associated with the removal and/or remediation of Hazardous Materials to
the extent of Tenant's payment obligations under Paragraph 30 of this Lease
(i.e., each of (I), (II) and (III) shall not be subject to the Controllable
Operating Expense Cap).         

7.Utilities.

(a)Tenant shall contract with and timely pay during the Lease Term for all
water, gas, electricity, heat, light, power, telephone, sewer, sprinkler
services, refuse and trash collection, and other utilities and services used on
the Premises, all maintenance charges for utilities, and any storm sewer charges
or other similar charges for utilities imposed by any governmental entity or
utility provider, together with any taxes, penalties, surcharges or the like
pertaining to Tenant's use of the Premises.  Landlord shall have no
responsibilities whatsoever in connection with the foregoing.  Tenant
acknowledges and agrees that Landlord may not be able to obtain separate meters
for certain utilities including, without limitation, irrigation and storm
water.  Tenant shall pay its share of all charges for jointly metered utilities
based upon consumption, as reasonably determined by Landlord.  Tenant agrees to
limit use of water and sewer for normal restroom use or other uses consistent
with the Permitted Use of the Premises.  No interruption or failure of utilities
or other essential services shall result in the termination of this Lease or the
abatement of rent; provided, however, if (I) Tenant is prevented from using, and
does not use, the Premises or a portion thereof, as a result of any interruption
in utilities or other essential services that Landlord is obligated to provide
pursuant to the express terms of this Lease, and (II) such interruption is
caused by Landlord's negligence or breach of its express obligations under this
Lease, and (III) the cure of such interruption is within Landlord's reasonable
control (such interruption that satisfies (I), (II) and (III) above shall be
referred to herein as an "Abatement Event"), then Tenant shall give written
notice of such Abatement Event to Landlord.  If, and only if, the Abatement
Event persists for more than five (5) consecutive business days after Landlord's
receipt of Tenant's written notice of such Abatement Event, then Base Rent and
Tenant's Proportionate Share of Operating Expenses shall be abated
(proportionally if the Abatement Event only prevents Tenant from using a portion
of the Premises) commencing on the sixth (6th) consecutive business day
following Landlord's receipt of notice of the Abatement Event for such period of
time that Tenant continues (as a result of the Abatement Event) to be so
prevented from using, and does not use, the Premises or a portion thereof, in
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises.

(b)Tenant shall, at its sole cost and expense, contract directly with a
janitorial service and shall pay for all janitorial services used on or for the
Premises.  Landlord shall have no obligations whatsoever in connection
therewith.  

(c)Notwithstanding anything to the contrary contained in this Lease, Tenant
agrees that Landlord, at its election, may contact any utility company providing
utility services to the Premises in order to obtain data on the energy being
consumed by the occupant of the Premises.  Furthermore, Tenant agrees to provide
Landlord with Tenant's energy consumption data within thirty (30) days after
Landlord's request for the same.  Tenant acknowledges that pursuant to
applicable Legal Requirements, Landlord may be required to disclose information
concerning Tenant's energy usage at the Building to certain third parties,
including, without limitation, prospective

 

1111154v7

15

 

 

--------------------------------------------------------------------------------

 

purchasers, lenders and tenants of the Building (the "Tenant Energy Use
Disclosure").  Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure.  Tenant agrees to take such further
actions as are reasonably necessary in order to further the purpose of this
paragraph, including, without limitation, providing to Landlord the names and
contact information for all utility providers serving the Premises, copies of
utility bills, written authorization from Tenant to any such utility company to
release information to Landlord, and any other relevant information reasonably
requested by Landlord or the applicable utility company.

8.Taxes.  Landlord shall pay all taxes, assessments, special assessments,
improvement districts, and governmental charges that are payable with respect to
the Project (including, without limitation, Tenant's Proportionate Share of any
Common Areas within the Project) and applicable to any period during the Lease
Term (collectively referred to as "Taxes"), including without limitation (i) any
license fee, rental tax, levy charge, assessment, or penalty imposed by any
taxing authority against the Project (but only to the extent such penalties are
attributable to Tenant's failure to timely pay Taxes hereunder); (ii) any tax on
the Landlord's right to receive, or the receipt of, rent or income from the
Project or against Landlord's business of leasing the Project or in connection
with Landlord's business of owning and/or leasing space in the Project which are
now or hereafter levied or assessed against Landlord by the United States of
America, the State of California or any political subdivision, public
corporation, district or other political or public entity; (iii) water and sewer
charges, any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to (or for the benefit of) the
Project by any governmental agency; (iv) any tax imposed upon this transaction
or based upon a re-assessment of the Project due to a change of ownership, as
defined by applicable law, or based upon a re-assessment of the Project due to
any other transfer of all or part of Landlord's interest in the Project;
(v) gross receipt taxes; (vi) any fees, taxes or assessments against, or as a
result of, any tenant improvements installed on the Premises by or for the
benefit of Tenant, and (vii) any charge or fee replacing any tax previously
included within the definition of Taxes.  Taxes that are applicable to any
period during the Lease Term shall be included as part of the Operating Expenses
charged to Tenant pursuant to Paragraph 6 hereof, based upon Landlord's
reasonable estimate of the amount of Taxes, and shall be subject to the terms
and conditions of Paragraph 6, above, including, without limitation, the
reconciliation and adjustment procedures thereof once the actual amount of Taxes
is known. Taxes shall include, without limitation, any increase in any of the
foregoing based upon construction of improvements on the Project or changes in
ownership (as defined in the California and Revenue Taxation Code). Tenant's
Proportionate Share of Taxes may be equitably increased if Landlord determines
in its reasonable discretion that Tenant's improvements and/or alterations
increases Taxes for the Project in excess of Tenant's Proportionate Share of the
Project; provided, however, that Landlord shall provide Tenant with prior
written notice and reasonable supporting documentation of such basis for such
increase.  Further, Taxes shall not include: (I) taxes and assessments
attributable to Landlord's federal, state or local income taxes; (II) penalties
or interest other than those attributable to Tenant's failure to timely pay
Taxes or to otherwise comply with its obligations under this Paragraph 8; and
(III) inheritance, gift, transfer, franchise or estate taxes.  Landlord may
contest by appropriate legal proceedings the amount, validity, or application of
any Taxes or liens thereof and any costs incurred in such contest may be
included as part of Taxes (but not to exceed the amount of savings reasonably
expected to be achieved by Landlord).  If any such tax or excise is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require.  Tenant shall be liable for, and pay on or before the date due, all
taxes levied or assessed against any personal property or fixtures placed in the
Premises, whether levied or assessed against Landlord or Tenant, and if any such
taxes are levied or assessed against Landlord or Landlord's property and
(a) Landlord pays them or (b) the assessed value of Landlord's property is
increased thereby and Landlord pays the increased taxes, then Tenant shall pay
to Landlord such taxes within ten (10) days after Landlord's request therefor.
At Tenant's request, and provided that it is then deemed advisable by Landlord
in the exercise of Landlord's reasonable business judgment, Landlord shall bring
or cause to be brought an application or proceeding for reduction of the
assessed valuation of the Building or parcel on which the Premises is situated,
as applicable, in order to reduce Taxes.  All costs and expenses arising from
any such contest shall be paid for by Tenant.  In the event that Taxes are
increased as a result of any such contest, then Tenant shall be responsible for
its Proportionate Share of such increase in Taxes during the Lease
Term.  Notwithstanding the foregoing, Landlord shall have no obligation to
contest any Taxes, if, in the reasonable business judgment of Landlord, any such
contest could adversely impact the Premises and/or the Project.  To the extent
that Landlord is actually granted a reduction in Taxes, then Tenant shall
receive its Proportionate Share of the benefit of any actual reduction in Taxes
that are payable by Tenant hereunder, less any costs and expenses incurred by
Landlord in obtaining such reduction.

 

1111154v7

16

 

 

--------------------------------------------------------------------------------

 

9.Insurance.  

(a)Tenant Insurance Requirements.  

 

(i)Effective as of the earlier of: (x) the date Tenant enters or occupies the
Premises; (y) the Buildout Period, or (z) the Commencement Date, and continuing
during the Lease Term, Tenant, at its expense, shall obtain and maintain in full
force the following insurance coverages (subject to increases in amounts and
additional types of coverage as industry standards change, as reasonably
determined by Landlord from time):

 

(1)Commercial general liability insurance that insures against claims for bodily
injury, personal injury, advertising injury, and property damage based upon,
involving, or arising out of the use, occupancy, or maintenance of the Premises
and the Project.  Such insurance shall afford, at a minimum, the following
limits:

 

Each Occurrence

 

$1,000,000

General Aggregate

 

$2,000,000

Products/Completed Operations Aggregate

 

$1,000,000

Personal and Advertising Injury Liability

 

$1,000,000

Fire Damage Legal Liability

 

$100,000

Medical Payments

 

$5,000

 

Any general aggregate limit shall apply on a per location basis.  Tenant's
commercial general liability insurance shall include Landlord, its trustees,
officers, directors, members, agents, and employees, Landlord's mortgagees, and
Landlord's representatives as Landlord may reasonably request from time to time,
Landlord's property manager and Clarion Partners as additional insureds. This
coverage shall be written on the most current ISO CGL form, shall include
contractual liability, premises-operations and products-completed operations and
shall contain an exception to any pollution exclusion that insures damage or
injury arising out of heat, smoke, or fumes from a hostile fire.  Such insurance
shall be written on an occurrence basis with the exception of Products/Completed
Operations coverage, which can be written on a claims-made basis, and contain a
standard separation of insureds provision.  

 

(2)Business automobile liability insurance covering owned, hired and non-owned
vehicles with limits of $1,000,000 combined single limit per occurrence.

 

(3)Workers' compensation insurance in accordance with the laws of the state in
which the Premises are located with employer's liability insurance in an amount
not less than $1,000,000.

 

(4)Umbrella/excess liability insurance, on an occurrence basis, that applies
excess of the required commercial general liability, business automobile
liability, and employer's liability policies with the following minimum limits:

 

Each Occurrence

 

$5,000,000

Annual Aggregate

 

$5,000,000

 

All limits in (1) – (3) above may be met through a combination of primary and
umbrella/excess policies. Umbrella/Excess liability policies shall be following
form and the limits of the Umbrella/Excess liability policies shall be in
addition to and not including those stated for the underlying commercial general
liability, business automobile liability, and employers liability insurance
required herein.

 

 

1111154v7

17

 

 

--------------------------------------------------------------------------------

 

(5)Property insurance "the equivalent of causes of loss – special form"
including windstorm, theft, sprinkler leakage and boiler and machinery coverage
on all of Tenant's trade fixtures, furniture, inventory and other personal
property in the Premises, and on any alterations, additions, or improvements
(including, without limitation the Tenant Improvements and any Tenant-Made
Alterations) made by Tenant upon the Premises all for the full replacement cost
thereof.  Subject to Paragraph 15, Tenant shall use the proceeds from such
insurance for the replacement of trade fixtures, furniture, inventory and other
personal property and for the restoration of Tenant's improvements, alterations,
and additions to the Premises.  Landlord shall be named as loss payee with
respect to alterations, additions, or improvements of the Premises which the
Tenant cannot remove at the end of the Lease Term wherein ownership then reverts
to the Landlord.  

 

(6)Business income and extra expense insurance with limits not less than one
hundred percent (100%) of all income and charges payable by Tenant under this
lease for a period of twelve (12) months.

 

(ii)All policies required to be carried by Tenant hereunder shall be issued by
an insurance company licensed or authorized to do business in the state in which
the Project is located with a rating of at least "A-: X" or better as set forth
in the most current issue of Best's Insurance Reports, unless otherwise approved
by Landlord.  Tenant shall not do or permit anything to be done that would
invalidate the insurance policies required herein.  Liability insurance
maintained by Tenant shall be primary coverage on behalf of Landlord, its
trustees, officers, directors, members, agents, and employees, Landlord's
mortgagees, and Landlord's representatives and any policies of Landlord, its
trustees, officers, directors, members, agents, and employees, Landlord's
mortgagees, and Landlord's representatives shall be
non-contributory.  Certificates of insurance, acceptable to Landlord, evidencing
the existence and amount of each insurance policy required hereunder shall be
delivered to Landlord prior to delivery or possession of the Premises and ten
(10) days following each renewal date.  Certificates of insurance shall evidence
that Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord's mortgagees, and Landlord's representatives as Landlord may
reasonably request from time to time, are included as additional insureds on
liability policies and that Landlord is included as loss payee on the property
insurance as stated in Paragraph 9(a)(i)(5) above.  Further, each policy shall
contain provisions giving Landlord and each of the other additional insureds at
least thirty (30) days prior written notice of cancellation, non-renewal or
material change in coverage provided that for cancellation for non-payment of
premium, ten (10) days prior notice will be provided.  In the event of such
cancellation or nonrenewal, Tenant shall replace such insurance so that no loss
in coverage occurs, and Tenant shall provide Landlord with a revised certificate
of insurance evidencing same.

 

(iii)In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease (as and when required by this Lease) and
such failure continues for more than five (5) business days after written notice
from Landlord, then Landlord shall be authorized (but not required) to procure
such coverage in the amount stated with all costs thereof to be chargeable to
Tenant and payable upon written invoice thereof.

 

(iv)The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
under this Lease.  Any deductibles selected by Tenant shall be the sole
responsibility of Tenant.

 

(v)The Tenant insurance requirements stipulated in Paragraph 9(a)(i) above are
based upon current industry standards.  Landlord reserves the right to require
additional coverage or to increase limits as industry standards change, provided
that any such increases or additional coverage requirements must be commercially
reasonable based on the insurance requirements of other institutional owners of
commercial properties similar to the Project in the market in which the Project
is located.

 

(vi)Should Tenant engage the services of any contractor to perform work or
construct any Tenant-Made Alterations in the Premises, Tenant shall ensure that
such contractor carries commercial general liability, business automobile
liability, umbrella/excess liability, builders' risk, worker's compensation and
employers liability coverage in form and amounts reasonably acceptable to
Landlord, and, in all events, consistent with then current industry
standards.  Contractor shall include Landlord, its trustees, officers,
directors, members, agents and employees, Landlord's mortgagees and Landlord's
representatives as Landlord may reasonably request from time to time, as
additional insureds on the liability policies required hereunder.  All policies
required to be carried by any contractor shall be issued by and binding upon an
insurance company licensed to do business in the state in which the

 

1111154v7

18

 

 

--------------------------------------------------------------------------------

 

Project is located with a rating of at least "A-: X" or better as set forth in
the most current issue of Best's Insurance Reports, unless otherwise approved by
Landlord.  Certificates of insurance, acceptable to Landlord, evidencing the
existence and amount of each insurance policy required hereunder shall be
delivered to Landlord prior to the commencement of any work in the
Premises.  Further,  each policy will contain provisions giving Landlord and
each of the other additional insureds with at least thirty (30) days' prior
written notice of any cancelation, non-renewal or material change in coverage,
provided that for cancellation for non-payment of premium, ten (10) days prior
notice will be provided.  The above requirements shall apply equally to any
subcontractor engaged by contractor.

 

(b)Landlord's Insurance.  Landlord shall obtain and maintain the following:
(1) special form/cause of loss (formerly all-risk) property insurance covering
damage to the Building constructed or installed by Landlord (excluding
foundations), in an amount equal to the full replacement cost thereof, less a
commercially reasonable deductible if Landlord so chooses; provided, however,
Landlord shall not be obligated to insure any furniture, equipment, trade
fixtures, machinery, goods, or supplies which Tenant may keep or maintain in the
Premises or any alteration, addition, or improvement which Tenant may make upon
the Premises; and (2) commercial general liability insurance, which shall be in
such amount as Landlord so determines (in Landlord's commercially reasonable
discretion) and shall be in addition to, and not in lieu of, any insurance
required to be maintained by Tenant. Tenant shall not be included as an
additional insured on any policy of liability insurance maintained by
Landlord.  In addition, Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood insurance, earthquake insurance, rent loss insurance
and pollution legal liability insurance.  The premiums for all such insurance
shall be included as part of the Operating Expenses charged to Tenant pursuant
to Paragraph 6 hereof.  The Project or Building may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project or
Building will be determined by Landlord based upon the insurer's cost
calculations).  Tenant shall also reimburse Landlord for any increased premiums
or additional insurance that Landlord reasonably deems necessary as a result of
Tenant's use of the Premises.  Tenant shall not be named as an additional
insured on any policy of liability insurance maintained by Landlord.

 

(c)Waiver of Subrogation.  Both parties agree to waive and cause its insurance
carriers to waive all rights of subrogation by the insurers and all rights based
upon an assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against.  The failure of a party to
insure its property shall not void this waiver.  Landlord shall not be liable
for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant's
agents, employees, licensees, invitees, or any other party in or about the
Premises, whether such damage or injury is caused by or results from: (i) fire,
steam, electricity, water, gas or rain; (ii) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (iii) conditions arising
in or about the Premises or upon other portions of the Project, or from other
sources or places; or (iv) any act or omission of any other tenant of the
Project. Landlord shall not be liable for any such damage or injury even though
the cause of or the means of repairing such damage or injury are not accessible
to Tenant. Notwithstanding anything to the contrary contained in this Lease,
each party hereby waives and releases any claims against the other, and its
officers, directors, employees, managers, agents, invitees and contractors for
any loss or damage to any of the Premises, the Building and the Project, and to
any personal property regardless of negligence or fault; however, such waiver
shall not apply to any deductible amounts maintained by a party under its
insurance.  The waivers set forth in this Paragraph 9(c) shall be in addition
to, and not in substitution for, any other waivers, indemnities, or exclusions
of liabilities set forth in this Lease.  

 

10.Landlord's Repairs.  Subject to Paragraphs 15 and 16 of this Lease and
excluding any damages caused by Tenant or any Tenant Party, Landlord shall, at
Landlord's sole cost (and not included in Operating Expenses), except as
otherwise set forth in this Lease, maintain in good condition and repair the
structural elements of: (a) the roof of the Building (not including the roof
membrane, which shall be maintained and repaired by Landlord as part of
Operating Expenses), (b) the exterior walls of the Building (not including
painting and caulking, which shall be maintained by Landlord as part of
Operating Expenses), and (c) the foundations for the Building (collectively, the
"Building Structural Elements"), including repairs to the Building Structural
Elements necessitated by subgrade movement.  Additionally, subject to Paragraphs
15 and 16 of this Lease, Landlord shall maintain and repair and keep the same in
a good condition and repair (reasonable wear and tear excluded and damages
caused by Tenant or any Tenant Party excluded), as part of Operating Expenses
(subject to the terms of this Lease, including the amortization of capital
improvements and the exclusions to Operating Expenses as described in Paragraph
6(c) above), (I) the non-

 

1111154v7

19

 

 

--------------------------------------------------------------------------------

 

structural elements of the roof (including the roof membrane), and (II) the
Common Areas; utilities systems (including the electrical system) serving the
Building up to the point of connection with the Building; any Building systems
to the extent such systems are installed by Landlord and not exclusively serving
the Premises; the fire pump(s) serving the Project; the non-structural elements
of the roof (including the roof membrane); the non-structural elements of the
exterior walls (it being agreed that any costs incurred by Landlord to paint the
exterior of the Building shall passed through to Tenant as part of Operating
Expenses in accordance with Paragraph 6 above); the non-structural elements of
the foundations; and the exterior areas of the Project, including, but not
limited to, the parking areas and driveways of the Premises and the landscaping
and grounds surrounding the Building and Project (including, without limitation,
mowing thereof and snow removal thereon).  The term "walls" as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries, all of which shall be maintained by Tenant.  Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Paragraph 10, after which Landlord shall have a reasonable opportunity to repair
such item. Tenant hereby waives the benefit of California Civil Code
Sections 1941 and 1942, and any other statute providing a right to make repairs
and deduct the cost thereof from the rent or to terminate this Lease due to
Landlord's failure to keep the Premises in good order, condition and repair.

11.Tenant's Repairs.

(a)Subject to Paragraphs 15 and 16 of this Lease, Landlord's obligations
expressly set forth in Paragraph 10 and Landlord's Construction Warranty (as
defined in Exhibit B attached hereto), Tenant, at its sole expense, shall
repair, replace and maintain in good order, condition and repair (reasonable
wear and tear, damage caused by Landlord or its agents, employees, contractors,
subcontractors, representatives, consultants, licensees or invitees
[collectively, "Landlord Parties"] excepted) and in compliance with all Legal
Requirements and Private Restrictions all portions of the Premises, and all
other areas, improvements and systems exclusively serving the Premises
including, without limitation, docks, dock equipment and loading areas, truck
doors, plumbing, water, sewer lines, from the points of connection with the
Building, fire sprinklers and fire protection systems within the Premises from
points of connection with the Building, entries, doors, door frames, ceilings,
windows, window frames, interior walls, and the interior side of demising walls
(if any), and heating, ventilation and air conditioning ("HVAC") systems, and
other building and mechanical systems serving the Premises.  Such repair and
replacements include capital expenditures and repairs whose benefit may extend
beyond the Lease Term.  If, during the last two (2) years of the Lease Term, a
capital replacement of an HVAC unit is required (each of the foregoing, an
"Capital HVAC Item" and collectively "Capital HVAC Items"), then, (A) provided
no Event of Default exists under this Lease, (B) Tenant has maintained the
maintenance service contract(s) for the HVAC systems pursuant to (i) below, and
(C) provided further that such Capital HVAC Items: (I) will have a useful life
in excess of the remaining portion of the then applicable Lease Term, and/or
(II) were not necessitated by Tenant's failure to properly maintain such systems
in accordance with the manufacturer's recommendations, or Tenant's breach of
this Lease or the negligent act or omission of Tenant or any of the Tenant
Parties (in which case Tenant shall be responsible therefor at Tenant's sole
cost and expense), then Landlord shall purchase and perform such Capital HVAC
Item(s) and the cost thereof shall be amortized on a straight line basis (with
interest) over the useful life thereof, and Tenant shall pay such amortized
payments to Landlord on the first day of each month together with its Base Rent
payments (but without regard to any credit or abatement of Base Rent) through
and including the expiration of the Lease Term (as the same may be
extended).  Notwithstanding anything to the contrary contained herein, Landlord
may elect not to complete the Capital HVAC Item(s) (unless such Capital HVAC
Item(s) are normal and customary HVAC units serving the northern office portion
of the Premises, which normal and customary HVAC units Landlord shall not be
permitted to object to replacing provided the other terms and conditions
contained in this Paragraph 11(a) are satisfied) upon written notice to Tenant
(which notice shall be given no later than ten (10) business days after receipt
of Tenant's written notice of a Capital HVAC Item) in which case (1) Landlord
shall not be obligated to complete the applicable Capital HVAC Item, (2)
notwithstanding anything to the contrary contained in this Lease, Tenant shall
have the right, but not the obligation, to replace the applicable Capital HVAC
Item at its sole cost and expense; and (3) if Tenant does not elect to complete
such replacement pursuant to clause (2), above, then, as Landlord's sole and
exclusive remedy, Tenant shall be required to remove any such HVAC units on or
before the expiration of the Lease Term. Within ten (10) days of the
Commencement Date, Tenant, at Tenant's expense, shall enter into maintenance
service contracts for (i) the maintenance and repair of the heating, ventilation
and air conditioning systems and other mechanical and building systems serving
the Premises, and (ii) Tenant's trash collection, sweeping and removal;
provided, however, in the event that Tenant fails to enter into such service
contracts and/or to properly maintain and/or perform the foregoing in accordance
with the terms and conditions contained in this Lease, then at Landlord's
written election (but at Tenant's expense) after written notice to Tenant and

 

1111154v7

20

 

 

--------------------------------------------------------------------------------

 

Tenant's failure to cure the same within fifteen (15) days after Tenant's
receipt of such written notice, Landlord shall have the right (but not the
obligation) to enter into such maintenance service contracts.  Landlord may
request a list of vendors providing services under the aforementioned
maintenance contractors together with the scope of such services and if Landlord
provides Tenant with written notice that it reasonably objects to any of the
listed vendors, then Tenant shall replace such vendor within a reasonable period
of time.  Without limiting any of the foregoing, Tenant, at Tenant's sole cost
and expense, shall store all trash and other solid waste within the Premises or
in such areas as may be reasonably designated by Landlord for such
storage.  Tenant shall not burn any trash or garbage at any time in or about the
Premises and/or the Project.

(b)In the event that any repair or maintenance obligation required to be
performed by Tenant hereunder is likely to adversely affect the Building
Structural Elements, then Tenant shall use contractors that are approved in
advance by Landlord for such work (which approval shall not be unreasonably
withheld, conditioned or delayed).

(c)Within the fifteen (15) day period prior to the expiration or termination of
this Lease, Tenant shall deliver to Landlord a certificate from an engineer
reasonably acceptable to Landlord certifying that the hot water equipment, dock
equipment, and the HVAC system are then in good repair and working order.  If
Tenant fails to perform any repair or replacement for which it is responsible
(or if Tenant fails to obtain any of the certifications described in the
immediately preceding sentence), Landlord may perform such work (and/or obtain
such certifications) and be reimbursed by Tenant within ten (10) days after
demand for all costs and expenses incurred by Landlord in connection
therewith.  Subject to Paragraphs 9 and 15, Tenant shall bear the full cost of
any repair or replacement to any part of the Building or Project that results
from any breach by Tenant of the terms and conditions of this Lease or by any
negligent act or omission of Tenant or any Tenant Party.

12.Tenant-Made Alterations and Trade Fixtures.

(a)Subject to the terms set forth below, any alterations, additions, or
improvements (including, without limitation, alterations, additions or
improvements to the roof of the Building, but excluding the Landlord Work to be
constructed by Landlord, the initial Tenant Improvements and/or any Tenant
Change(s) to be constructed pursuant to Exhibit B attached hereto, which shall
not constitute Tenant-Made Alterations and shall be governed by the terms of the
Work Letter attached hereto as Exhibit B and not the terms of this Paragraph
12(a)) made by or on behalf of Tenant to the Premises ("Tenant-Made
Alterations") shall be subject to compliance with Legal Requirements and Private
Restrictions (including, without limitation, approval of any applicable design
review committee[s] or owners association[s]) and Landlord's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed (except to the extent that the subject Tenant-Made Alterations could
reasonably be expected to adversely impact the structure and/or structural
elements of a Building, or any Building systems, in which event Landlord's
consent shall be in its sole and absolute discretion, or the exterior appearance
of the Project, Building, and/or Premises, in which event Landlord's consent
shall be in its sole and good faith discretion).  Tenant acknowledges that,
subject to the terms of Paragraph 43 below, Landlord does not have control over
any applicable design review committee(s) and/or owners association(s) and their
review of any proposed Tenant-Made Alterations.  Therefore, such design review
committee(s) and owners association(s) may grant or withhold its/their consent
in accordance with applicable Legal Requirements and/or Private Restrictions,
which may or may not require such design review committee(s) and/or owners
association(s) to act reasonably in granting or withholding its/their
consent.  Notwithstanding the foregoing, but subject to compliance with Legal
Requirements and Private Restrictions, Landlord's consent shall not be required
for non-structural alterations to the interior of the Premises (that are not
visible from the exterior of the Premises) costing less than Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate in any consecutive twelve (12)
month period, provided that in any such case, the alterations (i) do not affect
the structure of the Building, or adversely affect any Building systems
(including, without limitation, electrical, plumbing, life safety, and/or HVAC
systems), or the exterior appearance of the Project, Building or the Premises,
(ii) do not require an approval under any Private Restrictions, and (iii) do not
involve Building penetrations (collectively, "Permitted Alterations"). Tenant
shall give Landlord at least ten (10) days prior written notice of such
Permitted Alterations ("Permitted Alterations Notice"), which Permitted
Alterations Notice shall be accompanied by reasonably adequate evidence that
such Permitted Alterations meet the criteria contained in this Paragraph
12.  Permitted Alterations shall be deemed to constitute Tenant-Made Alterations
for all purposes under this Lease (except that Landlord's consent shall not be
required so long as the foregoing provisions have been satisfied).  Tenant shall
cause, at its expense, all Tenant-Made Alterations, including without limitation
Permitted Alterations, to comply with insurance requirements, with Legal
Requirements and Private Restrictions, and shall construct at its expense any
alteration or modification required by Legal Requirements and/or Private
Restrictions as a result of any Tenant-Made Alterations and/or Permitted
Alterations.  

 

1111154v7

21

 

 

--------------------------------------------------------------------------------

 

(b)All Tenant-Made Alterations and Permitted Alterations shall be constructed in
a good and workmanlike manner, in compliance with Legal Requirements and the
Private Restrictions, and by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used.  All plans and specifications for
any Tenant-Made Alterations (other than Permitted Alterations, unless otherwise
required by Legal Requirements or Private Restrictions) shall be submitted to
(i) Landlord for its approval, which approval shall not be unreasonably
withheld, conditioned or delayed (except to the extent that the subject
Tenant-Made Alterations could reasonably be expected to adversely impact the
structure and/or structural elements of the Building, the exterior appearance of
the Project, Building, and/or Premises or any Building systems, in which event
Landlord's consent shall be in its sole and absolute discretion), and (ii) any
applicable design review committee(s) and/or owners association(s) for their
respective approvals (which approvals may be granted or withheld in accordance
with the applicable Legal Requirements and Private Restrictions).   Tenant shall
reimburse Landlord for its reasonable out-of-pocket costs in reviewing plans and
specifications and Tenant agrees that Landlord has the right to condition
Landlord's approval of any Tenant-Made Alterations that affect any Building
Structural Elements upon charging a commercially reasonable construction
monitoring fee (not to exceed two percent (2%) of the total cost of such
Tenant-Made Alterations). Landlord's right to review plans and specifications
and/or to monitor construction shall be solely for its own benefit, and Landlord
shall have no duty to see that such plans and specifications or construction
comply with Legal Requirements and/or Private Restrictions or are otherwise
performed to any particular standard or in any particular manner.  

(c)Tenant shall provide Landlord with the identities and mailing addresses of
all persons performing work or supplying materials, prior to beginning such
work, and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall furnish security or
make other arrangements satisfactory to Landlord to assure payment for the
completion of all work free and clear of liens and shall provide certificates of
insurance for worker's compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction.  Upon completion of
any Tenant-Made Alterations, Tenant shall deliver to Landlord final,
unconditional lien waivers in statutory form from all such contractors and
subcontractors.  

(d)Upon surrender of the Premises, all Tenant-Made Alterations, Permitted
Alterations, and any leasehold improvements constructed by Landlord or Tenant
(including, without limitation, the Tenant Improvements and/or any Tenant
Change, but expressly excluding all of Tenant's trade fixtures, inventory,
furnishings, equipment and other personal property at the Premises [all of which
may be removed by Tenant from time to time and at any time during the Lease
Term]) shall remain on the Premises as Landlord's property, except to the extent
Landlord requires removal at Tenant's expense of any such items or Landlord and
Tenant have otherwise agreed in writing in connection with Landlord's consent to
any Tenant Improvements (in accordance with Exhibit B), Tenant Change (in
accordance with Exhibit B), and/or Tenant-Made Alterations (or following receipt
of a Permitted Alterations Notice or a Permitted Alterations List, as
applicable).  Notwithstanding the foregoing, Tenant shall have the right, at the
time it requests Landlord's consent and delivers all plans and specifications to
any Tenant-Made Alteration (or, with respect to Permitted Alterations, at the
time it delivers a Permitted Alterations Notice or Permitted Alterations List,
as applicable, or with respect to the Tenant Improvements and/or a Tenant
Change, in accordance with the terms and condition contained in Exhibit B), to
make a written request that Landlord notify Tenant whether Tenant shall be
required to remove the applicable Tenant-Made Alteration, Tenant Improvement,
Tenant Change and/or Permitted Alteration at the expiration or termination of
the Lease Term, in which event Tenant shall only be obligated to remove (i)
those Tenant-Made Alterations, Tenant Improvements, Tenant Changes and Permitted
Alterations that Landlord notified Tenant in writing at the time Landlord
provides its consent that it must remove at the end of the Lease Term, and (ii)
those Tenant-Made Alterations, Tenant Improvements, Tenant Changes and Permitted
Alterations that Tenant did not timely seek or did not obtain Landlord's written
consent to leave in place at the end of the Lease Term, and that Landlord
ultimately requires Tenant to remove.  Failure of Landlord to notify Tenant in
writing at the time that Landlord issues its consent that a Tenant-Made
Alteration, Tenant Improvement, and/or any Tenant Change must be removed (or
within ten (10) business days following Landlord's receipt of a Permitted
Alterations Notice or Permitted Alterations List, as applicable) shall mean that
Tenant shall be obligated to remove the Tenant-Made Alteration, Tenant
Improvement, Tenant Change and/or Permitted Alteration (as applicable) at the
expiration or earlier termination of this Lease.  Notwithstanding the foregoing
or anything to the contrary contained herein, Landlord hereby agrees that Tenant
shall not be required to remove (I) the Tenant Improvements located in the
northern office area of the Premises as depicted on the site plan attached
hereto as Exhibit F, (II) conventional and customary building systems (e.g.
mechanical, electrical, plumbing and life safety systems) typically installed in
office/industrial/warehouse buildings in the market area (but specifically
excluding any specialty systems and equipment, including, without limitation,
any manufacturing and/or lab equipment, which Tenant shall be required to

 

1111154v7

22

 

 

--------------------------------------------------------------------------------

 

remove), and (III) basic structural upgrades to the Building (collectively, the
“Improvements Not Subject to Restoration”). Notwithstanding the foregoing to the
contrary, Tenant shall be required to remove (and repair any damage caused by
such removal) any and all mezzanines (excluding the mezzanine installed by
Landlord as part of the Landlord Work) from the Premises (including, without
limitation, any equipment and/or building systems placed and/or installed on
such mezzanines, whether or not the same are depicted in Exhibit F and whether
or not the same are conventional and/or customarily installed in
office/industrial/warehouse buildings in the market area). Any Tenant-Made
Alterations, Tenant Improvements, Tenant Changes and Permitted Alterations which
Landlord has elected to not require Tenant to remove shall remain on the
Premises as Landlord's property and shall be deemed abandoned by Tenant at the
expiration or earlier termination of the Lease.  Prior to the expiration or
termination of this Lease, Tenant, at its sole expense, shall repair any and all
damage caused by the removal of any Tenant-Made Alterations, Tenant
Improvements, Tenant Changes and/or Permitted Alterations.  

(e)Tenant, at its own cost and expense and without Landlord's prior approval,
may erect such shelves, bins, machinery, racks and trade fixtures (collectively
"Trade Fixtures") in the ordinary course of its business provided that such
items do not adversely impact the Building Structural Elements, do not overload
the Premises (i.e. the weight and/or size of such items do not exceed the
specifications and thresholds thereof) and the construction, erection, and
installation thereof complies with all Legal Requirements and Private
Restrictions and with any other applicable requirements set forth in this
Paragraph 12 above.  Prior to the expiration or termination of this Lease,
Tenant, at its sole expense, shall remove its Trade Fixtures and shall repair
any and all damage to the Project, Building and/or Premises caused by such
removal.

13.Signs.  Subject to compliance with all Legal Requirements, Private
Restrictions, any sign criteria adopted by the Pacific Research Center, any sign
criteria adopted by Landlord for the Project, the City of Newark signage
requirements, and receipt of prior written approval from Landlord, and any
applicable design review committee(s) and/or owners association(s) as to size,
quantity, design, location, graphics, materials, colors and similar
specifications (which approval with respect to Landlord shall not be
unreasonably withheld, conditioned or delayed, but with respect to any
applicable design review committee(s) and/or owners association(s) may be
granted or withheld in accordance with Legal Requirements and/or Private
Restrictions), Tenant shall have the right (at Tenant's sole cost and expense)
to place, maintain, alter, modify and repair graphics and signage (in reasonable
dimensions as approved by Landlord) depicting Tenant's trade name and logo
mutually approved locations on the exterior of the Building ("Tenant's Exterior
Signage"). Notwithstanding the foregoing, Landlord hereby approves of Tenant's
trade name (i.e., "Allogene") and Tenant's logo, as depicted on Exhibit D
attached hereto, but all of the foregoing shall still remain subject to
compliance with all Legal Requirements, Private Restrictions, any sign criteria
adopted by the Pacific Research Center, the City of Newark signage requirements,
and any applicable design review committee(s) and/or owners association(s). Any
and all costs in connection with Tenant's Exterior Signage, including without
limitation the permitting, fabrication, installation, maintenance and removal of
Tenant's Exterior Signage (including the cost of removal of Tenant's Exterior
Signage and repair to the Building and Premises caused by such removal) shall be
borne by Tenant.  Tenant (at Tenant's sole cost and expense) agrees to maintain
and repair (in good first-class condition at all times), and replace (as
necessary), Tenant's Exterior Signage. Upon surrender or vacation of the
Premises at the expiration or earlier termination of the Lease Term, Tenant
shall, at its sole cost, remove all of Tenant's Exterior Signage and repair,
paint, and/or replace the Building fascia surface to which its signs are
attached.  Tenant shall, at its sole cost, obtain all applicable governmental
permits and approvals for sign and exterior treatments; provided, however, that
Landlord shall reasonably cooperate with Tenant's efforts (at no out-of-pocket
cost to Landlord) to obtain such permits and approvals.  Notwithstanding the
foregoing, other than the current name of Tenant (i.e. "Allogene Therapeutics,
Inc.") in no event shall any Objectionable Name be placed on Tenant's Exterior
Signage.  As used herein, the term "Objectionable Name" shall mean any name
which relates to an entity which is of a character or reputation, or is
associated with a political orientation or faction, which (1) is inconsistent
with the quality of the Building as a first-class institutional quality
building; or (2) would adversely impact the value of the Project, Building or
Premises (in Landlord's good faith discretion); or (3) are generally perceived
in the public to be disreputable.  Further notwithstanding anything to the
contrary contained herein, Landlord hereby discloses to Tenant (and Tenant
hereby acknowledges) that signage on or about the Building, Premises and/or
Project may not be permitted by Legal Requirements and/or the Private
Restrictions.  Landlord makes no representation and/or warranty as to whether
Tenant will be permitted to place signage on or about the Premises, Building,
and/or Project.  In the event Tenant receives approval from Landlord, and any
applicable design review committee(s) and/or owners association(s) as to
Tenant's signage and any such approval is later withdrawn through no bad faith
act or willful misconduct of Landlord, Tenant agrees that Landlord shall not be
liable therefor and that such existence or nonexistence of Tenant's right to use
signage on or about the Premises, Building, and/or Project shall not affect this
Lease and/or any of Tenant's other obligations

 

1111154v7

23

 

 

--------------------------------------------------------------------------------

 

under this Lease.  Landlord shall have no right to place any signage on the
Premises without Tenant's prior written consent (which consent may be  withheld
in Tenant’s sole discretion); provided, however, that the foregoing restriction
shall not apply to (and Landlord may place on the Premises) (i) any signs
required to comply with Legal Requirements and/or Private Restrictions, (ii)
directional signage and/or building identification signage (as may be required
by any association with jurisdiction over the Project), and (iii) one sign on
the Building (so long as the same is in a location reasonably acceptable to
Tenant that does not otherwise obstruct or block Tenant's signage) stating the
Premises are available for sale or, during the last nine (9) months of the Lease
Term, that the Premises are available for let (as long as Tenant has not
exercised any remaining "Option" (as defined in Paragraph 41 below).

14.Parking.  Tenant shall be entitled to park up to one hundred fifty-six (156)
customary passenger vehicles in common with other tenants in those areas
designated by Landlord for non-reserved parking, on a first come, first served
basis, provided, however, 12 of such 156 parking spaces as identified on Exhibit
E hereto (the “Tenant’s Exclusive Parking Area”) shall be for Tenant’s exclusive
use, subject in all cases (with respect to the entire allotment of Tenant's
parking spaces) to Tenant's obligation to comply with all Legal Requirements and
Private Restrictions, the terms of this Lease and all commercially reasonable
and non-discriminatory rules and regulations which are prescribed from time to
time by Landlord. In addition, Tenant shall have the right, at Tenant's sole
cost and expense, to create and utilize up to an additional twenty-three (23)
non-exclusive parking spaces by striping the dock area serving the Premises,
subject to Landlord's review and approval of plans and specifications for same,
and Tenant's obligation to comply with all Legal Requirements and Private
Restrictions, the terms of this Lease and all commercially reasonable and
non-discriminatory rules and regulations which are prescribed from time to time
by Landlord. Subject to compliance with Legal Requirements and Private
Restrictions, Tenant shall have the right to implement and utilize, at Tenant's
sole cost and expense, valet parking, but only if Tenant is not in any manner
impeding or interfering with any of the drive aisles or other areas of the
Project. Tenant acknowledges that Landlord has no obligation to police the usage
of Tenant's parking spaces and Landlord shall not be responsible for enforcing
Tenant's parking rights against any third parties.  All motor vehicles
(including all contents thereof) shall be parked in the Project parking areas at
the sole risk of Tenant, it being expressly agreed and understood Landlord has
no duty to insure any of said motor vehicles (including the contents thereof),
and Landlord is not responsible for the protection and security of such
vehicles. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY PROPERTY DAMAGE OR LOSS
WHICH MIGHT OCCUR ON THE PARKING AREAS OR AS A RESULT OF OR IN CONNECTION WITH
THE PARKING OF MOTOR VEHICLES IN ANY OF THE PARKING SPACES.  

15.Restoration.

(a)If at any time during the Lease Term the Premises are materially damaged by a
fire or other casualty, Landlord shall notify Tenant within sixty (60) days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises.  If the restoration time is estimated to exceed
three hundred sixty (360) days from the date the parties receive notice of such
damage, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than thirty (30) days after Landlord's
notice.  If neither party elects to terminate this Lease or if Landlord
estimates that restoration will take three hundred sixty (360) days or less, or
if the casualty damage in question is not material, then Landlord shall promptly
and diligently restore the Premises excluding the Tenant-Made Alterations, the
Tenant Improvements and/or any other improvements installed by Tenant or by
Landlord and paid by Tenant, subject to delays arising from the collection of
insurance proceeds, any Tenant Delay(s) and/or from Force Majeure
events.  Tenant at Tenant's expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events,
all repairs or restoration not required to be done by Landlord and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease.  Base Rent and Tenant's Proportionate Share of Operating Expenses
shall be abated for the period of repair and restoration in the proportion which
the area of the Premises, if any, which is not usable by Tenant bears to the
total area of the Premises. Notwithstanding the foregoing, either party may
terminate this Lease upon thirty (30) days written notice to the other if the
Premises are substantially damaged during the last year of the Lease Term and
Landlord reasonably estimates that it will take more than thirty (30) days to
repair such damage.  Notwithstanding the foregoing, if Tenant was entitled to
but elected not to exercise its right to terminate the Lease and Landlord does
not substantially complete the repair and restoration of the Premises within
sixty (60) days after the expiration of the estimated period of time set forth
in the Landlord's estimate (except to the extent that substantial completion is
delayed as a result of events of Force Majeure or any acts or omission of Tenant
or any Tenant Party), then Tenant may terminate this Lease by written notice to
Landlord within ten (10) days after the expiration of such period (but prior to
substantial completion of the restoration), as the same may be extended.

 

1111154v7

24

 

 

--------------------------------------------------------------------------------

 

(b)If the Premises are destroyed or substantially damaged by any peril not
covered by the insurance maintained (or required to be maintained) by Landlord
under this Lease (and the total out-of-pocket cost to Landlord shall exceed five
percent (5%) of the replacement cost of the Building), or any Landlord's
mortgagee requires that insurance proceeds be applied to the indebtedness
secured by its mortgage following Landlord's reasonable and good faith efforts
to cause the proceeds to be applied towards restoration of the Premises (to the
extent permitted under the applicable loan agreements, and to the extent
Landlord reasonably determines that restoration is economically viable),
Landlord may terminate this Lease by delivering written notice of termination to
Tenant within thirty (30) days after such destruction or damage or such
requirement is made known by any such Landlord's mortgagee, as applicable,
whereupon all rights and obligations hereunder shall cease and terminate, except
for any liabilities of Tenant which accrued prior to Lease termination;
provided, however, such termination shall be null and void if Tenant agrees in
writing to pay all uninsured amounts and all amounts required by Landlord's
mortgagee (in each case in excess of five percent (5%) of the replacement cost
of the Building), and delivers written notice of such election, together with
all required funds, within ten (10) business days following Landlord's notice of
termination.   If Landlord elects to repair or restore such damage or
destruction (or a termination election by Landlord is rendered void because
Tenant has elected to pay the additional amounts described above and delivered
such amounts to Landlord), this Lease shall continue in full force and effect,
but Base Rent shall be proportionately reduced as provided in
Paragraph 15(a).  If Landlord elects to terminate this Lease (and such
termination is not rendered void as described above), such termination shall be
effective as of the date of the occurrence of such damage or destruction.  

(c)Notwithstanding the foregoing (but subject to Paragraph 9(c)), to the extent
the Building and/or the Premises are wholly or partially damaged or destroyed as
a result of the negligence or willful misconduct of Tenant and such risk is not
covered by Landlord's insurance coverage or the coverage required to be
maintained by Landlord herein, then Tenant shall have no right to terminate this
Lease as a result of the casualty damage and Tenant shall forthwith diligently
undertake to repair or restore all such damage or destruction at Tenant's sole
cost and expense, or Landlord may at its option undertake such repair or
restoration at Tenant's sole cost and expense; provided, however, that Tenant
shall be relieved of its repair and payment obligations pursuant to this
Paragraph 15(c) to the extent that insurance proceeds are collected by Landlord
to repair such damage (or, in the event that Landlord has failed to maintain the
property insurance required to be maintained by Landlord hereunder, to the
extent that insurance proceeds would have been collected had Landlord maintained
such required insurance), although Tenant shall in such events pay to Landlord
the full amount of the deductible under Landlord's insurance policy and any
amounts not insured.  This Lease shall continue in full force and effect without
any right of Tenant to terminate the Lease, nor any abatement or reduction in
Base Rent or Operating Expenses or other payments owed by Tenant; provided,
however, that Base Rent shall be abated to the extent of any rental loss
insurance proceeds received by Landlord.

(d)The provisions of this Paragraph 15 shall constitute Tenant's sole and
exclusive remedy in the event of damage or destruction to the Premises or
Project, and Tenant waives and releases all statutory rights and remedies in
favor of Tenant in the event of damage or destruction, including without
limitation those available under California Civil Code Sections 1932 and
1933(4).  No damages, compensation or claim shall be payable by Landlord for any
inconvenience, any interruption or cessation of Tenant's business, or any
annoyance, arising from any damage or destruction of all or any portion of the
Premises or Project.

16.Condemnation.  If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
"Taking" or "Taken"), and (a) the Taking would prevent or materially interfere
with Tenant's use of the Premises (as determined by Tenant's in Tenant's
commercially reasonable judgment), (b) in Landlord's commercially reasonably
judgment would materially interfere with or impair its ownership or operation of
the Project, or (c) as a result of such Taking, Landlord's mortgagee accelerates
the payment of any indebtedness securing all or a portion of the Project, then
upon written notice by Landlord (in connection with item (b) or (c) above), or
Tenant (in connection with item (a) above), this Lease shall terminate and Base
Rent shall be apportioned as of said date.  If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, the Base Rent payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances, and Landlord shall restore the
Premises as near as reasonably attainable to its condition prior to the Taking;
provided, however, Landlord's obligation to so restore the Premises shall be
limited to the award Landlord receives in respect of such Taking that is not
required to be applied to the indebtedness secured by a mortgage.  In the event
of any such Taking, Landlord shall be entitled to receive the entire price or
award from any such Taking without any payment to Tenant, and Tenant hereby
assigns to Landlord Tenant's interest, if any, in such award, including, without
limitation, any award for a Taking of Tenant's leasehold interest
hereunder.  Tenant shall have the right, to

 

1111154v7

25

 

 

--------------------------------------------------------------------------------

 

the extent that same shall not diminish Landlord's award, to make a separate
claim against the condemning authority (but not Landlord) for such compensation
as may be separately awarded or recoverable by Tenant for (i) moving expenses,
(ii) Tenant's interest in the unamortized value of the Tenant Improvements and
Tenant-Made Alterations (to the extent the same were paid solely by Tenant
without the benefit of the Tenant Improvement Allowance or any other funds by
Landlord), and (iii) damage to Tenant's Trade Fixtures and personal
property.  This paragraph shall be Tenant's sole and exclusive remedy in the
event of any taking and Tenant hereby waives any rights and the benefits of
Section 1265.130 of the California Code of Civil Procedure or any other statute
granting Tenant specific rights in the event of a Taking which are inconsistent
with the provisions of this Paragraph.

17.Assignment and Subletting.

(a)Without Landlord's prior written consent which consent shall not be
unreasonably withheld, conditioned or unduly delayed, Tenant shall not assign
this Lease or sublease the Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Premises (each being a "Transfer") and any attempt to do any of the foregoing
shall be void ab initio and of no effect.  Notwithstanding the above, Tenant may
assign or sublet the Premises, or any part thereof, to any entity controlling
Tenant, controlled by Tenant or under common control with Tenant, or the
surviving entity following a merger, consolidation or other reorganization of
Tenant, or to an entity acquiring all or substantially all of the stock (or
other ownership interests) or assets of Tenant (each, a "Tenant Affiliate"),
without the prior written consent of Landlord; provided, however, Tenant shall
provide at least ten (10) days written notice prior to assigning this Lease to,
or entering into any sublease with, any Tenant Affiliate and the Tenant
Affiliate must have a tangible net worth reasonably sufficient to satisfy all of
Tenant's remaining obligations under this Lease, as reasonably determined by
Landlord.  Tenant shall reimburse Landlord for all of Landlord's reasonable
out-of-pocket expenses in connection with any Transfer, other than to a Tenant
Affiliate, not to exceed $10,000 in Current Dollars in the aggregate for any
particular Transfer.   Tenant acknowledges and agrees that Landlord may withhold
its consent to any proposed assignment or subletting for any reasonable basis
including, but not limited to: (i) Tenant is in default of this Lease beyond any
applicable cure period provided in this Lease; (ii) the assignee is unwilling to
assume in writing all of Tenant's obligations hereunder; (iii) the assignee or
subtenant has a financial condition which is reasonably unsatisfactory to
Landlord or Landlord's mortgagee; (iv) the proposed assignee or sublessee is of
a character or reputation or engaged in a business which is not consistent with
the Project and/or other institutional quality research and development projects
in the market area (as reasonably determined by Landlord); (v) Landlord or any
affiliate of Landlord has historically had a negative experience with the
proposed assignee, subtenant or any affiliate thereof; and/or (vi) the Premises
will be used for different purposes than those set forth in Paragraph 3(a) or
for a use requiring or generating Hazardous Materials (beyond what is expressly
permitted under Paragraph 30 below) or in violation of applicable Environmental
Requirements.    

(b)Notwithstanding any Transfer, Tenant shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant's other obligations under this Lease (regardless of whether Landlord's
approval has been obtained for any such Transfer).  In the event that the rent
due and payable by a sublessee or assignee (or a combination of the rental
payable under such sublease or assignment plus any bonus or other consideration
therefor or incident thereto) exceeds the rental payable under this Lease, then
Tenant shall be bound and obligated to pay Landlord as additional rent hereunder
fifty percent (50%) of such excess rental  and other excess consideration (which
excess shall be calculated after first deducting all actual and reasonable
out-of-pocket costs paid by Tenant to procure the transferee, including, without
limitation, market brokerage fees, reasonable legal fees, the unamortized amount
[amortized on a straight line basis over the Lease Term] of the amount expended
by Tenant above and beyond the amount of the Tenant Improvement Allowance in
connection with the Tenant Improvements located in the space to be transferred,
and the reasonable cost of tenant improvements to the extent performed for the
transferee in order to procure the assignment or sublease) within ten (10) days
following receipt thereof by Tenant.  If such Transfer is for less than all of
the Premises, such excess rental and other excess consideration shall be
calculated on a rentable square foot basis.

(c)If this Lease is assigned or if the Premises is subleased (whether in whole
or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant's leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant beyond any applicable cure and/or notice
period hereunder, Landlord may collect rent from the assignee, sublessee,
mortgagee, pledgee, party to whom the leasehold interest was hypothecated,
concessionaire or licensee or

 

1111154v7

26

 

 

--------------------------------------------------------------------------------

 

other occupant and, except to the extent set forth in the preceding
subparagraph, apply the amount collected to the next rent payable hereunder; and
all such rentals collected by Tenant shall be held in trust for Landlord and
immediately forwarded to Landlord.  No such transaction or collection of rent or
application thereof by Landlord, however, shall be deemed a waiver of these
provisions or a release of Tenant from the further performance by Tenant of its
covenants, duties, or obligations hereunder.  Any approved assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.
Landlord's consent to any Transfer shall not waive Landlord's rights as to any
subsequent Transfers.  Notwithstanding anything to the contrary contained in
this Lease, if Tenant or any proposed transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Paragraph 17 or
otherwise has breached or acted unreasonably under this Paragraph 17, then
Tenant shall have the right to seek any and all remedies available at law or in
equity; provided, however, that Tenant hereby waives any right at law or equity
to terminate this Lease including, without limitation, its rights under Section
1995.310 of the California Civil Code or under any similar law, statute or
ordinance now or hereafter in effect.

(d)Tenant shall have the right to sublease, without Landlord's prior written
consent, up to twenty thousand (20,000) rentable square feet of the Premises, in
the aggregate (each, a "Permitted Subtenant"); provided that (i) the Permitted
Subtenant uses such space only for the use permitted by this Lease and for no
other purpose (and the products and materials stored by the Permitted Subtenant
do not exceed that permitted to be stored by Tenant under applicable Legal
Requirements); (ii) before the Permitted Subtenant commences occupancy of the
Premises, Tenant shall notify Landlord in writing of the Permitted Subtenant's
identity and any other information reasonably requested by Landlord.  Tenant
shall cause each Permitted Subtenant, and each of its employees and licensees,
to comply with the provisions of this Lease (including, without limitation, the
insurance requirements under this Lease), and each Permitted Subtenant, and each
of its employees, agents, and contractors, shall be deemed a Tenant Party for
purposes of this Lease (including, without limitation, Tenant's indemnification
obligations under this Lease); and (iii) Tenant is not in default of this Lease
beyond any applicable cure period provided in this Lease.  No use or occupancy
of any portion of the Premises by a Permitted Subtenant shall release or excuse
Tenant from any obligation hereunder or create a landlord/tenant relationship
between Landlord and such Permitted Subtenant.  Landlord shall not be required
to provide notices to any Permitted Subtenant.  The foregoing consent by
Landlord shall not be construed as a waiver of Landlord's right to consent to
any further subletting either by Tenant or by the any of the Permitted
Subtenants or to any assignment by Tenant of the Lease or assignment by a
Permitted Subtenant.

18.Indemnification.

(a)To the extent permitted by applicable Legal Requirements, but subject to the
waiver of subrogation set forth in Paragraph 9(c) above, Tenant agrees to
indemnify, defend and hold harmless Landlord and its affiliates and their
investment advisors, members, agents, servants, directors, property managers,
officers and employees (collectively, "Landlord Indemnitees"), from and against
any and all third party claims, demands, losses, liabilities, causes of action,
suits, judgments, damages, costs and expenses (including without limitation
reasonable attorneys' fees) (collectively, "Claims"), arising from any
occurrence in or about the Premises, the use and occupancy of the Premises, or
from any activity, work, or thing done, permitted or suffered by Tenant and/or
any Tenant Party in or about the Premises or the Project or due to any
negligence or willful misconduct of Tenant or any Tenant Party; provided,
however, notwithstanding the foregoing, Tenant shall not have any obligation to
indemnify Landlord or any Landlord Indemnitees for any Claims to the extent
caused by the negligence or willful misconduct of Landlord or any of the
Landlord Indemnitees.  In case any Claim is brought against Landlord or any of
the Landlord Indemnitees for which Tenant is obligated to indemnify Landlord
and/or the Landlord Indemnitees pursuant to this Paragraph, then Tenant, upon
notice from Landlord, shall resist and defend such Claim (by counsel chosen by
Tenant but reasonably satisfactory to Landlord) at Tenant's expense.  Landlord
shall not be liable to Tenant, and Tenant hereby waives all Claims against
Landlord and the Landlord Indemnitees, for any damages arising from any act,
omission or neglect of any other tenant in the Project, and notwithstanding
anything to the contrary contained in any provision of this Lease, in no event
shall Landlord or any of the Landlord Indemnitees be liable for any injury or
interruption to Tenant's business or any loss of income therefrom under any
circumstances and neither Landlord nor any of the other indemnified parties
shall be liable for any indirect, speculative, consequential or punitive losses
or damages suffered by Tenant or any Tenant Party.

 

1111154v7

27

 

 

--------------------------------------------------------------------------------

 

(b)To the extent permitted by applicable Legal Requirements, but subject to the
waiver of subrogation set forth in Paragraph 9(c) above, Landlord agrees to
indemnify, defend and hold harmless Tenant and its affiliates and their members,
agents, servants, directors, property managers, officers and employees
(collectively, "Tenant Indemnitees"), from and against any and all Claims by
third parties resulting from the negligence or willful misconduct of Landlord or
any Landlord Parties; provided, however, notwithstanding the foregoing or
anything to the contrary in this Lease, Landlord shall not have any obligation
to indemnify Tenant or any Tenant Indemnitees for any Claims to the extent
caused by the negligence or willful misconduct of Tenant or any of the Tenant
Indemnitees.  In case any Claim is brought against Tenant or any of the Tenant
Indemnitees for which Landlord is obligated to indemnify Tenant and/or the
Tenant Indemnitees pursuant to this Paragraph, then Landlord, upon notice from
Tenant, shall resist and defend such Claim (by counsel chosen by Landlord but
reasonably satisfactory to Tenant) at Landlord's expense.  

(c)These indemnity provisions shall survive termination or expiration of this
Lease for a period of two (2) years. The furnishing of insurance required
hereunder shall not be deemed to limit either parties' obligations under this
Paragraph 18.  

19.Inspection and Access.  Landlord and Landlord's agents, employees, and
contractors shall have the right to enter the Premises at any and all reasonable
times and upon reasonable (but no less than 24-hours) advance written notice
(except in the event of an emergency, in which case no notice shall be required
and/or given) for the purpose of inspecting the same, showing the same to
prospective purchasers or lenders, or, during the last year of the Lease Term,
to prospective tenants, and for the purpose of exercising any right or
obligation to maintain, repair or restore the Premises, or any other right which
Landlord may have under this Lease.  Tenant shall have the right to have a
representative present during any entry upon the Premises by Landlord (and
absent an emergency, Landlord will reasonably coordinate with Tenant to schedule
any visits to the Premises).  

20.Quiet Enjoyment.  If Tenant shall perform, within the applicable notice and
cure periods provided in this Lease, all of the covenants and agreements herein
required to be performed by Tenant, Tenant shall, subject to the terms of this
Lease, any ground lease, mortgage or deed of trust now or hereafter encumbering
the Premises and all matters of record, except as otherwise expressly provided
herein (including, without limitation, Paragraph 27 below), at all times during
the Lease Term, have peaceful and quiet enjoyment of the Premises against any
person claiming by, through or under Landlord, but not otherwise.

21.Surrender.  No act by Landlord shall be an acceptance of a surrender of the
Premises, and no agreement to accept a surrender of the Premises shall be valid
unless it is in writing and signed by Landlord.  On or prior to the expiration
or termination of the Lease Term or earlier termination of Tenant's right of
possession, Tenant shall surrender the Premises to Landlord in good condition,
broom clean, reasonable wear and tear and casualty loss and condemnation covered
by Paragraphs 15 and 16, any damage caused by Landlord or any Landlord Parties
excepted. Tenant shall remove (a) all Tenant-Made Alterations and Permitted
Alterations for which Landlord has advised (or is deemed to have advised) Tenant
that removal would be required pursuant to Paragraph 12(d) above, (b) all Tenant
Improvements and Tenant Changes for which Landlord has advised (or is deemed to
have advised) Tenant that removal would be required pursuant to Exhibit B
attached hereto (excluding the Improvements Not Subject to Restoration, which
Tenant shall not be required to remove), and (c) all of Tenant's personal
property and Trade Fixtures and security system(s).  Landlord and Tenant agree
to have a joint inspection of the Premises prior to Tenant vacating.  In the
event of Tenant's failure to participate in such joint inspection after Tenant's
receipt of notice from Landlord thereof, and Tenant's subsequent failure to
participate in such joint inspection within ten (10) business days after such
notice, Landlord's inspection shall be deemed conclusive for purposes of
determining Tenant's responsibility for repairs and restoration.  No such
performance by Landlord shall create any liability on the part of Landlord
whatsoever. Any Trade Fixtures, Tenant-Made Alterations, Tenant Improvements,
Tenant Changes, Permitted Alterations and all other personal property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant's expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord's retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the expiration or termination of the
Lease Term shall survive the expiration or termination of the Lease Term,
including without limitation, indemnity obligations, payment obligations with
respect to Operating Expenses and all obligations concerning the condition and
repair of the Premises. If Tenant fails to perform any obligation contained
herein prior to the expiration or earlier termination of this Lease, without
limiting any of the other rights and remedies Landlord may under this Lease, at
law and/or in equity, Landlord shall have the rights set forth in Paragraph
24(f) below.

 

1111154v7

28

 

 

--------------------------------------------------------------------------------

 

22.Holding Over.  If Tenant fails to vacate the Premises after the expiration or
earlier termination of the Lease Term, Tenant shall be, at Landlord's sole
election, a tenant at will or at sufferance, and Tenant shall pay, in addition
to any other rent or other sums then due Landlord, Base Rent equal to one
hundred twenty-five percent (125%) of the Base Rent in effect on the expiration
or termination date computed on a monthly basis for the first month or part
thereof during such holdover, and one hundred fifty percent (150%) for each
month or part thereof thereafter, even if Landlord consents to such holdover
(which consent shall be effective only if in writing).  All other payments shall
continue under the terms of this Lease.  Tenant shall also be liable for all
Operating Expenses incurred during such holdover period.  In addition, if Tenant
does not vacate the Premises within thirty (30) days following the expiration or
earlier termination of the Lease Term, Tenant shall be liable for all damages
(including attorneys' fees and expenses) of whatever type (including
consequential damages) incurred by Landlord as a result of such holding
over.  No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease except as otherwise expressly provided, and
this Paragraph 22 shall not be construed as consent for Tenant to retain
possession of the Premises.

23.Events of Default.  Each of the following events shall be an event of default
("Event of Default") by Tenant under this Lease:

(a)Tenant shall fail to pay any installment of Base Rent or any other payment
required herein within five (5) business days following written notice from
Landlord.  

(b)Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or shall be reduced below the
levels required hereunder, except, in each case, as permitted in this Lease and
Tenant has not obtained replacement coverage (effective retroactively to the
date of termination or cancellation of the prior policy), within ten (10) days
following its receipt of written notice from either Landlord or the applicable
insurance carrier.

(c)There shall occur any assignment, subleasing or other transfer of Tenant's
interest in or with respect to this Lease (except as otherwise permitted in this
Lease) that is not voided and cured within five (5) days following written
notice from Landlord.

(d)Tenant shall fail to discharge or bond over any lien placed upon the Premises
in violation of this Lease within twenty-five (25) days after Tenant is notified
(or otherwise actually becomes aware) that any such lien or encumbrance is filed
against the Premises.

(e)Tenant shall fail to execute any instrument of subordination or attornment or
any estoppel certificate within the time periods set forth in Paragraphs 27 and
29 respectively following Landlord's request for the same where such failure
continues for more than ten (10) business days after notice from Landlord.

(f)Tenant shall fail to comply with any provision of this Lease other than those
specifically referred to in this Paragraph 23, and except as otherwise expressly
provided herein, such default shall continue for more than thirty (30) days
after Landlord shall have given Tenant written notice of such default; provided,
however, that if the nature of Tenant's obligation under this subsection (g) is
such that more than thirty (30) days are reasonably required for performance,
then Tenant shall not be in default under this subparagraph (f) if Tenant
promptly commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.

Any notices to be provided by Landlord under this Paragraph 23 shall be in
addition to, and not in lieu of, any notice required under Section 1161 et seq.
of the California Code of Civil Procedure.

24.Landlord's Remedies.  Upon the occurrence of any Event of  Default, Landlord
shall have the following rights and remedies, in addition to those allowed by
law or in equity, any one or more of which may be exercised or not exercised
without precluding Landlord from exercising any other remedy provided in this
Lease or otherwise allowed by law or in equity:

 

1111154v7

29

 

 

--------------------------------------------------------------------------------

 

(a)Termination of Lease.  Landlord may terminate this Lease and Tenant's right
to possession of the Premises.  If Tenant has abandoned and vacated the
Premises, the mere entry of the Premises by Landlord in order to perform acts of
maintenance, cure defaults, preserve the Premises or to attempt to relet the
Premises, or the appointment of a receiver in order to protect Landlord's
interest under this Lease, shall not be deemed a termination of Tenant's right
to possession or a termination of this Lease unless Landlord has notified Tenant
in writing that this Lease is terminated.  Notification of any default described
in Paragraph 23 of this Lease shall be in lieu of, and not in addition to, any
notice required under Section 1161 et seq. of the California Code of Civil
Procedure.  If Landlord terminates this Lease and Tenant's right to possession
of the Premises, Landlord may recover from Tenant:

(1)The worth at the time of the award of unpaid rent which had been earned at
the time of termination; plus

(2)The worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(3)The worth at the time of the award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of the award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

(4)Any other amounts necessary to compensate the Landlord for all of the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including any legal expenses, brokers commissions or finders
fees to the extent allocable to the remaining Lease Term, the costs of repairs,
cleanup, refurbishing, removal and storage or disposal of Tenant's personal
property, equipment, fixtures and anything else that Tenant is required under
this Lease to remove but does not remove (including those alterations which
Tenant is required to remove pursuant to an election by Landlord and Landlord
actually removes whether notice to remove shall be delivered to Tenant), and any
costs for alterations, additions and renovations incurred by Landlord in
regaining possession of and reletting (or attempting to relet) the Premises in
each case to the extent allocable to the remaining Lease Term.    

All computations of the "worth at the time of the award" of amounts recoverable
by Landlord under (1) and (2) hereof shall be computed by allowing interest at
the lesser of the highest rate permitted by applicable law or ten percent (10%)
per annum (the "Interest Rate").  The "worth at the time of the award"
recoverable by Landlord under (3) and the discount rate for purposes of
determining any amounts recoverable under (4), if applicable, shall be computed
by discounting the amount recoverable by Landlord at the discount rate of the
Federal Reserve Bank, San Francisco, California, at the time of the award plus
one percent (1%).  

Upon termination of this Lease, whether by lapse of time or otherwise, Tenant
shall immediately vacate the Premises and deliver possession to Landlord, and
Landlord shall have the right to re-enter the Premises.

(b)Lease to Remain in Effect.  Notwithstanding Landlord's right to terminate
this Lease, Landlord may, at its option, even though an Event of Default has
occurred and Tenant has abandoned the Premises, continue this Lease in full
force and effect and not terminate Tenant's right to possession, and enforce all
of Landlord's rights and remedies under this Lease.  In such event, Landlord
shall have the remedy described in California Civil Code Section 1951.4
(Landlord may continue the Lease in effect after Tenant's breach and abandonment
and recover rent as it becomes due, if Tenant has a right to sublet or assign,
subject only to reasonable limitations).  Further, in such event Landlord shall
be entitled to recover from Tenant all costs of maintenance and preservation of
the Premises, and all costs, including without limitation attorneys' fees and
receivers' fees, incurred in connection with appointment of and performance by a
receiver to protect the Premises and Landlord's interest under this Lease.  No
re-entry or taking possession of the Premises by Landlord shall be construed as
an election to terminate this Lease unless a notice (signed by a duly authorized
representative of Landlord) of intention to terminate this Lease is given to
Tenant.

(c)All Sums Collectible as Rent.  All sums due and owing to Landlord by Tenant
under this Lease shall be collectible by Landlord as rent.

 

1111154v7

30

 

 

--------------------------------------------------------------------------------

 

(d)No Surrender.  No act or omission by Landlord or its agents during the Lease
Term shall be an acceptance of a surrender of the Premises, and no agreement to
accept a surrender of the Premises shall be valid unless made in writing and
signed by a duly authorized representative of Landlord.  Landlord shall be
entitled to a restraining order or injunction to prevent Tenant from defaulting
under any of its obligations other than the payment of rent or other sums due
hereunder.

(e)Effect of Termination.  Neither the termination of this Lease nor the
exercise of any remedy under this Lease or otherwise available at law or in
equity shall affect Landlord's right of indemnification set forth in this Lease
or otherwise available at law or in equity for any act or omission of Tenant,
and all rights to indemnification and other obligations of Tenant intended to be
performed after termination of this Lease shall survive termination of this
Lease.

(f)Perform Tenant Repairs.  At Landlord's election, without limiting any of
Landlord's other remedies, if Tenant fails to perform any repair, restoration,
maintenance or replacement for which it is responsible under this Lease within
the time periods set forth in this Lease (including, without limitation, all
notice and cure periods), Landlord may (but shall not be obligated to) perform
such repair, maintenance or replacement, as applicable, on Tenant's behalf, in
which case Tenant shall reimburse Landlord for all costs incurred by Landlord
within thirty (30) days after demand therefor (which demand shall be accompanied
by reasonable supporting documentation).  

(g)Waiver of Redemption by Tenant.  In the event Landlord exercises any one or
more of Landlord's rights and remedies under this Article 24, Tenant expressly
waives (for Tenant and for all those claiming under Tenant) any and all rights
of redemption or relief from forfeiture under California Code of Civil Procedure
Section 1174 or 1179, or granted by or under any present or future laws, and
further releases Landlord from any and all claims, demands and liabilities by
reason of such exercise by Landlord.

25.Tenant's Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within thirty (30) days after written notice from Tenant specifying such failure
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then such additional period of
time as is reasonably necessary).  All obligations of Landlord hereunder shall
be construed as covenants, not conditions.  Except as expressly provided
otherwise in this Lease, Tenant hereby waives the benefit of any laws granting
it the right to perform Landlord's obligations or withhold rent on account of
any Landlord default.  The term "Landlord" in this Lease shall mean only the
owner, for the time being of the Premises, and in the event of the transfer by
such owner of its interest in the Premises, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing;
provided, however, such obligations shall be binding during the Lease Term upon
such new owner during the duration of such owner's ownership.  Any liability of
Landlord (and its partners, shareholders or members) to Tenant (or any person or
entity claiming by, through or under Tenant), and damages therefor, for any
default by Landlord under this Lease or arising out of the relationship between
Landlord and Tenant shall be limited solely to Tenant's actual direct, but not
consequential, indirect, speculative, or punitive damages therefor and shall be
recoverable only from Landlord's equity interest in the Building (including any
rental, condemnation, sales and insurance proceeds received therefrom), and in
no event shall any personal liability be asserted against Landlord, its
partners, shareholders, members, directors, employees or agents in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.  

26.Waiver of Jury Trial; Judicial Reference.  TO THE FULLEST EXTENT PERMITTED BY
LAW, TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.  

 

1111154v7

31

 

 

--------------------------------------------------------------------------------

 

27.Subordination.

(a)Landlord represents and warrants to Tenant that no mortgage (as defined
below) encumbers the Premises as of the Effective Date.  This Lease and Tenant's
interest and rights hereunder are and shall be subject and subordinate at all
times to the lien of any deed of trust or mortgage or any ground lease, now
existing or hereafter created on or against the Project or the Premises, and all
amendments, restatements, renewals, modifications, consolidations, refinancing,
assignments and extensions thereof, without the necessity of any further
instrument or act on the part of Tenant.  The subordination of this Lease to any
such future ground or underlying leases of the Project or Premises or to the
lien of any mortgage, trust deed or other encumbrances, shall be subject to
Tenant's receipt of a commercially reasonable subordination, non-disturbance,
and attornment agreement in favor of Tenant. Tenant agrees, at the election of
the holder of any such mortgage, to attorn to any such holder. The provisions of
this Paragraph 27 shall be self-operative and no further instrument shall be
required to effect such subordination or attornment; however, Tenant agrees to
execute, acknowledge and deliver such instruments, confirming such subordination
and such instruments of attornment as shall be requested by any such holder
within ten (10) business days of such request.  

(b)Notwithstanding the foregoing, any such holder may at any time subordinate
its mortgage to this Lease, without Tenant's consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such mortgage and had been assigned to such holder.  The term
"mortgage" whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
"holder" of a mortgage shall be deemed to include the beneficiary under a deed
of trust.

(c)Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving written notice by certified mail,
return receipt requested, or by overnight courier, specifying the default in
reasonable detail to any mortgage holder whose address has been given to Tenant,
and affording such mortgage holder a reasonable opportunity to perform
Landlord's obligations hereunder.  

28.Mechanic's Liens.  Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs.  Landlord may record, at its election, notices of non-responsibility
pursuant to California Civil Code Section 8444 in connection with any work
performed by Tenant.  Tenant covenants and agrees that it will pay or cause to
be paid all sums legally due and payable by it on account of any labor performed
or materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease.  Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within twenty-five (25) days after Tenant is notified (or otherwise
actually becomes aware) of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such period. Without limiting any other rights or remedies of Landlord,
if Tenant fails for any reason to cause a lien or encumbrance to be discharged
within twenty-five (25) days after Tenant is notified (or otherwise actually
becomes aware) of the filing or recording thereof, then Landlord may take such
action(s) as it deems necessary to cause the discharge of the same (including,
without limitation, by paying any amount demanded by the party who has filed or
recorded such lien or encumbrance, regardless of whether the same is in
dispute), and Landlord shall be reimbursed by Tenant for all costs and expenses
incurred by Landlord in connection therewith within five (5) business days
following written demand therefor.

29.Estoppel Certificates.  Tenant and Landlord each agrees, from time to time,
within ten (10) business days after request of the other party (the "Requesting
Party"), to execute and deliver to the Requesting Party, or its designee, any
estoppel certificate requested by the Requesting Party , stating that this Lease
is in full force and effect, the date to which rent has been paid, that the
Requesting Party is not in default hereunder (or specifying in detail the nature
of any such default), the termination date of this Lease and such other matters
pertaining to this Lease as may be requested by the Requesting Party.  

 

1111154v7

32

 

 

--------------------------------------------------------------------------------

 

30.Environmental Requirements.  

(a)Prior to Tenant's entry into the Premises, Tenant shall fully and accurately
complete Landlord's Pre-Leasing Environmental Questionnaire ("Environmental
Questionnaire") attached hereto as Exhibit C, which when so completed, shall be
incorporated herein by reference.  Tenant hereby represents, warrants and
covenants that except for (i) those chemicals or materials, and their respective
approximate quantities listed on the Environmental Questionnaire (as the same
may be updated from time to time as provided below) or any similar chemicals or
materials used for substantially the same purposes in substitution thereof in
compliance with Environmental Requirements, and (ii) Hazardous Materials that
are used by Tenant for ordinary cleaning, for office purposes and warehouse
maintenance purposes in compliance with all Environmental Requirements (as
defined below), Tenant will not use, store or generate any "Hazardous Materials"
(as defined below) in, on, under or about the Premises and/or Project.  Tenant
further represents, warrants and covenants that except for those chemicals and
materials, and the approximate quantities listed on the Environmental
Questionnaire (as the same may be updated from time to time as provided below)
or any similar chemicals or materials used for substantially the same purposes
in substitution thereof in compliance with Environmental Requirements, and the
Hazardous Materials described in the immediately preceding sentence that are
used and stored in compliance with Environmental Requirements, Tenant shall not
cause or permit any Hazardous Materials to be brought upon, placed, stored,
manufactured, generated, blended, handled, recycled, disposed of, used or
released on, in, under or about the Premises and/or Project by Tenant or its
agents, employees, contractors, subcontractors, subtenants, assigns or
invitees.  Tenant shall notify Landlord prior to using any Hazardous Materials
in the Premises not described on the initial Environmental Questionnaire, and
such use shall be subject to compliance with Environmental Requirements and all
of the provisions of this Lease.  Tenant shall operate its business in the
Premises in full compliance with all Environmental Requirements (as defined
below).  Landlord acknowledges that, subject to compliance with Legal
Requirements, Private Restrictions, and the other terms and conditions contained
in this Lease (including, without limitation, Paragraph 12 above), Tenant may
install and use fume hoods in the Premises, and that emissions of Hazardous
Materials into the air in compliance with all Environmental Requirements shall
not be considered releases.  Landlord agrees to keep the information on the
Environmental Questionnaire confidential in accordance with the terms of
Paragraph 42 below.  

(b)The term "Environmental Requirements" means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto, and any
common or civil law obligations including, without limitation, nuisance or
trespass, and any other requirements of Paragraphs 3 and 31 of this Lease.  The
term "Hazardous Materials" means and includes any substance, material, waste,
pollutant, or contaminant  that is or could be regulated under any Environmental
Requirement, including, without limitation, any solid or hazardous waste,
hazardous substance, asbestos, petroleum (including crude oil or any fraction
thereof, natural gas, synthetic gas, polychlorinated biphenyls (PCBs), and
radioactive material).  For purposes of Environmental Requirements, to the
extent authorized by law, Tenant is and shall be deemed to be the responsible
party, including without limitation, the "owner" and "operator" of Tenant's
"facility" and the "owner" of all Hazardous Materials brought on the Premises by
Tenant or any Tenant Party, and the wastes, by-products, or residues generated,
resulting, or produced therefrom ("Tenant Hazardous Materials").

(c)Without limiting the generality of Tenant's obligation to comply with laws as
otherwise provided in this Lease, Tenant shall, at its sole cost and expense,
comply with all present and future Environmental Requirements related to the use
of Hazardous Materials by Tenant and/or any Tenant Party; provided that Tenant
shall not be required to treat, remediate, and/or encapsulate any Pre-Existing
Hazardous Materials or any Landlord Caused Hazardous Materials (as such terms
are defined below).  Tenant shall obtain and maintain any and all necessary
government permits, licenses, certifications and approvals appropriate or
required for the use, handling, storage, and disposal of any Hazardous Materials
used, stored, generated, transported, handled, blended, or recycled by Tenant on
the Premises or Project.  Landlord shall have a continuing right, without
obligation, to require Tenant to obtain, and to review and inspect any and all
such permits, licenses, certifications and approvals, together with copies of
any and all Hazardous Materials management plans and programs, any and all
Hazardous Materials risk management and pollution prevention programs, and any
and all Hazardous Materials emergency response and employee training programs
respecting Tenant's use of Hazardous Materials.  Upon request of Landlord (but
no more than once every Lease Year, unless Landlord shall have reasonable
grounds to believe that Tenant is not in compliance with its

 

1111154v7

33

 

 

--------------------------------------------------------------------------------

 

covenants under this Paragraph 30), Tenant shall deliver to Landlord, a
narrative description explaining the nature and scope of Tenant's activities
involving Hazardous Materials and showing to Landlord's reasonable satisfaction
compliance with all Environmental Requirements and the terms of this Lease.

(d)Unless Tenant is required by law to give earlier notice to Landlord, Tenant
shall notify Landlord in writing as soon as possible but in no event later than
five (5) days after (1) the occurrence of any spill, discharge, leak, seep or
any other release of any Hazardous Material on, under, from or about the
Premises or Project, in violation of Environmental Requirements, regardless of
the quantity of any such spill, discharge, leak, seep or release of Hazardous
Material, or (2) Tenant becomes aware of any regulatory inquiries, inspections,
investigations, directives, or any cleanup, compliance or abatement proceedings
(including any threatened or potential investigations or proceedings), or claims
by any third parties relating to violation of Environmental Requirements
relating to any Hazardous Materials in, on, under, from or about the Project or
Premises.  Landlord shall have the right to appear at and participate in, any
and all legal or other administrative proceedings concerning the release of any
Hazardous Materials on, under, from or about the Premises or Project.

(e)To the extent Tenant or a Tenant Party discovers any material water leakage,
water damage or mold in or about the Premises or Project, Tenant shall promptly
notify Landlord thereof in writing.  If any spill, discharge, leak, seep or any
other release of any Tenant Hazardous Materials on, under, from or about the
Premises or Project shall occur, in addition to notifying Landlord as specified
herein, Tenant, at its own sole cost and expense, shall (1) immediately comply
with any and all reporting requirements imposed pursuant to any and all
Environmental Requirements, (2) provide a written certification to Landlord
indicating that Tenant has complied with all applicable reporting requirements,
and (3) take any and all necessary investigation, corrective and remedial action
in accordance with any and all applicable Environmental Requirements, utilizing
an environmental consultant approved by Landlord, and (4) take any such
additional investigative, remedial and corrective actions as Landlord shall in
its reasonable discretion deem necessary.   Landlord may, as required by any and
all Environmental Requirements, report the unauthorized spill, discharge, leak,
seep or any other unauthorized release of any Hazardous Material to the
appropriate regulatory agencies identifying the Tenant as the responsible
party.  Tenant shall deliver to Landlord copies of all administrative orders,
notices, demands, directives or other communications directed to Tenant from any
governmental authority in respect of any release, discharge, or spill of any
Hazardous Material on, under, from, or about the Premises or Project, together
with copies of all investigation, assessment, and remediation plans and reports
prepared by or on behalf of Tenant in response to any such regulatory order or
directive.

(f)If Landlord has a reasonable basis for believing Tenant is not in compliance
with its obligations under this Section 30, then pursuant to the terms and
conditions contained in Paragraph 19 above, Landlord shall have access to, and a
right to perform inspections and tests of, the Premises to determine Tenant's
compliance with Environmental Requirements, its obligations under this Paragraph
30, or the environmental condition of the Premises.  Access shall be granted to
Landlord upon Landlord's prior notice to Tenant in accordance with Paragraph 19
above (except in the event of an emergency, in which case only such notice as is
reasonable under the circumstances, if any, shall be required), and at such
times so as to minimize, so far as may be reasonable under the circumstances,
any disturbance to Tenant's operations.  Such inspections and tests shall be
conducted at Landlord's expense, unless such inspections and tests reveal that
Tenant has breached or violated the provisions of this Paragraph 30, in which
event Tenant shall reimburse Landlord for the costs and expenses incurred by
Landlord in connection with such inspections or tests.  Landlord's receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant.  Without limiting the foregoing, Landlord may
separately engage its own environmental consultant or consultants at Landlord's
expense (without reimbursement from Tenant as an Operating Expense) to
investigate and advise Landlord respecting any release, discharge, or spill of
Hazardous Materials on, under, from, or about the Premises or Project, or to
independently investigate any regulatory inquiries, directives, or
investigations regarding Tenant's use, handling, storage, or disposal of
Hazardous Materials; provided, however, if such investigations reveal that
Tenant has not complied with any Environmental Requirement or the provisions of
this Paragraph 30, then Tenant shall reimburse Landlord for the costs of such
consultants and investigations.   Tenant shall not conduct any invasive
environmental testing or investigation (including, without limitation, any
testing of any soils) on or about the Project without obtaining Landlord's prior
written consent, and any investigations or remediation on or about the Project
shall be conducted only by a consultant approved in writing by Landlord and
pursuant to a work letter approved in writing by Landlord.

 

1111154v7

34

 

 

--------------------------------------------------------------------------------

 

(g)Notwithstanding anything to the contrary contained herein, if Tenant fails to
cure or commence a cure within ten (10) days of written notice from Landlord
(and thereafter diligently prosecute such cure to completion), Landlord shall
have the right (but not the obligation) to enter upon the Premises and cure any
non-compliance by Tenant with the terms of this Paragraph 30 or any
Environmental Requirements or any release, discharge, spill, improper use,
storage, handling or disposal of Hazardous Materials on, under, from, or about
the Premises or Project, regardless of the quantity of any such release,
discharge, spill, improper use, storage, handling or disposal of Hazardous
Materials on or about the Premises or Project, the full cost of which shall be
deemed to be rent and shall be due and payable by Tenant to Landlord immediately
upon demand.

(h)If any information provided to Landlord by Tenant on the Environmental
Questionnaire, or otherwise relating to information concerning Hazardous
Materials is false, incomplete, or misleading in any material respect, the same
shall be deemed an event of default by Tenant under this Lease.

(i)Upon termination of this Lease, Tenant, at its own cost and expense and in
compliance with all Environmental Requirements, shall cause any and all
Hazardous Materials stored on, under, upon or about the Premises or Project to
be removed in a manner and to a level which complies with all Environmental
Requirements and does not limit any future uses of the Premises or Project or
require the recording of any deed restriction or notice regarding the Premises
or Project.  Upon prior notice and approval by the Landlord, Tenant shall, at
its own cost and expense and in compliance with all Environmental Requirements,
remove any contaminated equipment, furnishings, and fixtures from the Premises
including any and all storage containers and facilities used in connection with
Tenant's use of Hazardous Materials from the Premises.

(j)Without limiting in any way Tenant's obligations under any other provision of
this Lease, Tenant and its successors and assigns shall indemnify, protect,
defend and hold Landlord and the Landlord Indemnitees harmless from any and all
third party Claims, judgments, damages, penalties, enforcement actions, taxes,
fines, remedial actions, liabilities, losses, costs and expenses (including,
without limitation, actual attorneys' fees, litigation, arbitration and
administrative proceeding costs, expert and consultant fees, laboratory costs,
remediation, removal, repair, corrective action, or cleanup expenses) and sums
paid in settlement of Claims including, without limitation, damages arising out
of the diminution in the value of the Premises or Project or any portion
thereof, damages for the loss of the Premises or Project, damages arising from
any adverse impact on the marketing of space in the Premises or Project, and
sums paid in settlement of claims, which arise during or after the Lease Term in
whole or in part as a result of the presence or release of Tenant Hazardous
Materials, in, on, under, from or about the Premises or the Project and/or other
adjacent properties, or any breach of the requirements of this Paragraph 30 by
Tenant or any Tenant Party.  The obligations of Tenant under this Paragraph 30
shall survive any termination of this Lease.

(k)Notwithstanding anything to the contrary contained herein, Tenant shall not
be responsible to remediate or indemnify Landlord with respect to any
environmental condition existing at the Premises or the Project prior to the
Effective Date of this Lease that is in violation of Environmental Requirements
("Pre-Existing Hazardous Materials") and/or the release of Hazardous Materials
by Landlord or any Landlord Parties affecting the Premises or the Project and in
violation of Environmental Requirements ("Landlord Caused Hazardous Materials");
provided, however, Pre-Existing Hazardous Materials and Landlord Caused
Hazardous Materials shall not include any Hazardous Materials that are
negligently released by Tenant and/or any Tenant Party.  To the extent that any
Pre-Existing Hazardous Materials and/or Landlord Caused Hazardous Materials are
discovered at the Premises and/or the Project and the remediation of the same is
required by a governmental authority with jurisdiction, then Landlord shall
remediate the Pre-Existing Hazardous Materials and/or the Landlord Caused
Hazardous Materials, as applicable (to the extent required by the applicable
governmental authority), at Landlord's sole cost and expense (and not included
in Operating Expenses), which shall be Tenant's sole and exclusive remedy in
connection therewith.  Landlord shall perform such remediation in such manner
and take commercially reasonable measures to avoid materially disrupting
Tenant's business operations at the Premises.   Nothing in this Paragraph shall
be interpreted as imposing any liability on Landlord for any consequential
damages including any lost sales or profits of Tenant.

 

1111154v7

35

 

 

--------------------------------------------------------------------------------

 

31.Rules and Regulations.  Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable, rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project.  The current rules and regulations are attached hereto. In the
event of any conflict between said rules and regulations and other provisions of
this Lease, the other terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project.

32.Security Service.  Tenant acknowledges and agrees that, while Landlord may
(but shall not be obligated to) patrol the Project, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises.  Tenant shall be solely responsible
(at Tenant's sole cost and expense) for complying with all Legal Requirements
and Private Restrictions with respect to securing the Premises and the
installation of any security systems and/or cameras required by Legal
Requirements and/or Private Restrictions.  

33.Force Majeure.  Except with respect to (i) monetary obligations (including,
without limitation, Tenant's obligation to pay Base Rent and Operating
Expenses), (ii) Tenant's obligation to timely vacate and surrender the Premises
upon the expiration or earlier termination of this Lease, (iii) the obligation
to obtain and maintain insurance as required by this Lease, and (iv) Tenant
Delays and Landlord Delays (which are addressed elsewhere in this Lease and in
the Work Letter attached hereto as Exhibit B), neither Landlord nor Tenant shall
be held responsible for delays in the performance of its obligations hereunder
when caused by strikes, lockouts, labor disputes, acts of God, inability to
obtain labor or materials or reasonable substitutes therefor, governmental
restrictions, governmental regulations, governmental controls, utility company
delays, delays by governmental and/or municipal entities or agencies (including,
without limitation any quasi-governmental entities such as any design review
committees and/or owners associations associated with the Project), delay in
issuance of permits or approvals, enemy or hostile governmental action, civil
commotion, inclement weather, fire or other casualty, and other causes beyond
the reasonable control of Landlord or Tenant, as applicable ("Force Majeure").  

34.Entire Agreement.  This Lease constitutes the complete and entire agreement
of Landlord and Tenant with respect to the subject matter hereof.  No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease.  This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

35.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future Legal Requirements, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby.  It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

36.Brokers.  Tenant and Landlord represent and warrant to each other that they
have dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this
transaction, other than the broker(s), if any, set forth in the Basic Lease
Provisions above, and each party agrees to indemnify and hold the other party
harmless from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with the indemnifying party with regard to this leasing transaction.  Landlord
shall be responsible for the payment of a commission to Broker in connection
with this Lease pursuant to the terms and conditions of a separate written
agreement with Landlord.  

 

1111154v7

36

 

 

--------------------------------------------------------------------------------

 

37.Miscellaneous.

(a)Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.

(b)If and when included within the term "Tenant", as used in this instrument,
there is more than one person, firm, corporation or other entity, each shall be
jointly and severally liable for the obligations of Tenant.  If and when
included within the term "Landlord", as used in this instrument, there is more
than one person, firm, corporation or other entity, each shall be jointly and
severally liable for the obligations of Landlord.

(c)All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, with proof of
delivery and postage prepaid, or by hand delivery and sent to the notice address
for each party listed in the Basic Lease Provisions.  Either party may by notice
given aforesaid change its address for all subsequent notices.  All such notices
shall be effective when delivered or rejected.

(d)Except (i) for matters for which there is a standard of consent or discretion
specifically set forth in this Lease; (ii) for matters that could have an
adverse effect on the Building Structural Elements or the Building systems, or
that could affect the exterior appearance of the Building, or (iii) as otherwise
required by Legal Requirements and/or the Private Restrictions, any time the
consent of Landlord or Tenant is required, such consent shall not be
unreasonably withheld or delayed.

(e)At Landlord's request from time to time, if Tenant's financial statements are
not publicly available, Tenant shall furnish Landlord with true and complete
copies of its most recent annual and quarterly financial statements prepared by
Tenant or Tenant's accountants.  Such annual statements shall be audited by an
independent certified public accountant, if such is the normal practice of
Tenant, at Tenant's sole cost and expense.  Landlord shall hold such financial
statements and information in confidence, and shall not disclose the same
except: (1) to Landlord's lenders or potential lenders, (2) to potential
purchasers of all or a portion of the Project, (3) to affiliates, employees,
attorneys, accountants, consultants or other advisors, or (4) if disclosure is
required by any judicial or administrative order or ruling.  Prior to Tenant's
delivery of any such financial statements (if the same are not publicly
available), Landlord and any recipient shall execute a confidentiality agreement
in commercially reasonable form.  Notwithstanding the foregoing, Tenant will
have no obligation to provide Landlord with financial statements so long as
Tenant's financial information is publicly available.

(f)Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record.  Notwithstanding the foregoing, upon the request
and at the expense of Tenant, Landlord shall execute a memorandum of lease (in
the form reasonably approved by Landlord and Tenant) to be filed by Tenant, at
Tenant's sole cost and expense, in the Official Records of Alameda County.
Notwithstanding the foregoing, upon the expiration or earlier termination of
this Lease, Tenant shall execute, acknowledge and deliver to Landlord, in
recordable form, a memorandum of termination of lease, in such form as requested
by Landlord, which memorandum of termination of lease Landlord shall be
authorized to record.  The obligation of Tenant to provide such memorandum of
termination of lease shall survive the expiration or earlier termination of this
Lease.

(g)Each party acknowledges that it has had the opportunity to consult counsel
with respect to this Lease, and therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Lease or any exhibits or
amendments hereto.

(h)The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
and delivery of this Lease by both parties.

(i)Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

1111154v7

37

 

 

--------------------------------------------------------------------------------

 

(j)Any amount not paid by Tenant or Landlord within five (5) business days after
its due date in accordance with the terms of this Lease shall bear interest from
such due date until paid in full at the lesser of the highest rate permitted by
applicable law or the Interest Rate (as defined in Paragraph 24(a)) above).  It
is expressly the intent of Landlord and Tenant at all times to comply with
applicable law governing the maximum rate or amount of any interest payable on
or in connection with this Lease.  If applicable law is ever judicially
interpreted so as to render usurious any interest called for under this Lease,
or contracted for, charged, taken, reserved, or received with respect to this
Lease, then it is Landlord's and Tenant's express intent that all excess amounts
theretofore collected by a party hereunder be credited on the applicable
obligation (or, if the obligation has been or would thereby be paid in full,
refunded to the other party), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.  

(k)Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.

(l)Time is of the essence as to the performance of Tenant's obligations under
this Lease.

(m)All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof.  In the event of any conflict between such
exhibits or addenda (other than the rules and regulations) and the terms of this
Lease, such exhibits or addenda shall control.  In the event of a conflict
between the rules and regulations attached hereto and the terms of this Lease,
the terms of this Lease shall control.  

(n)In the event either party shall commence an action to enforce any provision
of this Lease, the prevailing party in such action shall be entitled to receive
from the other party, in addition to damages, equitable or other relief, any and
all costs and expenses incurred, including reasonable attorneys' fees and court
costs and the fees and costs of expert witnesses, and fees incurred to enforce
any judgment obtained.  This provision with respect to attorneys' fees incurred
to enforce a judgment shall be severable from all other provisions of this
Lease, shall survive any judgment, and shall not be deemed merged into the
judgment.  

(o)There shall be no merger of the leasehold estate hereby created with the fee
estate in the Premises or any part thereof if the same person acquires or holds,
directly or indirectly, this Lease or any interest in this Lease and the fee
estate in the leasehold Premises or any interest in such fee estate.

(p)The term “Current Dollars” means a dollar amount calculated by multiplying a
dollar amount specified in this Lease by a fraction, the numerator of which is
the CPI Index last published prior to the relevant date, and the denominator of
which is the CPI Index last published prior to the Commencement Date.  “CPI
Index” shall mean Consumer Price Index — Urban Wage Earners and Clerical Workers
(San Francisco-Oakland-San Jose, CA, All Items, Base 1982-84=100), published by
the U.S. Department of Labor, Bureau of Labor Statistics, or if such index is no
longer published, the U.S. Department of Labor’s most comprehensive official
index then in use that most nearly corresponds to the index named
above.  Notwithstanding anything to the contrary contained herein, in no event
shall any amounts to be paid in Current Dollars ever be decreased on account of
a decrease in the value of the U.S. dollar and/or the calculations being made
herein.

(q)[Intentionally Deleted].

(r)Subject to the execution and delivery of an access agreement on Landlord's
commercially reasonable form by Tenant's telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies (collectively, "Tenant's Carriers"), Landlord, at no
additional cost to Landlord or Tenant, shall provide Tenant's Carriers access to
and within the Building and/or the Project for the installation and operation of
telecommunications systems, including voice, video, data, Internet, and any
other services provided over wire, fiber optic, microwave, wireless, satellite
and any other transmission systems ("Telecommunications Services"), for part or
all of Tenant's telecommunications within the Building and from the Building to
any other location.  All of Tenant's Carriers shall be required to comply with
the non-discriminatorily enforced rules and regulations of the Project,
applicable Legal Requirements and Private Restrictions.  Tenant acknowledges
that the installation of the foregoing must be approved in advance by Landlord
pursuant to the terms and conditions set forth in this Lease if the same are
considered Tenant-Made Alterations under Section 12(a) above

 

1111154v7

38

 

 

--------------------------------------------------------------------------------

 

(but not if they are Permitted Alterations).  Tenant acknowledges that Landlord
shall not be required to provide or arrange for any Telecommunications Services
and that Landlord shall have no liability to a Tenant-related party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto.  Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.  Tenant shall be fully responsible for any damage
to the Building and/or the Project caused by any of the telecommunications
companies providing Telecommunications Services to Tenant and/or the
Building.  Notwithstanding anything to the contrary set forth in this Paragraph,
neither the Telecommunications Services, nor any work or act in connection with
the Telecommunications Services, by or on behalf of Tenant, may invalidate or
otherwise adversely affect any warranty relating to the Building and/or the
Project; provided that upon receipt of Tenant's written request, Landlord shall
notify Tenant in writing of such warranty (and the terms thereof) for which
Tenant shall responsible for protecting as part of the aforementioned work.

(s)Tenant (if a corporation, partnership or other business entity) hereby
represents and warrants to Landlord that Tenant is and will remain during the
Lease Term a duly formed and existing entity qualified to do business in the
state in which the Premises are located, that Tenant has full right and
authority to execute and deliver this Lease, that each person signing on behalf
of Tenant is authorized to do so.  Landlord hereby represents and warrants to
Tenant that Landlord is a duly formed and existing entity qualified to do
business in the state in which the Premises are located, and that Landlord has
full right and authority to execute and deliver this Lease, and that each person
signing on behalf of Landlord is authorized to do so.

(t)Landlord and Tenant agree that all administrative fees and late charges
prescribed in this Lease are reasonable estimates of the costs that Landlord
will incur by reason of Tenant's failure to comply with the provisions of this
Lease, and the imposition of such fees and charges shall be in addition to all
of the other rights and remedies hereunder or at law, and shall not be construed
as a penalty.

(u)[Intentionally Omitted].

(v)Landlord may during the Lease Term construct, renovate, improve, alter, or
modify (collectively, "Renovations") the Project and/or the Building, and in
connection with any Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building and/or the Project,
limit or eliminate access to portions of the Project, including portions of the
Common Areas, or perform work in the Building, Project and/or Common Areas,
which work may create noise, dust or leave debris in the Building, Project
and/or Common Areas.  Tenant hereby agrees that such Renovations and Landlord's
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of rent or
damages from Landlord.  In connection with the performance of any Renovations,
Landlord shall use commercially reasonable efforts to minimize interference with
the conduct by Tenant of its business from the Building.  

(w)This Lease binds, and inures to the benefit of, the parties to this Lease and
their respective heirs, executors, administrators, legal representatives,
successors and assigns when this Lease expressly permits.

(x)This Lease may be executed in counterparts, each of which shall be an
original and when taken together shall constitute one original instrument.  A
counterpart signed and transmitted via a secure service (e.g., DocuSign), or by
facsimile or by e-mail as a .pdf file is to be treated as an original document,
and the exchange of counterparts signed by all of the parties shall constitute a
binding and enforceable agreement.  The signature of any party thereon, for
purposes hereof, is to be considered the same as an original signature, and the
document transmitted is to be considered to have the same binding effect as an
original signature on an original document.

(y)Unless otherwise indicated, all references herein to a "days" shall mean and
refer to calendar days.  For purposes of this Lease, "business day" shall mean
any day other than a Saturday, a Sunday, a national holiday or a legal holiday
generally observed in the State of California.  

 

1111154v7

39

 

 

--------------------------------------------------------------------------------

 

38.Limitation of Liability of Landlord's Partners, and Others.  Tenant agrees
that any obligation or liability whatsoever of Landlord which may arise at any
time under this Lease, or any obligation or liability which may be incurred by
Landlord pursuant to any other instrument, transaction, or undertaking
contemplated hereby, shall not be personally binding upon, nor shall resort for
the enforcement thereof be had to the property of the constituent partners of
Landlord or any of their respective directors, officers, representatives,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort, or otherwise.  

39.OFAC.  Each party represents and warrants to the other party that it is
currently in compliance with and shall at all times during the Lease Term
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.  

40.Easements; CC&R's.  Landlord reserves to itself the right, from time to time,
to subdivide the Project and/or to grant such easements, rights and dedications
that Landlord deems necessary or desirable, and to cause the recordation of
parcel maps, easement agreements, covenants, conditions and restrictions and
amendments thereto, so long as such easements, rights, dedications, maps and
covenants, conditions and restrictions and amendments (a) do not materially
interfere with the permitted use of the Premises by Tenant or (b) violate (in
any material respect) any of Tenant's rights hereunder, or (c) materially
increase Tenant's obligations hereunder. Tenant shall sign any of the
aforementioned documents upon request of Landlord; provided, however, that such
documents do not otherwise violate the terms of this Paragraph 40.  Tenant shall
enjoy all of the benefits of the Private Restrictions applicable to the parcel
on which the Premises is located and shall not violate the Private Restrictions
to the extent applicable to Tenant and/or the Premises.    

41.Option to Extend.  Landlord hereby grants to Tenant two (2) consecutive
options to extend the Lease Term with respect to the Premises (each, an
"Option"), the first Option shall be for a period of ten (10) years and the
second Option shall be for a period of ten (10) years (each such period, an
"Option Term") commencing upon the expiration of the then initial Lease Term,
upon each of the following conditions and terms.  Notwithstanding the foregoing,
Tenant may elect to split the second 10-year Option Term into two (2) five (5)
year Option Terms, which election Tenant must make (if at all) concurrently with
Tenant's delivery of the Option Notice (defined below) for the second
Option.  If Tenant timely makes such election, then Tenant must exercise the
Option to further extend the Lease Term for the third (and final) Option Term
(if at all) in accordance with the terms and conditions contained in this
Paragraph 41, and such third (and final) Option Term shall be subject to all of
the terms and condition contained in this Paragraph 41.

(a)Tenant shall give to Landlord, and Landlord shall actually receive, on a date
which is at least two hundred seventy (270) days and not more than three hundred
sixty-five (365) days prior to the then scheduled expiration date of the Lease
Term, a written notice of Tenant's exercise of an Option (an "Option Notice"),
time being of the essence.  If an Option Notice is not timely so given and
received, the Option, and any subsequent Option (if any), shall automatically
expire.

(b)Tenant shall have no right to exercise an Option, notwithstanding any
provision hereof to the contrary, if Tenant is then in default under this Lease
beyond the applicable notice and cure period.

(c)The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Tenant's inability to exercise the Option
because of the provisions of Paragraph 41(b) above.

(d)The Options granted to Tenant are personal to the Tenant originally named on
this Lease (the "Original Tenant") or any Tenant Affiliate to whom this Lease
has been assigned or any other assignee approved in advance by Landlord pursuant
to the terms of Paragraph 17 above (but only if such other assignee has a
tangible net worth of at least One Hundred Million Dollars [$100,000,000.00] in
Current Dollars at the time of the Transfer, as evidenced by financial
statements reviewed and approved in advance by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.  

(e)The Options herein granted to Tenant are not assignable separate and apart
from this Lease, nor may the Options be separated from this Lease in any manner,
either by reservation or otherwise.

 

1111154v7

40

 

 

--------------------------------------------------------------------------------

 

(f)All of the terms and conditions of this Lease except where specifically
modified by this Paragraph 41 or as otherwise stated to be applicable only to
the initial Lease Term shall apply during any Option Term, except for any
provisions that were meant to be one-time Landlord concessions including without
limitation free rent, allowances and Landlord Work.  If Tenant exercises its
right to extend the term of the Lease for an Option Term pursuant to this
Paragraph 41, the term "Lease Term" or "Term" as used in the Lease, shall be
construed to include the initial Lease Term and the applicable Option Term
(except with respect to any provisions expressly modified by this Paragraph 41
or otherwise stated as being applicable only to the initial Lease Term or any
prior portion of the Lease Term).  

(g)Effective on the first day of an Option Term, the Base Rent shall be equal to
one hundred percent (100%) of then current fair market rent for the Premises as
of the beginning of the Option Term (the "Fair Market Rent"), taking into
account the size, age and quality of the Premises (but not considering the value
of the Tenant Improvements installed in the Premises by Tenant with funds in
excess of the Tenant Improvement Allowance or any other improvements constructed
with Tenant’s funds), the submarket where the Premises are situated, the acreage
of the Project, the parking, the clear height of the Premises, the length of the
Option Term and all other relevant factors (including, without limitation, any
concessions contained within this Lease) and the creditworthiness of
Tenant.  Fair Market Rent shall reflect all monetary and non-monetary
concessions being granted to tenants for comparable renewal transactions in the
same submarket where the Premises are situated, including without limitation,
improvements performed by landlords and tenant improvements allowances, moving
allowances, and rent concessions. Landlord shall notify Tenant of its
determination of the Fair Market Rent for the applicable Option Term (consistent
with the methodology reflected in the definition above) within thirty (30) days
following its receipt of an Option Notice.  Such Fair Market Rent, as set forth
in Landlord's notice to Tenant, shall be binding upon the parties unless Tenant
provides written notice of its disagreement within thirty (30) days following
its receipt thereof.

(h)If Tenant disagrees with Landlord's determination of the Fair Market Rent for
the Option Term, Landlord and Tenant shall confer for a period of thirty (30)
days in an attempt to agree on the Fair Market Rent.  In the event Landlord and
Tenant fail to reach an agreement on the Fair Market Rent within such thirty
(30) day period, then the Fair Market Rent for the applicable Option Term shall
be determined in accordance with the following procedure (the "Arbitration
Procedure"), which Arbitration Procedure shall be binding upon the
parties:  Within fifteen (15) days after the expiration of the thirty (30) day
period described above, Landlord and Tenant shall each select a licensed real
estate broker with at least ten (10) years' experience in the R&D submarket
where the Premises are situated.  If the two brokers are unable to agree within
ten (10) days after their selection, they shall select a similarly qualified
third broker (the "Neutral Broker").  Within twenty (20) days after selection of
the Neutral Broker, the three brokers shall simultaneously exchange
determinations of the Fair Market Rent.  If the lowest determination of Fair
Market Rent is not less than ninety-seven and one-half percent (97.5%) of the
highest determination, then the three determinations shall be averaged and the
result shall be the Fair Market Rent. If the lowest determination is less than
ninety-seven and one-half percent (97.5%) of the highest determination, then the
Fair Market Rent shall be deemed the rate set forth in the determination
submitted by a broker appointed by a party that is closest in dollar amount to
the determination submitted by the Neutral Broker.  Each party shall pay the
cost of its own broker and the parties shall share the cost of the Neutral
Broker equally.  If the Base Rent for an Option Term has not been determined by
the commencement date of the Option Term, then until such Base Rent is
determined, Tenant shall pay Base Rent to Landlord at the rate in effect
immediately preceding the Option Term.  If the actual Base Rent for the Option
Term is determined to be higher, then within fifteen (15) days after the
determination of such higher Base Rent, Tenant shall pay to Landlord the
difference for each month of the Option Term for which Base Rent has already
become due.  If the actual Base Rent for the Option Term is determined to be
lower, then within fifteen (15) days after the determination of such lower Base
Rent, Tenant shall receive a credit against Base Rent next due and owing in an
amount equal to the difference between the actual Base Rent determined for the
Option Term and the amount for which Tenant has already paid during the Option
Term.  Tenant shall continue to pay Landlord as set forth in the Lease for
Operating Expenses during the applicable Option Term. If Tenant was obligated to
pay any amortized amounts under the Lease prior to the commencement of the
applicable Option Term and there remains useful life with respect to the
applicable capital improvement, then Tenant shall remain obligated during the
applicable Option Term to pay such amortized amounts in addition to the Base
Rent (as adjusted to Fair Market Rent) and other amounts payable under the
Lease.

42.Confidentiality.  Neither Landlord nor Tenant shall issue any press release
or statement with regard to the terms and provisions of this Lease without the
consent of the other, nor shall either party disclose to any third party (other
than its respective employees, directors, officers, agents, attorneys,
consultants, potential and actual lenders, potential and actual purchasers,
potential and actual insurers, potential and actual assignees and subtenants,
members, investors and partners of such party), any information with respect to
the financial terms and/or provisions of this Lease, except: (a) to the extent
necessary to comply with Legal Requirements, Private Restrictions, or a valid

 

1111154v7

41

 

 

--------------------------------------------------------------------------------

 

court order of a court with competent jurisdiction, in which event the party
making such disclosure shall so notify the other party as promptly as is
practicable (if possible, prior to making such disclosure) and shall endeavor to
seek confidential treatment of such information; (b) to the extent necessary to
comply with the disclosure requirements of the S.E.C., the New York Stock
Exchange, or similar entities, or in connection with other S.E.C. filings as
customarily made by publicly traded REIT entities; (c) to its parent, subsidiary
or other affiliated companies, their banks, auditors and attorneys and similar
professionals (collectively, its "Permitted Recipients"), provided that the
disclosing party shall be liable to the other party in the event that any of its
Permitted Recipients disclose any information that the disclosing party would be
prohibited from disclosing pursuant to this Paragraph 42; (d) in order to
enforce its rights pursuant to this Lease; (e) to a bona fide prospective or an
actual buyer or financier as well as the Permitted Recipients thereof, provided
that any such buyer or financier first executes a commercially reasonable
written confidentiality agreement pursuant to which they/it agree(s) to be bound
by the provisions of this paragraph or a similar undertaking of confidentiality,
(f) for disclosure of square footage, length of term and charges or rents on
earnings calls at investor meetings as customarily disclosed by publicly traded
REIT entities, or (g) to a prospective assignee or subtenant.  The terms of the
first public statement made regarding the Lease shall be reasonably and mutually
agreed upon by Landlord and Tenant.  Notwithstanding anything to the contrary
set forth herein, the obligations of confidentiality contained herein, as they
relate to a transaction, shall not apply to the "tax structure" or "tax
treatment" of a transaction (as these terms are used in Section 1.6011-4(b)(3)
(or any successor provision) of the Treasury Regulations (the "Confidentiality
Regulation") promulgated under Section 6011 of the Internal Revenue Code of
1986, as amended), and each party (and any related party of such party) may
disclose to any and all persons, without limitation of any kind, the "tax
structure" and "tax treatment" of a transaction (as these terms are defined in
the Confidentiality Regulation).  Landlord agrees that Tenant's existing
trademarks and other intellectual property (including without limitation
Tenant's name/logo) and the goodwill associated therewith are the sole and
exclusive property of Tenant and may not be used by Landlord for any purpose,
except with the express prior written consent of Tenant.  Any breach of this
Paragraph by a party shall entitle the other party, as its sole and exclusive
remedy, to injunctive relief to restrain any threatened or continued breach of
this Paragraph without the requirement of posting a bond or other security.

43.Design Review Committee(s) and Owners Association(s). If Landlord is a member
of any design review committees and/or owners associations, then (i) if the
Private Restrictions grant the design review committee and/or owners association
more discretion than granted to Landlord hereunder, then Landlord shall not
withhold its consent thereunder except as otherwise permitted hereunder, and
(ii) if Landlord approves of any Tenant-Made Alterations hereunder or the
Tenant-Made Alterations are Permitted Alterations, then Landlord shall vote in
favor thereof if the subject Tenant-Made Alterations are in fact in compliance
with the Private Restrictions.  

44.Landlord Lien Waiver.  Landlord agrees that Tenant shall have the right to
pledge Tenant's furniture, Trade Fixtures, equipment or other personal property
owned by Tenant, located in the Premises and paid for without any funds
contributed by Landlord (including the Tenant Improvement Allowance) (the
"Collateral") as security for Tenant's credit lines or other
financing.  Landlord will agree to waive any statutory lien rights Landlord may
have or claim upon such Collateral to the extent such lien(s) arise solely out
of the landlord-tenant relationship or the mere fact that such Collateral is
located within the Premises.  In the interest of clarity, such waiver shall not
limit or impact Landlord's right to any judgment liens that may arise in favor
of Landlord. Provided that Tenant is not then in default under this Lease, upon
written request of Tenant (but not more frequently than once in any twelve (12)
month period), Landlord shall provide its standard form of lien subordination
agreement to be executed by Landlord, Tenant and any secured lender of Tenant
with a security interest in the Collateral located within the Premises (which
form shall be subject modification to accommodate any commercially reasonable
modifications negotiated by and among Landlord, Tenant and such secured lender).

45.Landlord's Notice of Intent to Sell.  If Landlord intends to sell the
Building to any unaffiliated third party during the Lease Term on a stand-alone
basis (i.e., not as part of a sale of the Project or any other property or
building(s) whatsoever), then, prior to entering into a listing agreement with a
broker for the sale of the Building and otherwise entering into a purchase and
sale agreement for such sale with any third party, Landlord shall deliver
written notice to Tenant specifying that Landlord intends to sell the Building
on a stand-alone basis. For avoidance of doubt, (i) Tenant shall have no right
to receive any such notice if Landlord elects to sell the Building to an
affiliate of Landlord or as part of a transaction involving any other property
in addition to the Building, including, without limitation, the sale of one or
more properties in Landlord's and/or Landlord's affiliate's portfolio (even
though such sale or transfer includes the Building), (ii) this provision is not
(nor shall it be interpreted as granting) an option to purchase, a right of
first offer, a right of first refusal, or any other similar right (it being
acknowledged and agreed that this provision simply requires Landlord to provide
Tenant with a written notice of Landlord's intent to sell the Building on a
stand-alone basis).

 

1111154v7

42

 

 

--------------------------------------------------------------------------------

 

46.Back-up Generator. Subject to compliance with Legal Requirements and the
Private Restrictions, Tenant may (until the earlier of the expiration or earlier
termination of the Lease Term), at Tenant's sole cost and expense, subject to
the provisions of this Lease, install one (1) back-up generator (the
"Generator"), at a location to be mutually agreed upon by the parties (and
pursuant to plans and specifications approved in advance by Landlord, which
approval shall not be unreasonably withheld, including as to the make and model
of the Generator).  The Generator, and Tenant's rights with respect thereto,
shall be subject to the additional following terms and conditions:

(a)Tenant shall pay Landlord, within thirty (30) days after demand, all costs
and expenses reasonably incurred by Landlord for any architectural, engineering,
supervisory in connection with the Generator, including, without limitation,
Landlord's review of the plans and specifications for the Generator.  All costs
and expenses associated with the Generator, including, without limitation, all
costs and expenses relating to soundproofing, screening, compliance with all
Legal Requirements and the Private Restrictions, rules, regulations and
ordinances, safety, protection of property, installation, noise reduction,
environmental monitoring and remediation, maintenance, repairs, replacements and
removal, in each case to the extent reasonably necessary, shall be paid for by
Tenant, promptly upon demand, at Tenant's sole cost and expense; without
limiting the other terms of this Lease, Landlord may require that Tenant
implement, at Tenant's sole cost and expense, any or all of the foregoing items
set forth in this sentence (i.e., soundproofing, screening, etc.) as Landlord
deems appropriate.  Notwithstanding the foregoing, there shall be no monthly
rental for the use of the space for the Generator.  Tenant shall deliver to
Landlord full and complete plans and specifications with respect to the
Generator, which shall be subject to the prior written approval of Landlord,
such approval not to be unreasonably withheld, conditioned or
delayed.  Landlord's review of such plans and specifications shall be for its
own benefit only, and Landlord shall have no liability to Tenant in connection
with such review.  Tenant shall ensure that the Generator complies at all times
with Landlord's commercially reasonable rules and regulations that Tenant has
received written notice of, and with all Legal Requirements and the Private
Restrictions, in all respects.  Tenant shall ensure that the presence and use of
the Generator does not unreasonably disturb or unreasonably interfere with any
adjacent properties (or their owners or occupants) and does not create a
nuisance or unreasonably interfere with any other tenants of the Project or
Landlord's activities in the Project.  Except as otherwise set forth herein, the
Generator (and each element thereof) shall be considered a "Tenant-Made
Alteration" under this Lease (and shall accordingly be subject to all of the
terms of Paragraph 12 of this Lease, except that Tenant shall be required to
remove the Generator on or before the expiration or earlier termination of the
Lease Term, and Tenant, at its sole expense, shall repair any and all damage
caused by such removal on or before the expiration or earlier termination of the
Lease Term).  Without limiting the foregoing, Landlord shall have the right, at
any time in the case of emergency and upon reasonable prior notice and affording
Tenant an opportunity to have a representative present at other times, to have
access to the Generator to inspect the same.  

(b)Tenant agrees to have its commercial general public liability insurance
insure against all Claims related to the Generator in the amounts and in
accordance with the terms set forth in this Lease.  

(c)Tenant's indemnification of Landlord and the Landlord Indemnities pursuant to
Paragraph 18(a) above shall apply fully with respect to any and all Claims
arising out of or in connection with the Generator, and Tenant shall repair all
damage to the Premises, the Building and the Project contained therein arising
in connection with the Generator. Tenant's indemnification obligation pursuant
to this paragraph shall survive the expiration or earlier termination of this
Lease.  Additionally, except to the extent resulting from Landlord's negligence
or willful misconduct but subject to the waiver of subrogation set forth above,
Landlord shall have no liability whatsoever in connection with the Generator,
and Tenant shall look to its insurance in connection with any claims or losses
suffered in connection with the Generator.  The presence and use of the
Generator shall otherwise be subject to all of Tenant's obligations, liabilities
and restrictions set forth in this Lease.

(d)Tenant, at Tenant's sole cost and expense, will, at all times in connection
with the installation, use, operation and maintenance of the Generator, comply
with all Legal Requirements, the Private Restrictions, Landlord's commercially
reasonable rules and regulations, and ordinances and matters of record affecting
the installation, use, operation and maintenance of the Generator, including,
without limitation, applicable building and fire codes.  Tenant, at Tenant's
sole cost and expense, shall be obligated to secure and obtain and provide
Landlord with copies of all required permits, approvals and licenses for or with
respect to the installation or operation of the Generator prior to the
commencement of any installation activities hereunder, and Tenant shall be
obligated to keep in full force and effect and renew, as applicable, all
required permits, approvals and licenses required hereunder.

 

1111154v7

43

 

 

--------------------------------------------------------------------------------

 

47.Rooftop Premises.  Landlord hereby grants to Tenant the non-exclusive right
to occupy reasonable portions of the roof of the Building, (hereinafter called
the "Rooftop Premises") so that Tenant may install, use, operate and maintain
satellite dishes and appurtenant conduit and cabling (collectively, the "Rooftop
Equipment"), until the expiration or termination of the term of this Lease.  
Notwithstanding anything to the contrary set forth in this Paragraph, neither
the Rooftop Equipment, nor any work or act in connection with the Rooftop
Equipment, by or on behalf of Tenant may invalidate or otherwise affect the
warranty relating to the roof. The Rooftop Equipment must comply with Legal
Requirements and Private Restrictions (including, without limitation, any
screening requirements), and shall not exceed the commercially reasonable
specifications of communications Rooftop Equipment of tenants at comparable
buildings in the general vicinity of the Building (as reasonably determined by
Landlord) and shall be in accordance with the additional following conditions:

(a)The use of the Rooftop Equipment shall be restricted to Tenant's internal use
only and shall not be available for use by any party except Tenant.

(b)Tenant shall pay Landlord or Landlord's agent or contractor, upon demand
(which demand may be made from time to time), all reasonable actual costs and
expenses incurred by Landlord for any architectural, engineering, supervisory
and/or reasonable legal services in connection with the Rooftop Equipment,
including, without limitation, Landlord's review of the plans and specifications
for the Rooftop Equipment.  Without limiting the foregoing, Tenant shall
immediately, at its sole cost and expense, repair any and all damage resulting
from the presence and/or use of the Rooftop Equipment and pay to Landlord any
and all other commercially reasonable out-of-pocket costs actually incurred by
Landlord in connection with the Rooftop Equipment.  Notwithstanding the
foregoing, there shall be no monthly rental for the use of the rooftop for the
Rooftop Equipment.

(c)The Rooftop Equipment shall be installed, used, operated and maintained
solely on the Rooftop Premises and solely at the expense of Tenant.  Tenant
shall perform the installation of the Rooftop Equipment in accordance with an
installation program reasonably approved and supervised by Landlord or
Landlord's contractor, and Tenant shall give Landlord at least five (5) business
days' prior written notice of the date and time of the planned
installation.  Tenant shall ensure that the Rooftop Equipment shall in all cases
be installed, used, operated, maintained and removed in compliance with the
following requirements (all as determined by Landlord in its sole, reasonable
discretion): (i) the Rooftop Equipment shall not unreasonably interfere in any
way with the Building's existing engineering or other maintenance functions or
duties; (ii) the Rooftop Equipment must be properly secured and installed so as
not to be affected by high winds or other weather elements; (iii) the Rooftop
Equipment must be properly grounded; (iv) the weight of the Rooftop Equipment
shall not exceed the load limits of the Building; and (v) in no event shall the
Rooftop Equipment or any appurtenant wiring or cable unreasonably interfere with
or otherwise adversely affect the electrical, mechanical, structural, life
safety or other building systems of the Building. Tenant shall bear all costs
and expenses in connection with the installation, use, operation, maintenance
and removal of the Rooftop Equipment, including all costs relating to the repair
of any damage to the roof or other parts of the Building caused by any such
installation, use, operation, maintenance or removal, including, without
limitation, water damage or other damage resulting from weather elements.

(d)The installation of the Rooftop Equipment, excluding any necessary
penetration of the roof of a Building, shall be performed by Tenant's
contractor, as approved in advance by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and at Tenant's expense, provided
such installation is of a non-penetrating surface mount only.  Tenant may not
install the Rooftop Equipment in a manner that penetrates the roof membrane of a
Building, without Landlord's prior written consent, which consent may be granted
or withheld in Landlord's sole and absolute discretion; provided, however in the
event Landlord consents to any such roof membrane penetration, then Tenant shall
be solely responsible, at Tenant's sole cost and expense, for repairing and/or
replacing the roof membrane to Landlord's reasonable satisfaction, prior to the
expiration or earlier termination of the Lease; provided, further, however,
Landlord shall have the right, but not the obligation, to elect to cause such
repair and/or replacement of the roof membrane to be performed by Landlord, or a
contractor selected and engaged by Landlord, but at Tenant's sole cost and
expense. Without limiting Tenant's other obligations, Tenant shall reimburse
Landlord for all costs associated with obtaining confirmation that Landlord's
roof warranty will not be affected by any penetration.  All work done in
connection with any permitted roof penetration shall be performed by Landlord or
Landlord's agent at Tenant's sole cost and expense.  The installation of the
Rooftop Equipment shall not damage the Building or existing structures
thereon.  Landlord may obtain the services of a structural engineer to design
any additional supports required to support the Rooftop Equipment, and to
monitor the installation thereof, and Tenant

 

1111154v7

44

 

 

--------------------------------------------------------------------------------

 

shall reimburse Landlord, within ten (10) business days after receipt by Tenant
of an invoice, and Tenant's receipt of reasonable supporting documentation, for
Landlord's actual and reasonable out-of-pocket cost of such services and such
supports.  The Rooftop Equipment shall remain the personal property of Tenant
and shall be removed by Tenant prior to the expiration or earlier termination of
this Lease, and Tenant shall repair any damage caused by the removal of the
Rooftop Equipment and its associated wiring, cables and other components and
immediately, at Tenant's sole cost and expense, restore the Rooftop Premises to
the condition which existed prior to the installation of the Rooftop Equipment.

(e)Tenant may, at Tenant's own cost and expense, upon reasonable prior written
notice to Landlord (except in the event of an emergency, in which case only such
notice as is reasonable under the circumstances), access the Rooftop Premises to
repair, replace, reorient or remove the Rooftop Equipment, or replace it with
generally similar equipment, provided that (i) any new equipment can be properly
accommodated on Rooftop Premises without placing materially greater demands upon
the electrical, mechanical, structural, life safety or other building systems of
the Building than the original Rooftop Equipment; (ii) Tenant at its cost shall
restore the affected portion of Rooftop Premises to the condition in which it
was prior to such repair, reorientation, removal or replacement, and all of such
repair, reorientation, removal or replacement shall be performed in accordance
with Landlord's and industry standard engineering practices and by contractors
or other persons reasonably approved by Landlord; and (iii) all plans and
designs of Tenant relating to such repair, reorientation, removal or replacement
shall in any case be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

(f)Subject to Landlord's Construction Warranty, Tenant hereby agrees that the
Rooftop Premises shall be taken "as is", "with all faults", without any
representations and warranties, and Tenant hereby agrees and warrants that it
has investigated and inspected the condition of the Rooftop Premises and the
suitability of same for Tenant's purposes.  

(g)Tenant, at Tenant's sole cost and expense, will, at all times in connection
with the installation, use, operation and maintenance of the Rooftop Equipment,
comply with all Legal Requirements and Private Restrictions affecting the
installation, use, operation and maintenance of the Rooftop Equipment,
including, without limitation, applicable building and fire codes, and will
comply with all requirements of the Federal Aviation Administration and Federal
Communications Commission in respect thereof. Tenant, at Tenant's sole cost and
expense, shall be obligated to secure and obtain and provide Landlord with
copies of all required permits, approvals and licenses for or with respect to
the installation or operation of the Rooftop Equipment prior to the commencement
of any installation activities hereunder, and Tenant shall be obligated to keep
in full force and effect and renew, as applicable, all required permits,
approvals and licenses required hereunder.

[SIGNATURES ON FOLLOWING PAGE]




 

1111154v7

45

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first set forth above.

 

LANDLORD:

 

SILICON VALLEY GATEWAY TECHNOLOGY

CENTER, LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Nicole Welch

Name:

 

Nicole Welch

Title:

 

Senior Vice President

 

 

 

 

TENANT:

 

ALLOGENE THERAPEUTICS, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Alison Moore

Name:

 

Alison Moore

Title:

 

Chief Technical Officer

 

 

 

 

 

 

 

1111154v7

46

 

 

--------------------------------------------------------------------------------

 

Rules And Regulations

In the event of a conflict between the following Rules and Regulations and the
terms of the Lease to which this Addendum is attached, the terms of the Lease
shall control.

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.  

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Building (except for the Rooftop Premises in
accordance with the terms and conditions contained in Paragraph 47 of the
Lease).

3.Except for licensed service animals (where access of the same is required by
applicable Legal Requirements), no animals shall be allowed in the offices,
halls, or corridors in the Project.

4.Tenant shall not unreasonably disturb the other occupants of the Project or
adjoining buildings by the use of any radio or musical instrument or by the
making of loud or improper noises.    

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will reasonably direct the electrician as to
where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted.  Any such installation or
connection shall be made at Tenant's expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

5.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles or as
expressly permitted in the Lease, no vehicle of any type shall be stored in the
parking areas at any time.  In the event that a vehicle is disabled, it shall be
removed within 48 hours.  There shall be no "For Sale" or other advertising
signs on or about any parked vehicle.  All vehicles shall be parked in the
designated parking areas in conformity with all signs and other markings.  All
parking will be open parking, and no reserved parking, numbering or lettering of
individual spaces will be permitted except as specified by Landlord.

6.Tenant shall not wash or service any vehicles in or about the Premises or the
Project.

7.Tenant shall maintain the Premises free from rodents, insects and other pests.

8.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

9.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

10.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

1111154v7

Rules and Regulations-1

 

 

--------------------------------------------------------------------------------

 

11.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

12.No auction, public or private, will be permitted on the Premises or the
Project.

13.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

14.The Premises shall not be used for lodging or sleeping or for any illegal
purposes or for any purpose other than that specified in the Lease.  

15.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord's consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

16.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

17.Tenant shall at all times conduct its operations in a good and workmanlike
manner, employing best management practices to minimize the threat of any
violation of Environmental Requirements.

 

 

 

1111154v7

Rules and Regulations-2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Premises

[gnvfupfqwvxg000001.jpg] 

 

 

 

1111154v7

Exhibit A – Page 1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

PROJECT

[gnvfupfqwvxg000002.jpg]

 

 

 

1111154v7

Exhibit A – Page 1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.  All references in this Tenant Work Letter to Articles or Paragraphs
of "this Lease" shall mean the relevant portions of Paragraphs 1 through 47 of
this Lease to which this Tenant Work Letter is attached as Exhibit B, and all
references in this Tenant Work Letter to Sections of "this Tenant Work Letter"
shall mean the relevant portions of Sections 1 through 5 of this Tenant Work
Letter.

SECTION 1

LANDLORD WORK; DELIVERY OF THE PREMISES AND BASE BUILDING; LANDLORD'S
CONSTRUCTION WARRANTY

1.1Landlord Work. Landlord shall, on a one-time basis only, using
Project-standard quantities, specifications and materials (unless otherwise
expressly specified herein), construct the Building and perform work within the
Project as detailed in the specifications described in Schedule 1 attached to
this Exhibit B (the "Base Building Specifications"). The improvements and work
described in such Base Building Specifications may be referred to herein as the
"Landlord Work".  Except as set forth in the Base Building Specifications, the
exact scope and specifications for each element of the Landlord Work will be
determined by Landlord. Landlord shall not make any material changes to the Base
Building Specifications unless either (a) Landlord has obtained the approval of
Tenant to such change (such approval not to be unreasonably withheld,
conditioned or delayed), or (b) Landlord is required to do so pursuant to Legal
Requirements, the Private Restrictions or by applicable governmental
authorities, in which case no consent of Tenant shall be required.  Tenant shall
not be permitted to make any changes or modifications to the Landlord Work
and/or the Base Building Specifications without the prior written consent of
Landlord, which consent may be withheld in Landlord's sole discretion if such
change or modification would result in any of the following: (i) a delay in
Substantial Completion of the Landlord Work, unless Tenant agrees that any such
delay shall constitute a Tenant Delay (as hereafter defined); (ii) an increase
in the cost of designing or constructing any of the Landlord Work, unless Tenant
agrees to pay for such increased cost in the form of a deduction from the Tenant
Improvement Allowance (or if insufficient proceeds from the Tenant Improvement
Allowance remain, then Tenant shall pay for such increased cost within thirty
(30) days of receipt of an invoice from Landlord); (iii) a material lowering or
degradation of the quality of the Landlord Work set forth in the Base Building
Specifications; (iv) a reduction in the square footage of the Premises from the
square footage set forth in the Base Building Specifications; and/or (v) a
violation of any Legal Requirements and/or the Private Restrictions.  In the
event Tenant desires to change the Landlord Work (or proposes a change to the
Landlord Work that either modifies the scope or the specifications from the
scope or specifications set forth in the Base Building Specifications), then
Tenant shall deliver written notice (the "Drawing Change Notice") of the same to
Landlord, setting forth in reasonable detail the changes (the "Tenant Change")
(including a written narrative) that Tenant desires to make to the Landlord
Work.  Landlord shall, in writing, within ten (10) business days (or such longer
period of time as is reasonably necessary, including, without limitation, in
order to obtain the written approval of any applicable design review
committee[s] and/or owners association[s]) of receipt of a Drawing Change Notice
either (i) approve the Tenant Change, or (ii) disapprove the Tenant Change and
deliver a written notice to Tenant specifying in reasonably sufficient detail
the reasons for Landlord's disapproval.  For each Tenant Change requested,
Landlord shall, at the same time as Landlord's approval notice for such Tenant
Change, submit to Tenant for Tenant's approval a cost estimate and the amount of
Tenant Delay for each Tenant Change, which Tenant shall either approve or
disapprove within five (5) business days of receipt from Landlord.  Landlord
shall not be obligated to proceed with any Tenant Change without written
authorization to do so from Tenant. Except as provided below, and subject to the
terms of Section 12(d) of the Lease regarding Improvements Not Subject to
Restoration, Landlord shall notify Tenant whether Tenant shall be required to
remove a particular Tenant Change at the expiration of earlier termination of
the Lease, or whether such Tenant Change shall remain on the
Premises.  Notwithstanding the foregoing, Tenant shall have the right, at the
time it submits a Drawing Change Notice to Landlord, to make a written request
that Landlord notify Tenant whether Tenant shall be required to remove the
applicable Tenant Change at the expiration or termination of the Lease Term, in
which event Tenant shall only be obligated to remove (i) those Tenant Changes
that Landlord notified Tenant in writing at the time Landlord provides

 

1111154v7

Exhibit B—Page 1

 

 

--------------------------------------------------------------------------------

 

its consent that it must remove at the end of the Lease Term, and (ii) those
Tenant Changes that Tenant did not timely seek or did not obtain Landlord's
written consent to leave in place at the end of the Lease Term, and that
Landlord ultimately requires Tenant to remove.  Failure of Landlord to notify
Tenant at the time that Landlord issues its consent that a Tenant Change must be
removed shall mean that Tenant shall be obligated to remove the Tenant Change
unless Landlord ultimately agrees in writing to permit the Tenant Change to
remain on the Premises at the expiration or earlier termination of the Lease.
Any Tenant Change(s) which Landlord has elected to not require Tenant to remove
shall remain on the Premises as Landlord's property and shall be deemed
abandoned by Tenant at the expiration or earlier termination of the Lease;
provided, however, that Tenant shall have the right to remove such Tenant
Change(s) in connection with future Alterations to the Premises made in
accordance with the terms and conditions of the Lease. Notwithstanding anything
to the contrary contained in this Tenant Work Letter, Tenant hereby acknowledges
and agrees that Landlord shall not be obligated to delay the performance of any
of the Landlord Work even if there is a proposed Tenant Change that might alter
the Landlord Work unless and until such time as there is an approved Tenant
Change or Tenant otherwise requests in writing for Landlord to delay performance
of the Landlord Work in order to evaluate a potential Tenant Change (in which
case any delay resulting therefrom shall constitute a Tenant Delay).

1.2Substantial Completion. Upon Substantial Completion of the Landlord Work,
Landlord shall deliver the Premises and "Base Building", as that term is defined
below, to Tenant, and Tenant shall accept the Premises and Base Building from
Landlord in their then existing "as-is" condition, subject to the terms and
condition contained in the Lease and Landlord's Construction Warranty (defined
below). The "Base Building" shall consist of those portions of the Premises
which were in existence prior to the construction of the Tenant Improvements in
the Premises (including the Landlord Work). Landlord's contractor shall be
designated and retained by Landlord to construct the Landlord Work. For purposes
of this Lease, "Substantial Completion" of the Landlord Work in the Premises
shall occur upon the completion of construction of all of the Landlord Work in
the Premises in accordance with the Base Building Specifications and all
applicable Legal Requirements and Private Restrictions in effect as of the date
of Substantial Completion (as the same shall be certified by Landlord's
architect to Landlord and Tenant) and Landlord’s receipt of all required
sign-offs directly related to the Landlord Work by applicable governmental
authorities with jurisdiction over the Project, with the exception of any Punch
List Items that do not materially impair Tenant from commencing construction of
the Tenant Improvements, the Tenant Improvements and any tenant fixtures,
work-stations, built-in furniture or equipment to be installed by Tenant.
Notwithstanding the foregoing, in the event that a sign-off by a governmental
authority cannot be obtained as a result of Tenant's particular use of the
Premises or any additional work to be performed by or on behalf of Tenant
outside of the scope of the Landlord Work (including, without limitation, the
installation of any of the Tenant Improvements and/or Tenant's trade fixtures or
equipment), then the receipt of such sign-offs by the applicable governmental
authority shall not be required for Substantial Completion of the Landlord Work
to occur (and only the certification by Landlord's architect shall be
required).   In the event of any dispute between Landlord and Tenant as to
whether Substantial Completion of the Landlord Work has occurred, the sign-off
and approval of the Landlord Work by the municipal building inspector shall be
conclusive. Within ten (10) business days after Substantial Completion of the
Landlord Work (as reasonably determined by Landlord), Tenant and Landlord shall
jointly conduct a walk-through of the Premises and shall jointly prepare a punch
list ("Punch List") of items needing additional work ("Punch List Items");
provided, however, the Punch List shall be limited to items which are required
by the Base Building Specifications and any other changes mutually agreed to in
writing by the parties.  Landlord agrees to repair the Punch List Items promptly
following the joint walk through but, in no event, later than thirty (30) days
thereafter; provided, however, if any item on the Punch List cannot reasonably
be corrected or remedied within such 30-day period, then Landlord shall have
such additional time as shall be reasonably necessary to correct or remedy such
item; provided, further, that the Punch List shall have no effect on Substantial
Completion.  If Landlord and Tenant are unable to conduct such walk-through
within such ten (10) business day period due to scheduling conflicts, then the
parties shall conduct the walk-through as soon as reasonably practical;
provided, however, in no event shall the date of Substantial Completion and/or
the Commencement Date be impacted to accommodate such walk-through.

1.3Delay of the Substantial Completion of the Premises.  Except as provided in
this Section 1.3, the Commencement Date and Tenant's obligation to pay rent for
the Premises shall occur as set forth in the Lease.  However, if there shall be
a delay or there are delays in the Substantial Completion of the Landlord Work
in the Premises as a result of the following (collectively, "Tenant Delays"):

 

 

1111154v7

Exhibit B—Page 2

 

 

--------------------------------------------------------------------------------

 

1.3.1Tenant's failure to approve or disapprove any matter requiring Tenant's
approval or any other delay by Tenant or any Tenant Party within the express
time periods required herein;

 

1.3.2A breach by Tenant of the terms of this Tenant Work Letter or the Lease not
cured within the applicable notice and cure periods;

 

1.3.3Any delay caused by a Tenant Change;

 

1.3.4Any matter expressly described in the Lease and/or this Tenant Work Letter
as constituting a Tenant Delay; or

 

1.3.5Any other acts or omissions of Tenant and/or any Tenant Party that
interferes with by Tenant and/or any Tenant Party with the construction of the
Landlord Work,

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Landlord Work in the Premises, the date of Substantial
Completion thereof shall be deemed to be the date that Substantial Completion
would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred; provided, however, that with respect to any delay under clause 1.3.2
or 1.3.5 no Tenant Delay shall have occurred unless and until Landlord has
provided Tenant's Representative (as defined below) with email notice specifying
that a Tenant Delay may result from Tenant's continued actions or failure to
act, and Tenant does not cease or complete (as the case may be) such actions
within one (1) business day after receipt of such email notice.  With respect to
other delays under clauses 1.3.1, 1.3.3, and/or 1.3.4, Landlord shall provide
Tenant's Representative with email notice within ten (10) days following the
date Landlord actually becomes aware of the delay; provided, however, there
shall be no cure period with respect to such delays and the Tenant Delay shall
be deemed to have occurred (and started accruing) on date set forth in
Landlord's notice specifying the actual day that the Tenant Delay occurred.

1.4Landlord shall make available to Tenant the benefit of any warranties and
guaranties by Landlord's contractor and material providers to the extent
relating to the Landlord Work.  The contractor shall be designated and retained
by Landlord to construct the Landlord Work.  Except as expressly set forth in
this Section 1.4, Landlord does not warrant that the Landlord Work or any
component thereof shall be free of defects or shall not require maintenance
and/or repair within any particular period of time (and, except as expressly set
forth in this Section 1.4, Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Landlord Work; provided,
however, that nothing contained herein shall limit Landlord's express
obligations under the Lease including, without limitation, its repair and
maintenance obligations).  Subject to the terms and conditions of this Section
1.4, for a period of one (1) year following Substantial Completion of the
Landlord Work ("Landlord's Construction Warranty"), Landlord warrants that the
Landlord Work will be, (i) free from material defects in workmanship and
materials, and (ii) performed in compliance with applicable Legal Requirements
and Private Restrictions in effect as of the date the building permit was issued
to commence construction of the Landlord Work (but without regard to any Legal
Requirements and/or Private Restrictions triggered by any Tenant Improvements,
Tenant-Made Alterations or other improvements performed by or on behalf of
Tenant, or any particular use of the Premises by Tenant (as opposed to Legal
Requirements and Private Restrictions applicable generally to
office/industrial/warehouse buildings in the market area) or the installation of
any furniture, fixtures or equipment by Tenant, Tenant hereby acknowledging that
all Legal Requirements and/or Private Restrictions triggered by the same being
Tenant's sole responsibility).  If there is a breach of Landlord's Construction
Warranty, Landlord shall, following timely written notice from Tenant
identifying such breach with reasonable specificity, as Tenant's sole and
exclusive remedy, perform the work as is reasonably necessary to cure such
material breach in Landlord's Construction Warranty.  In connection with the
performance of any such warranty work, (a) subject to the terms and conditions
of the Lease, Landlord shall have the right to enter upon the Premises and/or
into the Building at any time during normal business hours (except that Landlord
may enter at any time, without notice, in case of an emergency) to perform such
work, and in no event shall the performance of such work by Landlord entitle
Tenant to any abatement of rent or other compensation so long as Landlord uses
commercially reasonable efforts to minimize any material interference with
Tenant's access to or use of the Premises and Project for Tenant's normal
business operations as a result of the performance of any such work; and (b)
Tenant shall cooperate with Landlord in identifying the defect in
question.  Notwithstanding the foregoing, Landlord's Construction Warranty shall
not apply with respect to defects or damage arising due to work performed by

 

1111154v7

Exhibit B—Page 3

 

 

--------------------------------------------------------------------------------

 

Tenant (including, without limitation, the Tenant Improvements and/or any
Tenant-Made Alterations) and/or the negligence or willful misconduct of Tenant
and/or any Tenant Party.  If Tenant does not deliver written notice to Landlord
of any breach of Landlord's Construction Warranty on or before the one (1) year
anniversary of the date of Substantial Completion, then Tenant shall be deemed
to have inspected and accepted the Premises in their present condition and
Landlord shall have no further obligation to correct such condition under this
Section 1.4, but rather such condition shall be subject to the repair,
maintenance and replacement obligations of Landlord and Tenant as expressly set
forth in the Lease.

SECTION 2

TENANT IMPROVEMENTS

2.1Tenant Improvement Allowance.  Tenant shall be entitled to a one-time tenant
improvement allowance ("Tenant Improvement Allowance") in the amount of up to
Two Million Nine Hundred Forty-Seven Thousand Two Hundred Twenty-Five Dollars
($2,947,225.00) (based upon $25.00 per square foot of the Premises) for the cost
relating to the initial design and the actual cost of constructing Tenant's
physical improvements which are permanently affixed to the Premises ("Tenant
Improvements").  Notwithstanding anything to the contrary contained in this
Tenant Work Letter, in no event shall (i) Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance, (ii) Tenant be entitled to any portion
of the Tenant Improvement Allowance not requested by Tenant (in accordance with
the terms and conditions of this Work Letter) on or prior to the date that is
twelve (12) months following the Commencement Date, and/or (iii) any portion of
the Tenant Improvement Allowance be utilized for the purchase of personal
property, trade fixtures, costs of moving or relocation, and/or any legal
costs.  

2.2Disbursement of the Tenant Improvement Allowance.  

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Tenant
Improvement Allowance Items"):

2.2.1.1Costs for the payment of the fees of the "Architect" and the "Engineers,"
as those terms are defined in Section 3.1 of this Tenant Work Letter, not exceed
an aggregate amount equal to One Dollar ($1.00) for each square foot of space in
the Premises;

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs and trash removal costs, and
contractors' fees and general conditions; provided, however, Tenant may only
utilize up to a maximum of $750,000.00 (in the aggregate) of the Tenant
Improvement Allowance towards the cost of performing any seismic retrofit work
for the Premises and/or the construction of a mezzanine within the Premises;

2.2.1.4The cost of any changes in the Base Building Specifications and/or Base
Building when such changes are required by the Construction Drawings (including
any Tenant Change), such cost to include all direct architectural and/or
engineering fees and expenses incurred in connection therewith (provided,
however, in no event shall reimbursement from the Tenant Improvement Allowance
for the cost[s] of such changes exceed an aggregate amount equal to $3.75 for
each square foot of space in the Premises);

2.2.1.5The cost of any changes to the Construction Drawings or Tenant
Improvements required by any applicable building code(s) (the "Code");

 

1111154v7

Exhibit B—Page 4

 

 

--------------------------------------------------------------------------------

 

2.2.1.6Sales and use taxes related to the Tenant Improvements;

2.2.1.7Reimbursement of actual third-party out-of-pocket expenses incurred by
Landlord in connection with Landlord's review of the Construction Drawings (not
to exceed $30,000.00 total), and payment to Landlord of a construction
coordination fee equal to two percent (2%) of the Tenant Improvement Allowance;

2.2.1.8All other actual and reasonable third party costs to be expended by
Tenant in connection with the construction of the Tenant Improvements.

 

2.2.2Disbursement of Tenant Improvement Allowance.  During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.  

2.2.2.1Monthly Disbursements. From time to time during the construction of the
Tenant Improvements (but not more than once per month), Tenant shall deliver to
Landlord: (i) a request for payment of the "Contractor," as that term is defined
in Section 4.1 of this Tenant Work Letter, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements in the Premises, detailing the portion of
the work completed and the portion not completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered to the Premises; (iii)
executed mechanic's lien releases from all of Tenant's Agents in a form
reasonably acceptable to Landlord; and (iv) all other information reasonably
requested by Landlord.  Within thirty (30) days following Tenant’s request,
Landlord shall deliver a check to the Contractor (or to Tenant if Tenant
provides Landlord proof of Tenant's payment to the Contractor and unconditional
lien waivers from the Contractor for the applicable portion of the Tenant
Improvements completed), in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the "Final Retention"), and (B) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on a
non-compliance of any work with the "Approved Working Drawings," as that term is
defined in Section 3.2 below, or due to any substandard work.  Landlord's
payment of such amounts shall not be deemed Landlord's approval or acceptance of
the work furnished or materials supplied as set forth in Tenant's payment
request.

2.2.2.2Final Retention.  Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable to the Contractor (or to Tenant if Tenant
provides Landlord proof of Tenant's payment to the Contractor and final
unconditional lien waivers from the Contractor for all of the Tenant
Improvements completed) shall be delivered by Landlord to Tenant within thirty
(30) days following the later of: (I) the date Tenant has completed the Tenant
Improvements, (II) the Commencement Date, and (III) the date Landlord receives
written notice from Tenant requesting payment of the Tenant Improvement
Allowance, provided that (i) Tenant delivers to Landlord final, unconditional
lien waivers, in accordance with applicable laws (including, without limitation,
the appropriate provisions of California Civil Code Sections 8132-8138), from
Tenant's general contractor and all subcontractors, materialmen and suppliers
that have performed work or supplied materials in connection with the Tenant
Improvements, (ii) no Event of Default exists under the Lease, (iii) Landlord
has determined that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Project, the structure or exterior
appearance of the Project, or any other tenant's use of such other tenant's
leased premises in the Project, (iv) Tenant has completed all of the Tenant
Improvements in substantial conformity with the Approved Working Drawings, all
building permits issued in connection with the Tenant Improvements, all Legal
Requirements, the Private Restrictions and the terms and provisions of this
Exhibit B, and (v) Tenant has delivered to Landlord the following: (a) a copy of
a final or permanent (i.e. not temporary or conditional) certificate of
occupancy (or local equivalent) for the entire Premises issued by the
appropriate governmental authority, (b) a certificate of completion issued by
Tenant's Architect or Tenant's Contractor, certifying that the Tenant
Improvements have been completed in substantial conformity with the Approved
Working Drawings, and (d) copies of all applicable permits evidencing final
approval and sign of the Tenant Improvements by the municipal building
inspector(s).  Further, within thirty (30) days following the conclusion of
construction, but not as a condition to the payment of the Tenant Improvement
Allowance, (1) Tenant shall cause the Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to deliver to Landlord
two (2) sets of such as-built drawings (in .PDF form), and (C) to deliver to
Landlord a computer disk containing the Approved Working Drawings in AutoCAD
format and (2) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the Tenant
Improvements, equipment, and systems in the Premises.  

 

1111154v7

Exhibit B—Page 5

 

 

--------------------------------------------------------------------------------

 

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.  All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord's property under the terms of this Lease; provided, however, Landlord
reserves the right to require Tenant to remove all or any portion of the Tenant
Improvements at the expiration or earlier termination of the Lease. At the time
Landlord consents to the applicable Tenant Improvements, Landlord shall notify
Tenant whether Tenant shall be required to remove the applicable Tenant
Improvement at the expiration or termination of the Lease Term, and to restore
the Premises to the condition required under Paragraph 21 of the Lease. Failure
of Landlord to notify Tenant at the time that Landlord issues its consent that a
Tenant Improvement must be removed shall mean that Landlord reserves the right
to require Tenant to remove such items at the expiration or earlier termination
of the Lease.  Notwithstanding the foregoing or anything to the contrary
contained herein, Landlord hereby agrees that Tenant shall not be required to
remove the Tenant Improvements located in the northern office area of the
Premises as depicted on the site plan attached to the Lease as Exhibit F.   

2.3Failure to Pay Tenant Improvement Allowance When Due. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance in accordance with the provisions of this Work Letter, then Tenant
shall be entitled to deliver written notice (the "Payment Notice") to
Landlord.  If Landlord still fails to fulfill any such obligation within thirty
(30) days after Landlord's receipt of the Payment Notice from Tenant and if
Landlord fails to deliver notice to Tenant within such thirty (30) day period
explaining Landlord's reasons that Landlord in good faith believes that the
amounts described in Tenant's Payment Notice are not due and payable by Landlord
(the "Refusal Notice"), then Tenant shall be entitled to offset the amount so
owed to Tenant by Landlord but not paid by Landlord (or if Landlord delivers a
Refusal Notice but only with respect to a portion of the amount set forth in the
Payment Notice and Landlord fails to pay such undisputed amount as required by
then next succeeding sentence, the undisputed amount so owed to Tenant) against
Tenant's next obligations to pay Base Rent.  Notwithstanding the foregoing, if
Landlord delivers a Refusal Notice, then notwithstanding anything to the
contrary contained herein, Tenant shall have no right whatsoever to withhold or
offset any portion of the amount set forth in Tenant's Payment Notice, and
Landlord shall pay to Tenant, concurrently with the delivery of the Refusal
Notice, the undisputed portion of the amount set forth in the Payment
Notice.  However, if an Event of Default shall have occurred at the time that
such offset would otherwise be applicable, Tenant shall not be entitled to such
offset until such Event of Default is cured.  If Landlord delivers a Refusal
Notice, and if Landlord and Tenant are not able to agree on the disputed amounts
to be so paid by Landlord, if any, within ten (10) days after Tenant's receipt
of a Refusal Notice, Tenant shall have no right to offset whatsoever, but Tenant
may proceed to claim a default by Landlord under this Lease, and if elected by
either Landlord or Tenant, the matter shall proceed to resolution by appropriate
legal proceedings. If Tenant prevails in the legal proceedings, the amount of
the award may be deducted by Tenant from Base Rent next due and owing under the
Lease.  

SECTION 3

CONSTRUCTION DRAWINGS FOR TENANT IMPROVEMENTS

3.1Selection of Architect/Construction Drawings.  Tenant shall retain an
architect approved by Landlord (the "Architect") to prepare the Construction
Drawings.  CRB and Rios Clemente Hale Studios are hereby approved as Architect
if selected by Tenant.  Tenant shall retain the engineering consultants approved
by Landlord (the "Engineers") to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
life-safety, and sprinkler work in the Premises as related to the Tenant
Improvements, which work is not part of the Base Building.  CRB and KPW are
hereby approved as Engineers if selected by Tenant.  The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the "Construction Drawings".  Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
base building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection
therewith.  Landlord's review of the Construction Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord's review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings.  To the extent the same complies with
Legal Requirements and Private Restrictions, Landlord hereby approves the
preliminary plans attached hereto as Schedule 2 to Exhibit B.  

 

1111154v7

Exhibit B—Page 6

 

 

--------------------------------------------------------------------------------

 

3.2Approved Working Drawings.  Landlord shall approve (or disapprove) the
Construction Drawings prepared by the Architect within ten (10) business days
after Landlord receives the same (or such longer period of time as is reasonably
necessary to obtain the written approval of any applicable design review
committee[s] and/or owners association[s]) (as may be approved, the "Approved
Working Drawings").  Landlord shall not unreasonably withhold its consent to the
Construction Drawings, except to the extent that anything depicted or described
in the Construction Drawings could reasonably be expected to adversely impact
the structure and/or structural elements of the Building, or any Building
systems, in which event Landlord's consent shall be in its sole and absolute
discretion, or the exterior appearance of the Project, Building, and/or
Premises, in which event Landlord's consent shall be in its sole and good faith
discretion).  If Landlord fails to notify Tenant in writing of its approval or
disapproval of the Construction Drawings within ten (10) business days after
Landlord receives the same, then Tenant may deliver a written notice to Landlord
stating in the subject line in ALL CAPS that "YOUR ATTENTION IS REQUIRED, IF
LANDLORD FAILS TO RESPOND TO THE MATTERS DESCRIBED HEREIN WITHIN TEN (10)
BUSINESS DAYS FOLLOWING THE DATE OF THIS NOTICE, LANDLORD WILL BE DEEMED TO HAVE
APPROVED THE CONSTRUCTION DRAWINGS TO THE EXTENT THE PROPOSED CONSTRUCTION
DRAWINGS COMPLY WITH LEGAL REQUIREMENTS AND THE PRIVATE RESTRICTIONS", and if
Landlord fails to approve or disapprove of the proposed Construction Drawings
within ten (10) business days after Landlord's receipt of such written notice,
then the proposed Construction Drawings shall be deemed approved by Landlord
(but not any design review committee and/or owners association) to the extent
the same comply with Legal Requirements and the Private Restrictions. If
Landlord disapproves (which disapproval shall be in writing and shall specify in
reasonable detail the basis of such disapproval) of the Construction Drawings,
Tenant shall revise such Construction Drawings within ten (10) business days
after receipt of Landlord's disapproval and resubmit the revised Construction
Drawings back to Landlord for Landlord's review.  Thereafter, within ten (10)
business days following receipt of same (or such longer period of time as is
reasonably necessary, including, without limitation, in order to obtain the
written approval of any applicable design review committee[s] and/or owners
association[s]), Landlord will either approve or disapprove the Construction
Drawings.  This process shall be repeated until the Construction Drawings are
ultimately approved by Landlord such that they become Approved Working
Drawings.  Once approved by Landlord (any applicable design review committee[s]
and/or owners association[s]), Tenant shall submit the Approved Working Drawings
to the City of Newark, CA and diligently pursue its receipt of all applicable
building permits.  Tenant hereby agrees that neither Landlord nor Landlord's
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant's responsibility.  Tenant shall have the right to submit to the City, at
Tenant's sole risk and expense, a  coordinated set of the Construction Drawings,
complete to the extent required to commence the plan check and the first phase
in the permitting process (the "Permit Set"), prior to approval of the
Construction Drawings by Landlord. Notwithstanding anything to the contrary
contained herein, Tenant acknowledges the fact that Landlord may disapprove of
and/or request changes to the Construction Drawings that Tenant submits to the
City prior to Landlord reviewing and approving of same and that there is an
inherent risk that Tenant will incur delays, additional costs, and additional
liabilities arising or resulting from Tenant's premature submission of such
Construction Drawings to the applicable governmental agencies prior to Landlord
reviewing and approving same.  Tenant agrees to indemnify, defend and hold
harmless Landlord and Landlord Parties from any Claims arising from Tenant's
submission of the Construction Drawings to the applicable governmental
authorities prior to Landlord reviewing and approving of same (and Tenant
acknowledges that Landlord shall not be responsible for any delays or costs
incurred by Tenant in the event that Landlord requires revisions to the
Construction Drawings after the date of such submission of plans to the City by
Tenant).  No material changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord.  

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Tenant's Selection of Contractors.

4.1.1The Contractor.  A licensed general contractor shall be retained by Tenant
to construct the Tenant Improvements and Tenant shall contract directly with
such "Contractor".  Landlord may file a Notice of Non-Responsibility regarding
payments under Tenant's contract with the Contractor.  Such general contractor
("Contractor") shall be selected by Tenant from a list of general contractors
supplied by Tenant and approved by Landlord.  Dome Construction Corporation is
hereby approved as Contractor if selected by Tenant.   

 

1111154v7

Exhibit B—Page 7

 

 

--------------------------------------------------------------------------------

 

4.1.2Tenant's Agents.  All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents") must be approved
in writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  If Landlord does not approve any of Tenant's proposed
subcontractors, laborers, materialmen or suppliers, Tenant shall submit other
proposed subcontractors, laborers, materialmen or suppliers for Landlord's
written approval.

4.2Construction of Improvements by Tenant's Agency.

4.2.1Construction Contract.  Tenant shall engage the applicable Contractor under
a commercially reasonable construction contract (the "Contract"), provided that
such Contract shall (a) require the Contractor to comply with the insurance and
licensing requirements of this Lease as well as the terms of Sections 4.2.1 and
4.2.2.3, below, and otherwise such insurance and indemnification provisions in a
form reasonably acceptable to Landlord; and (b) include a customary
retainage.  Prior to the commencement of the construction of the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred in connection with
the design and construction of the Tenant Improvements to be performed by or at
the direction of Tenant or the Contractor, which costs form a basis for the
amount of the Contract (the "Final Costs").  In the event that the Final Costs
are greater than the amount of the Tenant Improvement Allowance (the
"Over-Allowance Amount"), then Tenant shall pay a percentage of each amount
requested by the Contractor or otherwise to be disbursed under the Work Letter,
which percentage shall be equal to the Over-Allowance Amount divided by the
amount of the Final Costs (after deducting from the Final Costs any amounts
expended in connection with the preparation of the Construction Drawings, and
the cost of all other Tenant Improvement Allowance Items incurred prior to the
commencement of construction of the Tenant Improvements), and such payments by
Tenant ( the "Over-Allowance Payments") shall be a condition to Landlord's
obligation to pay any amounts from the Tenant Improvement Allowance.  In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
cost relating to the design and construction of the Tenant Improvements shall
change, any additional cost for such design and construction in excess of the
Final Cost shall be added to the Over-Allowance Amount and the Final Cost, and
the Over-Allowance Payments shall be recalculated in accordance with the terms
of the immediately preceding sentence.  In connection with any payment of the
Over-Allowance Amount made by Tenant pursuant to this Section 4.2.1, Tenant
shall provide Landlord with the documents described in Sections 2.2.2.1 of this
Work Letter, above, for Landlord's approval, prior to Tenant paying such
costs.  Notwithstanding anything set forth in the Work Letter to the contrary,
construction of each component of the Tenant Improvements shall not commence
until Tenant has procured and delivered to Landlord a copy of all permits for
the applicable Tenant Improvements.  Except as otherwise expressly set forth
herein, Tenant shall be responsible for all costs incurred in connection with
the construction of the Tenant Improvements in excess of the Tenant Improvement
Allowance; provided that Tenant shall continue to provide Landlord with the
documents described in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this Work
Letter

4.2.2Tenant's Agents.

4.2.2.1Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work.  Tenant's and Tenant's Agent's construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in a good and workmanlike manner, using only new materials, and in
strict accordance with the Approved Working Drawings, Legal Requirements, the
Private Restrictions and all permits, governmental approvals and conditions of
approval (Tenant shall provide Landlord with copies of such permits and
approvals prior to commencing construction of the Tenant Improvements); and (ii)
Tenant shall abide by all commercially reasonable rules made by Landlord's
Project manager with respect to the use of loading docks, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.

4.2.2.2Indemnity.  Tenant's indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all Costs resulting from any act or
omission of Tenant or Tenant's Agents, or anyone directly or indirectly employed
by any of them, or in connection with Tenant's non-payment of any amount arising
out of the Tenant Improvements and/or Tenant's disapproval of all or any portion
of any request for payment.  Such indemnity by Tenant, as set forth in this
Lease, shall also apply with respect to any and all Claims resulting from
Landlord's performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Tenant Improvements, and (ii) to enable Tenant to
obtain any Project permit or certificate of occupancy for the Premises;
provided, however, that such indemnity shall not apply to any Claims resulting
from Landlord's negligence or willful misconduct.

 

1111154v7

Exhibit B—Page 8

 

 

--------------------------------------------------------------------------------

 

4.2.2.3Requirements of Tenant's Agents.  Each of Tenant's Agents shall guarantee
to Tenant that the portion of the Tenant Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion
thereof.  Tenant agrees that Landlord shall have the benefit of all such
guarantees available to Tenant and relating to the portions of the Project that
Landlord is responsible for maintaining.  In furtherance of the foregoing,
Tenant shall assign such guarantees to Landlord on a nonexclusive basis to the
extent such assignment is necessary in order to make any such guarantees
available to Landlord.  Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or
subcontractors.  The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Tenant Improvements, and/or the
Project and/or common areas that may be damaged or disturbed thereby.  All such
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract.  If, despite the
foregoing, Landlord is unable to directly enforce such guarantees, then Tenant
shall reasonably cooperate with Landlord to enforce such guarantees with respect
to the portions of the Project that Landlord is responsible for maintaining.

4.2.2.3.1Lien-Free Basis.  Tenant's Contractor and Tenant's Agents shall perform
all work on a lien-free basis.  If a lien is filed or recorded against the
Project due to, or in any way associated with, the construction of the Tenant
Improvements, then Section 28 of the Lease shall govern and control.  

4.2.2.4Insurance Requirements.  All of Tenant's Agents shall comply with Section
9(a)(vi) of the Lease.

4.2.3Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, Legal Requirements
and the Private Restrictions as each may apply according to the rulings of the
controlling public official, agent or other person; and (ii) Project material
manufacturer's specifications.

4.2.4Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times during the course of the construction thereof,
provided however, that Landlord's failure to inspect the Tenant Improvements
shall in no event constitute a waiver of any of Landlord's rights hereunder nor
shall Landlord's inspection of the Tenant Improvements constitute Landlord's
approval of the same.  Should Landlord disapprove any portion of the Tenant
Improvements (which disapproval shall be limited to matters relating to the
failure of the Tenant Improvements to conform to Legal Requirements, the Private
Restrictions, the Approved Working Drawings, or to otherwise comply with the
terms of this Work Letter), Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved.  Any defects or deviations
in, and/or disapproval by Landlord of, the Tenant Improvements in accordance
with the terms and conditions contained herein, shall be rectified by Tenant at
no expense to Landlord, provided however, that in the event Landlord disapproves
of any matter in connection with any portion of the Tenant Improvements and such
matter is reasonably likely to cause imminent danger to persons or property,
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Premises or Project, the
structure or exterior appearance of the Premises or Project or any other
tenant's use of such other tenant's leased premises and Tenant fails to commence
to cure the same within two (2) business days of its receipt of Landlord's
written notice, then Landlord may, take such action as Landlord deems necessary,
at Tenant's expense and without incurring any liability on Landlord's part, to
correct any such matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the matter is corrected to Landlord's reasonable satisfaction.

4.2.5Meetings.  Commencing upon the Effective Date of the Lease, Tenant and
Landlord shall hold meetings as required at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings may be held via teleconference or web-based videoconferencing, and
Landlord and/or its agents shall receive a minimum of five (5) business days
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord's request, certain of Tenant's Agents shall attend such
meetings.  

 

1111154v7

Exhibit B—Page 9

 

 

--------------------------------------------------------------------------------

 

4.3Notice of Completion.  No fewer than ten (10) days prior to the anticipated
date of completion of construction of each component of the Tenant Improvements
that is being constructed pursuant to a separate construction contract and/or
permit, Tenant shall provide Landlord with a Notice of Completion for Landlord's
review and if Landlord approves of such Notice of Completion, upon completion of
the applicable portion of the Tenant Improvements (as evidenced by, at a
minimum, final sign off and approval of the applicable portion of the Tenant
Improvements by the municipal building inspector), Landlord shall execute same
and Tenant shall cause the same to be recorded in the office of the Recorder of
the County in which the Premises is located, and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to provide any Notice of
Completion for Landlord's review, the same shall not be deemed an Event of
Default hereunder, but Landlord may request Tenant to provide Landlord with such
Notice of Completion for Landlord's review and Tenant shall provide the same to
Landlord within ten (10) business days following receipt of such written
request. If Tenant fails to provide any such Notice of Completion to Landlord
within such timeframe, then either (i) the same may be treated as an Event of
Default after the expiration of applicable notice and cure periods, or (ii)
Landlord may execute and file the same on behalf of Tenant as Tenant's agent for
such purpose, at Tenant's sole cost and expense. Tenant shall also, within ten
(10) days following recordation of a Notice of Completion, provide a copy of the
recorded Notice of Completion, pursuant to California Civil Code §8190, to (i)
Contractor, (ii) Tenant's Agents, and (iii) any other claimant that has issued a
preliminary notice in conjunction with the applicable portion of the Tenant
Improvements; and Tenant shall provide Landlord with evidence of proof of
service to all such parties.  If Tenant fails to perform any of the foregoing,
without limiting any of the foregoing remedies contained herein or in the Lease,
Landlord may do so as Tenant's agent for such purpose (at Tenant's sole cost and
expense).  

SECTION 5

MISCELLANEOUS

5.1Tenant's Representative. Tenant has designated Laura Whelan
(LWhelan@savills-studley.com) and Tony Labagnara-Schimizzi
(tony.labagnara-schimizzi@allogene.com) ("Tenant's Representative") as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.  

5.2Landlord's Representative.  Landlord has designated Sonya Kinz
(skinz@panattoni.com) ("Landlord's Representative") as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who, until
further notice to Tenant, shall have full authority and responsibility to act on
behalf of the Landlord as required in this Tenant Work Letter.

5.3Time of the Essence in This Tenant Work Letter.  Time is of the essence with
respect to the performance by Tenant of every provision of this Tenant Work
Letter.  Unless otherwise indicated, all references herein to a "number of days"
shall mean and refer to calendar days.  If any item requiring approval is timely
disapproved by Landlord or Tenant, the procedure for preparation of the document
and approval thereof shall be repeated until the document is approved by
Landlord or Tenant, as the case may be.

 

1111154v7

Exhibit B—Page 10

 

 

--------------------------------------------------------------------------------

 

5.4Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in this Lease, if an Event of Default as described in the Lease or
this Tenant Work Letter has occurred at any time, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to this Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises until such time as such Event of Default is cured
(in which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of the Lease and this Tenant Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of this Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).

5.5Additional Services.  If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord's cost or at a reasonable charge if the item
involves time of Landlord's personnel only. Tenant hereby acknowledges and
agrees that Tenant will be required by the local governmental authority with
jurisdiction over the Premises to install security cameras during construction
of the Tenant Improvements. Tenant agrees to be fully responsible, at Tenant's
sole cost and expense, for compliance with the requirements of any governmental
authority during construction of the Tenant Improvements (including, without
limitation, the installation and monitoring of such security cameras).

5.6Construction Defects.  Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant's own expense, and be responsible
for any and all defects in the Tenant Improvements that may appear during or
after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general.  Tenant
shall indemnify, defend and hold harmless and reimburse Landlord for any costs
or expenses incurred by Landlord by reason of any defect in any portion of the
Tenant Improvements constructed by Tenant or Tenant's contractor or
subcontractors, or by reason of inadequate cleanup following completion of the
Tenant Improvements.  

5.7Coordination of Labor.  All of Tenant's contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord's contractors or by any other
tenant or its contractors with respect to any portion of the Project.  Landlord
shall not impose any requirement that Tenant be required to use union
contractors; provided, however, that if Tenant retains non-union contractors and
the presence of such non-union contractors interferes with the performance of
the Landlord Work (a “Labor Problem”), then if Tenant does not resolve such
Labor Problem (including through the potential use of a “dual gate” system)
within two (2) days following written notice from Landlord, Tenant shall
immediately cease using the non-union contractors that are the cause of the
Labor Problem.  Any delay to the Landlord Work caused by any Labor Problem shall
constitute a Tenant Delay.

5.8Work in Adjacent Areas.  Subject to compliance with Legal Requirements and
any Private Restrictions, any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord's express written
permission, which shall not be unreasonably withheld, conditioned or delayed.

 

1111154v7

Exhibit B—Page 11

 

 

--------------------------------------------------------------------------------

 

5.9Building Systems.  Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system installed by Tenant and/or maintenance of the electrical or plumbing work
or life safety improvements installed by Tenant and/or for maintenance of
lighting fixtures, partitions, doors, hardware or any other installations made
by Tenant.  

5.10Approval of Plans.  Landlord will not check Tenant drawings for building
code compliance or compliance with Legal Requirements and/or the Private
Restrictions.  Approval of the Construction Drawings by Landlord is not a
representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant's responsibility to meet and
comply with all federal, state, and local code requirements.  Approval of the
Construction Drawings does not constitute assumption of responsibility by
Landlord or its architect for their accuracy, sufficiency or efficiency, and
Tenant shall be solely responsible for such matters.

 

5.11Landlord Delays.  For purposes of this Work Letter and the Lease, "Landlord
Delays" means actual delays in the completion of the Tenant Improvements by the
expiration of the Buildout Period to the extent resulting from (a) the failure
of Landlord (but not any design review committee or owner's association) to
timely approve or disapprove any of Tenant's submittals pursuant within the
express timeframes provided in Section 3.2 above; or (b) material interference
by Landlord or the Landlord Parties with the construction of the Tenant
Improvements following Substantial Completion of the Landlord Work.  If Tenant
contends that a Landlord Delay has occurred under clause (b), then no Landlord
Delay shall have occurred unless and until Tenant has provided Landlord's
Representative (as defined above) with email notice specifying that a Landlord
Delay may result from Landlord's continued actions or failure to act, and
Landlord does not cease or complete (as the case may be) such actions within one
(1) business day after receipt of such email notice.  With respect to other
delays under clause (a), Tenant shall provide Landlord's Representative with
email notice within ten (10) days following the date Tenant actually becomes
aware of the delay; provided, however, there shall be no cure period with
respect to such delays and the Landlord Delay shall be deemed to have occurred
(and started accruing) on the actual day the Landlord Delay occurred.
Notwithstanding the foregoing, the Landlord Delay shall be deemed to have ceased
on the date that Landlord is deemed to have approved of any of Tenant's
submittals pursuant to Section 3.2 above.  The Buildout Period shall be extended
on a day-for-day basis for each day of a Landlord Delay.

 

5.12Miscellaneous Charges. During construction of the Tenant Improvements and
Tenant's initial move-in prior to the Commencement Date, neither Tenant,
Tenant's Agents nor the Contractor shall be charged for the use of parking at
the Building, HVAC, electricity, water, or, during normal construction hours,
freight elevator and/or loading docks.  

 

 

 

 

 

1111154v7

Exhibit B—Page 12

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

BASE BUILDING SPECIFICATIONS

Base Building Specifications – Building 1:

Building 1 is 117,889 SF inclusive of 4,325 SF of mezzanine and future office SF
of 5,000 sf (mezzanine and future office locations are as noted on the base
building floor plan).  

Auto parking – 156 spaces (inclusive of accessible parking and EV designated
stalls) Cold Dark Shell Base Building - no office-build out, restrooms, or other
interior improvements are included except as noted herein.  Base building shall
include:

Clear height: 32’ at 6” from  first column line to underside of roof structure;
column spacing  is approximately 52’ x 50’; columns painted with yellow for
bottom 10’ and white to bottom of truss.

6” under slab sewer service stubbed to building (location per base building
plans) Domestic water service - 2” meter at property line; domestic water
stubbed into building shell (location per base building plans) 400A house
meter/main section with transformer and main switchboard to accommodate up to
4000A power in total (location per base building and service provider plans)
Telephone/Data – conduit only stubbed to building (location per base building
plans) Natural gas – stubbed to building (location per base building and service
provider plans) Wall and pole mounted LED exterior lighting per code Fire pump
within separate pump-house serving Project (shared between buildings 1, 2, and
3) with fire water service to Building; ESFR fire sprinklers per code Asphalt
paving in auto parking and drive aisles to traffic Index of 5.0; increase to
traffic index of 6.0 in main driveway areas and 8.0 in designated truck aisles;
auto parking striping per base building plan.

Reinforced concrete dock area 6” concrete over 6” AB Building slab 6” reinforced
concrete over minimum 6” of AB; no control joint caulking Floor flatness/Floor
Levelness average of FF50/FL35 15 mil Stego vapor barrier beneath the entire
slab Reinforced concrete tilt up walls with smooth exterior finish and hard
trowel interior finish Exterior panel joint caulking (non-fire-rated) Exterior
overflow scuppers with internal roof drains (in some locations overflows are
internal, as shown on base building plans) Hybrid panelized roof structure with
steel girders and trusses, wood subpurlins, and OSB or plywood sheathing; 4-ply
built-up roofing over ½” thick perlite over R19 rigid insulation, with minimum
10-year NDL; skylights over approximately 2% of roof area; no smoke vents Hollow
metal exterior man doors with lever hardware, except where panic hardware is
required by code Non-insulated sectional dock doors (14) and grade-level doors
(2) with one each vision lite; rubber dock bumpers on exterior of building (2
bumpers at each dock door) Storefront glazing:  1” thick; low-e, anodized
aluminum frame Code minimum fire extinguishers and exit signage and exit
lighting Electrical room – metal stud and drywall construction Mezzanine:  Open
mezzanine deck with finished floor elevation +/- 15’ with wood floor joists with
not more than 1.5” light weight concrete fill over floor diaphragm; and two sets
of stairs.  Stair #1 is steel with concrete treads; Stair #2 is wood framed with
plywood treads.

Code minimum ventilation (per mechanical drawings)

 

All references to “code” refer to minimum requirements per applicable building
codes for the cold dark shell building with future office and  mfg/ warehouse
areas as reflected on the base building plans.

 




 

1111154v7

Schedule 1 to Exhibit B—Page 1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

APPROVED PRELIMINARY PLANS

 

[gnvfupfqwvxg000003.jpg]




 

1111154v7

Schedule 1 to Exhibit B—Page 2

 

 

--------------------------------------------------------------------------------

 

[gnvfupfqwvxg000004.jpg]

 

 

1111154v7

Schedule 1 to Exhibit B—Page 3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ENVIRONMENTAL QUESTIONNAIRE

 

FOR OFFICE USE ONLY:

 

Proposed Lease Commencement Date:

 

Marketing Director:

 

 

 

 

 

 

 

 

 

Original

Renewal

Expansion

 

 

 

 

PRE-LEASING ENVIRONMENTAL EXPOSURE QUESTIONNAIRE

(To be completed prior to Lease Approval)

 

Property Address:

 

 

 

 

 

 

 

Proposed Tenant:

 

 

(Include full legal name of proposed tenant and any d/b/a)

 

 

 

 

Current Address:

 

 

 

 

 

 

 

Description of Proposed Use of Property:

 

 

 

PLEASE ANSWER THE FOLLOWING QUESTIONS ACCURATELY AND FULLY, ATTACHING ADDITIONAL
PAGES IF NECESSARY.  YOUR RESPONSES TO THIS QUESTIONNAIRE, INCLUDING ANY AND ALL
ATTACHMENTS, SHALL BE INCORPORATED AS REPRESENTATIONS AND WARRANTIES IN THE
LEASE WHEN EXECUTED, AND INCORRECT, MISLEADING OR MATERIALLY INCOMPLETE
RESPONSES SHALL BE DEEMED A BREACH OF SAID LEASE.

1.            Will any of the following chemicals, petroleum products or
hazardous materials be made, used, placed, or stored on the property in
quantities greater than the minimum quantity listed in column (1) below?  If
yes, please mark column(s) (2), (3), and/or (4) as applicable.

 

(1)

(2)

(3)

(4)

(5)

Categories of Chemicals

Minimum Quantity

Made

Used

Placed

Stored

Solvents, Degreasers

1 Gallon

____

____

____

____

Paint Thinners/Remover

1 Gallon

____

____

____

____

Paint

5 Gallons

____

____

____

____

Oil (New)

5 Gallons

____

____

____

____

Gasoline

1 Gallon

____

____

____

____

Antifreeze

5 Gallons

____

____

____

____

Other Automotive Fluids

1 Gallon

____

____

____

____

Diesel Fuel

5 Gallons

____

____

____

____

Heavy (Toxic) Metal Containing Compounds

1 Pound

____

____

____

____

 

1111154v7

Exhibit C—Page 1

 

 

--------------------------------------------------------------------------------

 

Liquid Plastics/Activators

1 Gallon

____

____

____

____

Flammable Gases

20 Cu Ft

____

____

____

____

Toxic Gases

20 Cu Ft

____

____

____

____

Acids

1 Gl/5 Lb

____

____

____

____

Bases (soda, ash, lye, etc.)

1 Gl/5 Lb

____

____

____

____

Other Flammable Materials

1 Gl/5 Lb

____

____

____

____

Other Corrosive Materials

1 Gl/5 Lb

____

____

____

____

Other Toxic Materials

1 Gl/5 Lb

____

____

____

____

Other Reactive Materials

1 Gl/5 Lb

____

____

____

____

Liquid Hazardous Waste

1 Gallon

____

____

____

____

Solid Hazardous Waste

1 Pound

____

____

____

____

 

 

Yes

 

No

1.1         Do your operations require H-occupancy storage or other special
constructions?

____

 

____

 

 

 

 

If yes, please
explain:                                                                     

 

 

 

 

 

 

 

2.           Will any of the following structures be used on the property?  If
yes, describe the contents of each.

____

 

____

Feature

Contents

 

 

 

Underground Tank

______________________________________

____

 

____

Above-ground Tank

______________________________________

____

 

____

Clarifier

______________________________________

____

 

____

Sump

______________________________________

____

 

____

Trench

______________________________________

____

 

____

Waste Pile

______________________________________

____

 

____

Chemical Piping

______________________________________

____

 

____

Floor Drain

______________________________________

____

 

____

Other

______________________________________

____

 

____

 

 

 

 

2.1           Please describe plans for secondary containment and leak
monitoring.

 

 

 

 

 

 

 

3.            Will any hazardous wastes or liquid wastes be generated by on site
operations or brought on to the property?

____

 

 

 

 

If yes, complete the following:

 

 

 

 

 

 

 

3.1          Identify each such hazardous waste or liquid waste.

 

 

 

 

3.2         Describe onsite storage, including secondary containment, and/or
treatment.  

 

 

 

 

 

3.3          Describe your plans for disposal of hazardous wastes or liquid
waste including off-site disposal.

 

 

 

 

4.          Will operations result in any wastewater discharges to the sewer?

____

 

____

 

 

 

 

Will operations result in any wastewater discharges to locations other than the
sewer (including storm drain)?

____

 

____

 

 

 

 

 

1111154v7

Exhibit C—Page 2

 

 

--------------------------------------------------------------------------------

 

If yes, describe each wastewater stream and plans for handling wastewater
discharges:                                                                                                  

 

 

 

 

 

 

 

4.1          Have you performed any testing or analysis of wastewater discharges
or other wastewater effluent from your current facility?

____

 

____

 

 

 

 

If yes, attach the results of any such testing or analysis.

 

 

 

 

 

 

 

4.2          Will your operations require any stormwater discharge permits?

 

 

 

 

 

 

 

If yes,
describe:                                                                                    

 

 

 

 

 

 

 

5.           Will activities on the property require warnings to be given to
workers or visitors on the Leased Premises or the surrounding community?

____

 

____

 

 

 

 

If yes, please describe how you will provide such communications or
warnings.                                                                                                  

 

 

 

 

 

 

 

6.            Will operations result in any air emissions (including dust)?

____

 

____

 

 

 

 

If yes,
describe:                                                                                            

 

 

 

 

 

 

 

6.1         Will permits from the Southern Coast Air Quality Management District
be required?  

____

 

____

 

 

 

 

7.           Will operations result in air emissions which include hazardous or
toxic air pollutants?

____

 

____

 

 

 

 

7.1           If yes, will any public notice or disclosure be required?

____

 

____

 

 

 

 

8.            Will operations be subject to Risk Management & Preview Planning
requirements or other risk reduction requirements?

____

 

____

 

 

 

 

9.           Will your operations involve any on-site vehicle or equipment
maintenance, repair or cleaning, including but not limited to oil changes, oil
filter changes, brake pad replacement, battery changes, radiator flushing,
radiator fluid replacement, and equipment, and equipment wash down and cleaning?

____

 

____

 

 

 

 

If yes, describe all such
maintenance:                                                                   

 

 

 

 

 

 

 

9.1          Will these on-site vehicles or equipment use batteries?

____

 

____

 

 

 

 

If yes, describe battery storage
method:                                                                 

 

 

 

 

 

 

 

10.          Will your operations include a machine shop?

____

 

____

 

 

 

 

If yes, describe all
operation:                                                                                   

 

 

 

 

 

 

 

11.            Will your operations include any metal plating or metal
fabrication?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

12.           Will your operations include the use of solvents?

____

 

____

 

 

 

 

 

1111154v7

Exhibit C—Page 3

 

 

--------------------------------------------------------------------------------

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

13.         Has your present facility or operation ever been the subject of an
environmental investigation, an environmental enforcement action, or permit
revocation proceeding?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

14.          Have you ever been identified as a potentially responsible party
for any environmental cleanup, compliance or abatement proceedings?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

15.          Have you ever received a notice of violation or notice to comply
from any environmental regulatory agency within the past five years?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

16.          Have you had any complaints from neighbors relating to noise, odor,
air emissions, or dust at your present facility?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

16.1       Have you had any complaints relating to hazardous materials handling,
storage, treatment or disposal from neighbors at your present facility?

____

 

____

 

 

 

 

If yes,
describe:                                                                                   

 

 

 

 

 

 

 

17.         Will the proposed use of the property require the filing of any
environmental reports or other documents to any agencies?

____

 

____

 

 

 

 

 

18.         Attach copies of all Material Safety Data Sheets ("MSDS") for all
chemicals you intend to use, sore, or handle on the property.

 

 

 

 

 

 

 

19.         Has an Environmental Audit been conducted at your present facility?
(If yes, attach a copy of any report prepared in connection with any such
audit.)

____

 

____

 

 

 

 

20.          Please provide the Landlord your Emergency Response Plan and any
contingency or emergency plans for the property in case of an accidental release
of hazardous materials.

 

 

 

 

21.          Identify the name, title and qualifications/experience of person
responsible for your environmental, health and safety program:

 

               Name:

 

 

 

 

 

               Title:

 

 

 

 

 

                Qualifications/experience:

 

 

 

 

 

22.          Name and telephone number of person to contact for additional
information:

 

               Name:

 

 

 

1111154v7

Exhibit C—Page 4

 

 

--------------------------------------------------------------------------------

 

               Title:

 

 

               Qualifications/experience:

 

 

 

 

 

 

23.          Please provide any additional information/comments concerning your
environmental compliance program and environmental compliance
history:                                                                         

The undersigned hereby certifies that the information above is correct and
complete.

 

 

Name of Proposed Tenant

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

1111154v7

Exhibit C—Page 5

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

TENANT'S SIGNAGE

 

[gnvfupfqwvxg000005.jpg]

 

1111154v7

Exhibit D—Page 1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Tenant’s Exclusive Parking Area

[gnvfupfqwvxg000006.jpg]

 

 

 

1111154v7

Exhibit E—Page 1

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

TENANT IMPROVEMENTS NOT REQUIRED TO BE REMOVED

[gnvfupfqwvxg000007.jpg]

 

 

1111154v7

Exhibit F—Page 1

 

 